Exhibit 10.1
EXECUTION VERSION


THIRD AMENDED AND RESTATED
SYNDICATED FACILITY AGREEMENT
Dated as of July 12, 2018,
among
SEALED AIR CORPORATION
and
THE OTHER BORROWERS NAMED HEREIN,
as Borrowers
THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders
THE INITIAL ISSUING BANKS NAMED HEREIN,
as Initial Issuing Banks
BANK OF AMERICA, N.A.,
as Agent
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS,
CITIBANK, N.A.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A.
and
MIZUHO BANK, LTD.
as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents
and
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,
HSBC SECURITIES (USA) INC.,
MORGAN STANLEY SENIOR FUNDING, INC.,
MUFG BANK, LTD.,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
SUMITOMO MITSUI BANKING CORPORATION,
SUNTRUST BANK
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents




        



--------------------------------------------------------------------------------





 
 
Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01
Certain Defined Terms
3


SECTION 1.02
Computation of Time Periods
53


SECTION 1.03
Accounting Terms
53


SECTION 1.04
Exchange Rates; Currency Equivalents
54


SECTION 1.05
Construction
54


SECTION 1.06
Dutch Terms
54


SECTION 1.07
Luxembourg Terms
55


SECTION 1.08
Québec Matters
56


SECTION 1.09
Code of Banking Practice
56


SECTION 1.10
Terms Generally
56


SECTION 1.11
Rounding
57


SECTION 1.12
Change of Currency
57


SECTION 1.13
Additional Foreign Currencies
57


SECTION 1.14
Letter of Credit Amounts
58


SECTION 1.15
Limited Condition Acquisitions
58


SECTION 1.16
LIBOR Rate Discontinuation
59


SECTION 1.17
Bank of America Merrill Lynch International Limited
61



ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
SECTION 2.01
The Advances and Letters of Credit
61


SECTION 2.02
Borrowing Mechanics
64


SECTION 2.03
Issuance of and Drawings and Reimbursement Under Letters of Credit
66


SECTION 2.04
Incremental Commitments
70


SECTION 2.05
Fees
73


SECTION 2.06
Termination or Reduction of the Commitments
74


SECTION 2.07
Repayment of Advances
75


SECTION 2.08
Interest on Advances
78


SECTION 2.09
Interest Rate Determination
79


SECTION 2.10
Optional Conversion of Advances
81


SECTION 2.11
Prepayments of Term Advances, Revolving Credit Advances and Swing Line Advances
82


SECTION 2.12
Increased Costs
85


SECTION 2.13
Illegality
86


SECTION 2.14
Payments and Computations
86


SECTION 2.15
Taxes
87





i    



--------------------------------------------------------------------------------




SECTION 2.16
Sharing of Payments, Etc.
91


SECTION 2.17
Evidence of Debt
92


SECTION 2.18
Use of Proceeds
93


SECTION 2.19
Defaulting Lenders
93


SECTION 2.20
Replacement of Lenders
95


SECTION 2.21
Borrower Representative
97


SECTION 2.22
Public Offer
97





ARTICLE III

CONDITIONS TO LENDING
SECTION 3.01
Conditions Precedent to the Initial Advances
98


SECTION 3.02
Conditions to all Advances
103


SECTION 3.03
Determinations Under Section 3.01
103


SECTION 3.04
Post-Closing Conditions
104





ARTICLE IV

REPRESENTATIONS AND WARRANTIES
SECTION 4.01
Representations and Warranties of the Borrowers
104





ARTICLE V

COVENANTS OF THE COMPANY
SECTION 5.01
Affirmative Covenants
113


SECTION 5.02
Negative Covenants
123


SECTION 5.03
Company Net Total Leverage Ratio
137





ARTICLE VI

EVENTS OF DEFAULT
SECTION 6.01
Events of Default
138


SECTION 6.02
Actions in Respect of the Letters of Credit upon Default
141





ARTICLE VII

GUARANTY
SECTION 7.01
Guaranty
142





ii    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 7.02
Keepwell
142


SECTION 7.03
Guaranty Absolute
143


SECTION 7.04
Waivers and Acknowledgments
144


SECTION 7.05
Subrogation
145


SECTION 7.06
Subordination
145


SECTION 7.07
Continuing Guaranty; Assignments
146





ARTICLE VIII

THE AGENT
SECTION 8.01
Authorization and Action
147


SECTION 8.02
Agent’s Reliance, Etc.
148


SECTION 8.03
Bank of America and Affiliates
148


SECTION 8.04
Lender Credit Decision
149


SECTION 8.05
Indemnification
149


SECTION 8.06
Appointment as Agent and Administrator in Relation to German Collateral
150


SECTION 8.07
Successor Agent
151


SECTION 8.08
Other Agents
152


SECTION 8.09
Delegation of Duties
152


SECTION 8.10
Appointment for the Province of Québec
152





ARTICLE IX

MISCELLANEOUS
SECTION 9.01
Amendments, Etc.
153


SECTION 9.02
Notices; Effectiveness; Electronic Communication
155


SECTION 9.03
No Waiver; Remedies
158


SECTION 9.04
Costs and Expenses
158


SECTION 9.05
Right of Set‑off
160


SECTION 9.06
Binding Effect
160


SECTION 9.07
Assignments and Participations
160


SECTION 9.08
Confidentiality
164


SECTION 9.09
Designated Borrower
165


SECTION 9.10
Governing Law
167


SECTION 9.11
Execution in Counterparts
167


SECTION 9.12
Judgment
167


SECTION 9.13
Jurisdiction, Etc.
168


SECTION 9.14
Substitution of Currency
168


SECTION 9.15
No Liability of the Issuing Banks
169


SECTION 9.16
Patriot Act
169


SECTION 9.17
Release of Collateral
170





iii    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 9.18
Waiver of Jury Trial
171


SECTION 9.19
Parallel Debt
172


SECTION 9.20
Intercreditor Agreement
173


SECTION 9.21
Exceptions to the Application of the Bank Transaction Agreement
173


SECTION 9.22
Financial Assistance Australian Loan Party
173


SECTION 9.23
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
173


SECTION 9.24
Fiduciary Duties
174


SECTION 9.25
Process Agent
174


SECTION 9.26
Designation of Different Applicable Lending Office
175


SECTION 9.27
Consent and Agent Direction; Specified Collateral Release
175


SECTION 9.28
Electronic Execution
175


SECTION 9.29
Lender Representations
176


SECTION 9.30
Amendment and Restatement
178


SECTION 9.31
Obligations Among Borrowers
178





SCHEDULES
I
Commitments and Applicable Lending Offices

II
Designated Borrowers

1.01(i)
Unrestricted Subsidiaries

1.01(ii)
Subsidiary Guarantors

2.01(e)
Existing Letters of Credit

3.04
Post-Closing Conditions

4.01(c)(i)
Owned Real Property

4.01(c)(ii)
Material Leased Real Property – Lessee

4.01(l)
Subsidiaries

5.01(h)
Collateral Jurisdictions and Excluded Collateral Jurisdictions

5.01(m)
Post‑Closing Matters

5.02(a)
Liens

5.02(b)
Existing Indebtedness

5.02(d)
Investments

5.02(e)
Dispositions

5.02(j)
Sales and Leasebacks

5.02(k)
Negative Pledges

9.02
Notices

EXHIBITS
A-1
Form of Multicurrency Revolving Credit Note

A-2
Form of Transpacific Revolving Credit Note

B
Form of Term Note

C-1
Form of Notice of Borrowing

C-2
Form of Notice of Swing Line Borrowing

D
Form of Assignment and Acceptance



iv    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




E‑1
Form of US Subsidiary Guaranty

E‑2
Form of Foreign Subsidiary Guaranty

E-3
Form of Reaffirmation Agreement

F
Form of Loan Certificate

G
Form of Solvency Certificate

H
[Reserved]

I
Form of Designated Borrower Request and Assumption Agreement

J
Form of Designated Borrower Notice

K
[Reserved]

L-1
Form of U.S. Tax Compliance Certificate

L-2
Form of U.S. Tax Compliance Certificate

L-3
Form of U.S. Tax Compliance Certificate

L-4
Form of U.S. Tax Compliance Certificate

M
Auction Procedures









v    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------





THIRD AMENDED AND RESTATED
SYNDICATED FACILITY AGREEMENT
This THIRD AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT, dated as of July
12, 2018 (this “Agreement”), made by and among SEALED AIR CORPORATION, a
Delaware corporation (the “Company”), CRYOVAC, INC., a Delaware corporation
(“Cryovac”), SEALED AIR JAPAN G.K. a Japanese limited liability company (godo
kaisha) (the “JPY Revolver Borrower”), SEALED AIR LIMITED, a private limited
company incorporated in England and Wales with a registered company number
03443946 (DTTPS Number: 13/W/61173/DTTP Country of Residence: United States)
(the “Sterling Borrower”), SEALED AIR B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) under Dutch law, having
its statutory seat in Nijmegen, the Netherlands and registered with the Dutch
Commercial Register (Handelsregister) under number 09114711 (the “Euro Revolver
Borrower”), SEALED AIR CORPORATION (US), a Delaware corporation (“Sealed Air
US”), SEALED AIR FINANCE LUXEMBOURG S.À. R.L., a société à responsabilité
limitée incorporated and existing under the laws of Luxembourg, with registered
office at 20, rue des Peupliers, L-2328 Luxembourg and registered with the
Luxembourg Register of Commerce and Companies (the “RCS Luxembourg”) under the
number B 89.671 (the “Lux Revolver Borrower”) SEALED AIR AUSTRALIA PTY LIMITED,
ABN 65 004 207 532, a company incorporated under the laws of Australia and
SEALED AIR AUSTRALIA (HOLDINGS) PTY. LIMITED, ABN 65 102 261 307, a company
incorporated under the laws of Australia (together, the “Australian Revolver
Borrowers”), SEALED AIR (CANADA) CO./CIE, a company incorporated under the laws
of Nova Scotia (the “CDN Revolver Borrower”), SEALED AIR (NEW ZEALAND) (the “New
Zealand Revolver Borrower”), SEALED AIR DE MÉXICO OPERATIONS, S. DE R.L. DE
C.V., a sociedad de responsabilidad limitada de capital variable incorporated
under the laws of Mexico (the “Mexican Revolver Borrower”) and certain
Subsidiaries of the Company from time to time listed on Schedule II (each a
“Designated Borrower” and, collectively with the Company, Cryovac, Sealed Air
US, the CDN Revolver Borrower, the JPY Revolver Borrower, the Sterling Borrower,
the Lux Revolver Borrower, the Euro Revolver Borrower, the Australian Revolver
Borrowers, the New Zealand Revolver Borrower and the Mexican Revolver Borrower,
the “Borrowers”), the banks, financial institutions and other investors listed
on Schedule I hereto (the “Initial Lenders”) and each other Lender (as defined
below) party hereto from time to time and the initial issuing banks (the
“Initial Issuing Banks”) listed on Schedule I hereto and each other Issuing Bank
(as defined below) party hereto from time to time, and BANK OF AMERICA, N.A., as
Agent for the Lenders (as hereinafter defined) and the Issuing Banks (in such
capacity, and as agent for the Secured Parties under the other Loan Documents,
the “Agent”).
PRELIMINARY STATEMENTS:
WHEREAS, the Company, the other Borrowers, the Lenders and Issuing Banks party
thereto and the Agent (each as defined in the Existing Credit Agreement) entered
into that certain Second Amended and Restated Syndicated Facility Agreement,
dated as of July 25, 2014 (as amended, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
pursuant to which (a) the Term A Lenders (as defined therein) extended credit to
the Company an aggregate principal amount of $710,000,000 of term A Dollar


1    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




loans under the Term A Facility (as defined therein), (b) the CDN Term A Lenders
(as defined therein) extended credit to the CDN Revolver Borrower an aggregate
principal amount of CDN $42,900,000.00 under the CDN Term A Facility (as defined
therein), (c) the JPY Term A-1 Lenders (as defined therein) extended credit to
the JPY Revolver Borrower an aggregate principal amount of ¥147,875,000, under
the JPY Term A Facility (as defined therein), (d) the Euro Term A Lenders (as
defined therein) extended credit to the Euro TLA Borrowers (as defined therein)
an aggregate principal amount of €147,875,000, under the Euro Term A Facility
(as defined therein), (e) the Sterling Term A Lenders (as defined therein)
extended credit to the Sterling Borrower an aggregate principal amount of
£35,150,000 of term A Sterling loans, under the Sterling Term A Facility (as
defined therein), (f) the Brazilian Term A Lenders (as defined therein) extended
credit to the Brazilian Term Borrower (as defined therein) an aggregate
principal amount of the Equivalent (as hereinafter defined) of $100,000,000
under the Brazilian Term A Facility (as defined therein), (g) the Short Term A
Lenders (as defined therein) extended credit to the Short Term A Borrower (as
defined therein) an aggregate principal amount of $250,000,000, (h) the
Multicurrency Revolving Lenders and Multicurrency Issuing Banks (each as defined
therein) made available to the Multicurrency Borrowers (as defined therein) from
time to time a Multicurrency Revolving Credit Facility (as defined therein) up
to the Equivalent of $200,000,000 available in the Committed Currencies (as
defined therein), for the purposes specified in the Existing Credit Agreement
and (i) the US Revolving Lenders and US Issuing Banks (each as defined therein)
made available to the US Revolver Borrowers (as defined therein) from time to
time a US Revolving Credit Facility (as defined therein, and collectively with
the Term A Facility, the CDN Term A Facility, the JPY Term A-1 Facility, the
Euro Term A Facility, the Sterling Term A Facility, the Brazilian Term A
Facility, the Short Term A Facility the Multicurrency Revolving Facility
referenced in the foregoing clauses (a) – (h), the “Existing Facilities”) of
$500,000,000, for the purposes specified in the Existing Credit Agreement;
WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated to (a) refinance (the “Closing Date Refinancing”) all
Advances and Commitments (each as defined in the Existing Credit Agreement)
thereunder and pay all accrued interest (regardless of whether then due and
payable), fees and other amounts, in each case outstanding under the Existing
Credit Agreement with, and to collectively replace the Existing Facilities with,
the new Term A Facility, Sterling Term A Facility, Multicurrency Revolving
Credit Facility and Transpacific Revolving Credit Facility and (b) to amend
certain other provisions of the Existing Credit Agreement as hereinafter set
forth;
WHEREAS, in connection with the Transactions (as defined below) and upon or
following the consummation of the Closing Date Refinancing, the parties hereto
intend to release certain existing Liens (as defined below) on the Collateral
(as defined in the Existing Credit Agreement) currently existing in favor of the
Agent for the benefit of the Secured Parties (as defined in the Existing Credit
Agreement) (such releases, collectively, the “Specified Collateral Release”);
WHEREAS, the parties hereto intend that the Obligations (as defined in the
Existing Credit Agreement) (the “Existing Obligations”) which remain outstanding
after giving effect to the Closing Date Refinancing shall continue to exist
under this Agreement on the terms set forth herein and that this Agreement shall
not constitute a novation or a termination of such Obligations, and the
Collateral (as defined in the Existing Credit Agreement) shall, to the extent
not released pursuant to


2    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




the Specified Collateral Release, continue to secure, support and otherwise
benefit the Obligations of the Loan Parties under this Agreement and the other
Loan Documents; and
WHEREAS, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree that the Existing Credit Agreement is amended and
restated in its entirety as hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.
“Advance” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Term A Advance, a Sterling Term A Advance, a
Transpacific Revolving Credit Advance, a Multicurrency Revolving Credit Advance,
a Swing Line Advance, an Incremental Term Advance, an Incremental Revolving
Credit Advance, an Other Term Advance or an Other Revolving Credit Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise. For the avoidance of doubt, in no event shall the Agent
or any Lender be deemed to be an Affiliate of any of the Borrowers or any of
such Borrower’s Subsidiaries.
“Agent” has the meaning given to such term in the preamble to this Agreement.
“Agent’s Account” means with respect to any currency, the Agent’s account with
respect to such currency as the Agent may from time to time notify to the
Company and the Lenders.
“Agent Parties” has the meaning specified in Section 9.02(c).
“Agreement” has the meaning specified in the preamble to this Agreement.
“Agreement Currency” has the meaning specified in Section 9.12.


3    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Anti-Corruption Laws” has the meaning specified in Section 5.01(q)(ii).
“Anti-Money Laundering Laws” means any applicable anti-money laundering rules or
regulation, including without limitation the PATRIOT Act, the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada), Parts II.1 and XIII.2
and s. 354 of the Criminal Code (Canada), and in each case, regulations and
guidance thereunder.
“Anti-Social Conduct” means (a) a demand and conduct with force and arms, (b) an
unreasonable demand and conduct having no legal cause (c) threatening or
committing violent behaviour relating to its business transactions, (d) an
action to defame the reputation or interfere with the business of the Agent, any
Joint Lead Arranger, any Joint Bookrunner, any Issuing Bank, the Swing Line
Bank, any Co-Syndication Agent, any Co-Documentation Agent and any Lender or any
of their respective Affiliates and their officers, directors, employees, agents
and advisors by spreading rumour, using fraudulent means or resorting to force,
or (f) other actions similar or analogous to any of the foregoing in any
jurisdiction.
“Anti-Social Group” means (a) an organized crime group (bouryokudan), (b) a
member of an organised crime group (bouryokudan in), (c) a Person who used to be
a member of an organised crime group but has only ceased to be a member of an
organised crime group for a period of less than 5 years, (d) quasi-member of an
organised crime group (bouryokudan junkoseiin), (e) a related or associated
company of an organised crime group (boroykudan kanren gaisha), (f) a corporate
racketeer (soukaiya) or blackmailer advocating social cause (shakai undou nado
hyoubou goro) or a special intelligence organised crime group (tokushu chinou
bouryoku syudan) or (g) a member of any other criminal force similar or
analogous to any of the foregoing in any jurisdiction.
“Anti-Social Relationship” means, in relation to a Person, (a) an Anti-Social
Group controls its management, (b) an Anti-Social Group is substantively
involved in its management, (c) it utilizes improperly an Anti-Social Group for
the purpose of, or which have the effect of, unfairly benefiting itself or a
third party or prejudicing a third party, (d) it is involved in the provision of
funds or other benefits to an Anti-Social Group or (e) any of its directors or
any other person who is substantively involved in its management has a socially
objectionable relationship with an Anti-Social Group.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance. Unless
the context otherwise requires, each reference to a Lender shall include its
Applicable Lending Office.
“Applicable Margin” means (i) initially, 1.50% per annum for Eurocurrency Rate
Advances and 0.50% per annum for Dollar-denominated Base Rate Advances, and (ii)
from time to time after delivery of the financial statements for the fiscal
quarter ending September 30, 2018 pursuant to Section 5.01(a)(ii), the
Applicable Margin shall be a percentage determined by reference to the table
below, based on the Net Total Leverage Ratio set forth in, and determined based
on, the most recent financial statements and Compliance Certificate delivered to
the Agent under Section 5.01(a)(i) or (ii), and Section 5.01(a)(iii) hereof:


4    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Pricing Level
Net Total Leverage Ratio
Applicable Margin for Base Rate Term A Advances
Applicable Margin for Eurocurrency Rate Term A and Sterling Term A Advances
Applicable Margin for Base Rate Transpacific Revolving Credit Advances and
Multicurrency Revolving Credit Advances
(in Dollars)
Applicable Margin for Eurocurrency Rate Transpacific Revolving Credit Advances
and Multicurrency Revolving Credit Advances
Commitment Fee
1
Less than or equal to 3.00:1.00
0.25%
1.25%
0.25%
1.25%
0.20%
2
Greater than 3.00:1.00 but less than or equal to 3.50:1.00
0.50%
1.50%
0.50%
1.50%
0.25%
3
Greater than 3.50:1.00 but less than or equal to 4.50:1.00
0.75%
1.75%
0.75%
1.75%
0.30%
4
Greater than 4.50:1.00
1.00%
2.00%
1.00%
2.00%
0.35%



Notwithstanding the foregoing, if at any time the Company shall fail to deliver
financial statements to the Agent in accordance with Section 5.01(a)(i) or
5.01(a)(ii), as applicable, then the Applicable Margin shall thereafter be
determined by reference to Pricing Level 4 in the table above until such time as
the Company shall again be in compliance with Sections 5.01(a)(i) and
5.01(a)(ii).
“Applicable Time” means, with respect to any borrowings and payments in any
Foreign Currency, the local time in the place of settlement for such Foreign
Currency as may be determined by the Agent or the applicable Issuing Bank, as
the case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment; provided,
that with respect to each Foreign Currency specified below the “Applicable Time”
shall be the corresponding time specified below for such Foreign Currency:
(i)    AU$: 12:00 P.M. (Sydney, Australia time);
(ii)    CDN: 12:00 P.M. (Toronto, Canada time);
(iii)     Euros: 12:00 P.M. (London, England time);
(iv)    JPY: 12:00 P.M. (Tokyo, Japan time); and
(v)    Sterling: 12:00 P.M. (London, England time);


5    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(vi)    NZD: 12:00 P.M. (Wellington, New Zealand time); and
(vii)    Pesos: 12:00 P.M. (Mexico City, Mexico time);
provided, further, that any such “Applicable Time” may be modified by the Agent
on not less than five Business Days prior written notice to the Company and the
Lenders if the Agent shall reasonably determine that such modification is
reasonably necessary or advisable.
“Applicant Borrower” has the meaning specified in Section 9.09(a).
“Approved Fund” means any Person (other than a natural person) that is or will
be engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Equity Interest owned thereby) of any Loan
Party, in one transaction or a series of transactions, whether by sale, lease,
transfer or otherwise; provided that “Asset Dispositions” shall not include any
transaction (or series of related transactions), the Net Cash Proceeds of which
do not exceed $25,000,000 in any Fiscal Year.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit D hereto.
“Associate” has the meaning given to it in Section 128F(9) of the Australian Tax
Act.
“AU$” means lawful currency of Australia.
“Auction” has the meaning specified in Section 2.11(c).
“Auction Prepayment” has the meaning specified in Section 2.11(c).
“Auction Procedures” means the procedures set forth in Exhibit M.
“Australian Bill Rate” means, for any Interest Period, for any Multicurrency
Revolving Credit Advance denominated in Australian dollars, the rate per annum
equal to the Bank Bill Swap Reference Bid Rate or a comparable or successor
rate, which rate is approved by the Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Agent from time to time) at or about
10:30 A.M. (Sydney, Australia time) on the Rate Determination Date with a
term equivalent to such Interest Period.
“Australian Borrower” means any Borrower who is a resident of Australia for the
purposes of the Australian Tax Act, or the Income Tax Assessment Act 1997
(Australia), as the context requires.


6    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Australian Loan Party” means an Australian Borrower, NZ Holdings, or any other
Subsidiary Guarantor incorporated, organized or established under the laws of
the Commonwealth of Australia.
“Australian Revolver Borrowers” has the meaning specified in the preamble to
this Agreement.
“Australian PPSA” means the Personal Property Securities Act 2009 (Cwlth)
Australia and any regulations in force at any time under the Australian PPSA,
including the Personal Property Securities Regulations 2010 (Cth) (each as
amended from time to time).
“Australian Tax Act” means the Income Tax Assessment Act 1936 (Cwlth).
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
“Available Basket Amount” means, on any date of determination, an amount equal
to (a) $200,000,000, plus (b) an amount equal to 50% of the Consolidated Net
Income of the Company and its Subsidiaries for the period (taken as one
accounting period) commencing on the first day of the fiscal quarter in which
the Closing Date occurs to the end of the most recently ended fiscal quarter for
which financial statements delivered under Section 5.01(a)(i) or
5.01(a)(ii) have been delivered to the Agent (or, in the case such Consolidated
Net Income for such period is a deficit, minus 100% of such deficit), plus
(c) the aggregate amount of net cash proceeds of any issuance of Qualified
Equity Interests of the Company received by the Company since the Closing Date,
minus (d) the sum of (i) any amounts used to make investments and advances
pursuant to Section 5.02(d)(xiii) after the Closing Date and on or prior to such
date, (ii) any amounts used to make Restricted Payments pursuant to
Section 5.02(c)(vi) after the Closing Date and on or prior to such date and
(iii) any amounts used to make Restricted Junior Payments pursuant to
Section 5.02(l)(ii) after the Closing Date and on or prior to such date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” has the meaning specified in Section 6.01(e).
“Bankruptcy Law” means the Bankruptcy Code, or any similar foreign, federal or
state law for the relief of debtors.


7    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Advance” means a Revolving Credit Advance, a Term A Advance, a Swing
Line Advance, an Incremental Revolving Credit Advance or an Incremental
Term Advance, in each case denominated in Dollars, that bears interest as
provided in Section 2.08(a)(i).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.
“BKBM” means the New Zealand bank bill benchmark rate, or a comparable successor
rate that is approved by the Agent, administered by the New Zealand Financial
Markets Association and displayed on the page BKBM of the Thomson Reuters screen
(or such other commercially available source providing such quotations as may be
designated by the Agent from time to time), at or about 10:20 a.m. (New Zealand
time), on the Rate Determination Date with a term equivalent to the applicable
Interest Period. In no event shall the BKBM be less than zero for purposes of
this Agreement.
“Borrower Materials” has the meaning specified in Section 9.02(c).
“Borrower Representative” has the meaning specified in Section 2.21.
“Borrowers” has the meaning specified in the preamble to this Agreement.
“Borrowing” means a Revolving Credit Borrowing, a Term A Borrowing, a Sterling
Term A Borrowing, a Swing Line Borrowing or an Incremental Borrowing, as
applicable.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, on which the Trans‑European Automated


8    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Real‑Time Gross Settlement Express Transfer (TARGET) System is open); provided
that, with respect to any Advances or any other matters relating to Advances
under any Foreign Currency, such day shall also be a day on which dealings and
deposits in the relevant Foreign Currency are carried on in the Relevant
Interbank Market.
“Canadian Pension Event” means (a) the termination in whole or in part of any
Canadian Pension Plan that contains a defined benefit provision, (b) a material
change in the funded status of a Canadian Pension Plan, (c) a material change in
the contribution rates payable by the CDN Revolver Borrower to a Canadian
Pension Plan, (d) the receipt by a Borrower of any notice concerning liability
arising from the withdrawal or partial withdrawal of a Borrower or any other
party from a Canadian Pension Plan, (e) the occurrence of an event under the
Income Tax Act (Canada) that could reasonably be expected to affect the
registered status of any Canadian Pension Plan, (f) the receipt by a Borrower of
any order or notice of intention to issue an order from the applicable pension
standards regulator or Canada Revenue Agency that could reasonably be expected
to affect the registered status or cause the termination (in whole or in part)
of any Canadian Pension Plan that contains a defined benefit provision, (g) the
receipt of notice by the CDN Revolver Borrower from the administrator, the
funding agent or any other person of any failure to remit contributions to a
Canadian Pension Plan by the CDN Revolver Borrower, (h) the adoption of any
amendment to a Canadian Pension Plan that would require the provision of
security pursuant to applicable law, (i) the issuance of either any order
(including an order to remit delinquent contributions) or charges that could
reasonably be expected to give rise to the imposition of any material fines or
penalties in respect of any Canadian Pension Plan against a Borrower or (j) any
other event or condition with respect to a Canadian Pension Plan that could
reasonably be expected to result in (i) a lien, (ii) any acceleration of any
statutory requirements to fund all or a substantial portion of the unfunded
liabilities of such plan, or (iii) any liability of a Borrower or a Restricted
Subsidiary in excess of $85,000,000.
“Canadian Pension Plan” means any plan, program or arrangement that is a
“registered pension plan” as defined in the Income Tax Act (Canada) or is
subject to the funding requirements of applicable provincial or federal pension
benefits standards legislation in any Canadian jurisdiction (but for greater
certainty not including a registered retirement savings plan, supplemental
employee retirement plan, retirement compensation arrangement, deferred profit
sharing plan or similar plan or arrangement), which is sponsored, administered,
maintained or contributed to by, or to which there is or may be an obligation to
contribute by, any Borrower or Restricted Subsidiary in respect of any person’s
employment in Canada with any Borrower or Restricted Subsidiary, other than
government sponsored plans.
“Capital Lease” means any lease of property which, in accordance with GAAP,
would be required to be capitalized on the balance sheet of the lessee.
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a Lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP; provided that obligations that are re-characterized as
Capital Lease Obligations due to a change in


9    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




GAAP after the Closing Date shall not be treated as Capital Lease Obligations
for any purpose under this Agreement regardless of the time at which such
obligation is incurred; provided further that obligations that are Capital Lease
Obligations as of the Closing Date and are re-characterized as not constituting
Capital Lease Obligations due to a change in GAAP after the Closing Date shall
be treated as Capital Lease Obligations under this Agreement.
“Cash Collateralize” means, in respect of an obligation, provide and pledge
(subject to a first priority perfected security interest) cash collateral in
Dollars (or any other currency reasonably satisfactory to the Agent), at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the relevant Issuing Bank or Swing Line Bank, as
the case may be (and “Cash Collateralization” shall have a meaning correlative
to the foregoing).
“Cash Equivalents” means Investments in (a) direct obligations of, or
obligations unconditionally guaranteed by, the United States of America, Canada,
the Federal Government of Germany, the State of Japan, the United Kingdom, the
Commonwealth of Australia or any agency or instrumentality thereof (provided
that the full faith and credit of the applicable national Governmental Authority
of such nation is pledged in support thereof), having maturities of less than
one year; (b) time deposits, certificates of deposit and banker’s acceptances of
any commercial bank having combined capital and surplus of not less than
$500,000,000, whose short-term commercial paper rating from S&P is at least A-2
or from Moody’s is at least P-2 (each an “Approved Bank”) with maturities of not
more than one year from the date of investment; (c) commercial paper issued by,
or guaranteed by, an Approved Bank or by the parent company of an Approved Bank,
or issued by, or guaranteed by, any company with a short-term debt rating of at
least A-2 by S&P and P-2 by Moody’s, in each case maturing within one year from
the date of investment; (d) repurchase agreements with a term of less than one
year for underlying securities of the types described in clauses (b) and
(c) entered into with an Approved Bank; (e) any money market fund that meets the
requirements of Rule 2a-7(c)(2), (3) and (4) promulgated under the Investment
Company Act of 1940, as amended; and (f) any other fund or funds making
substantially all of their Investments in Investments of the kinds described in
clauses (a) through (d) above.
“Cash Management Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft (daylight and
temporary), local currency revolving credit and working capital facilities,
local currency letter of credit facilities, credit or debit card, electronic
funds transfer and other cash management arrangements) provided by the Agent,
any Lender or any Affiliate thereof at the time such Cash Management Obligations
are entered into, including obligations for the payment of fees, interest,
charges, expenses, attorneys’ fees and disbursements in connection therewith to
the extent provided for in the documents evidencing such cash management
services.
“Cash on Hand” means, on any day, the amount of cash and Cash Equivalents of the
Company and its Restricted Subsidiaries as set forth on the balance sheet of the
Company as of such day (it being understood that such amount shall exclude in
any event any cash and Cash Equivalents identified on such balance sheet as
“restricted” (other than cash or Cash Equivalents which are subject to a
perfected security interest under the Collateral Documents) or otherwise subject
to a security


10    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




interest in favor of any other Person (other than (i) security interests under
the Collateral Documents, (ii) customary liens imposed by the applicable deposit
bank in the ordinary course of business and (iii) any non-consensual security
interests permitted by the Loan Documents)).
“CDN” means the lawful currency of Canada.
“CDN Revolver Borrower” has the meaning specified in the preamble to this
Agreement.
“CDOR” means the Canadian Dealer Offered Rate, or a comparable or successor rate
which rate is approved by the Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Agent from time to time) at or about
10:00 A.M. (Toronto, Ontario time) on the Rate Determination Date with a
term equivalent to such Interest Period.
“Change of Control” means the occurrence of either of the following: (i) any
“Person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), excluding an employee benefit or stock ownership plan of the
Company, is or shall become the “beneficial owner” (as defined in Rules 13(d)‑3
and 13(d)‑5 under the Exchange Act), directly or indirectly, of 40% or more on a
fully diluted basis of the voting stock of the Company or shall have the right
to elect a majority of the directors of the Company or (ii) during any six month
period the board of directors of the Company shall cease to consist of a
majority of Continuing Directors.
“Co-Documentation Agents” means Banco Bilbao Vizcaya Argentaria, S.A. New York
Branch, HSBC Securities (USA) Inc., Morgan Stanley Senior Funding, Inc., MUFG
Bank Ltd., Coöperatieve Rabobank U.A., New York Branch, Sumitomo Mitsui Banking
Corporation, SunTrust Bank and Wells Fargo Bank, National Association.
“Co-Syndication Agents” means MLPFS, BNP Paribas, Citibank, N.A., Credit
Agricole Corporate and Investment Bank, Goldman Sachs Bank USA, JPMorgan Chase
Bank USA and Mizuho Bank, Ltd.
“Closing Date” means July 12, 2018.
“Closing Date Refinancing” has the meaning specified in the Preliminary
Statements.
“Code of Banking Practice” means the Code of Banking Practice published by the
Australian Bankers’ Association.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is under the terms of the
Collateral Documents, subject to Liens in favor of the Agent for the benefit of
the Secured Parties as security for the Secured Obligations.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, each of the collateral assignments,
security agreements, share pledge agreements or other similar agreements and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Agent for the benefit of the Secured Parties


11    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




as security for the Secured Obligations, and each amendment, supplement, joinder
or other modification to each of the aforementioned.  
“Collateral Ratings Condition” means that, at the time of determination:
(a)    the Company has received and maintains (i) a corporate credit rating of
at least BBB‑ from S&P (with no negative outlook or negative watch); and (ii)
either (A) a corporate family rating of at least Ba1 from Moody’s (with no
negative outlook or negative watch), or (B) (x) a corporate credit rating of at
least BB+ from Fitch (with no negative outlook or negative watch) and (y) any
corporate family rating from Moody’s; or
(b)    the Company has received and maintains (i) a corporate family rating of
at least Baa3 from Moody’s (with no negative outlook or negative watch); and
(ii) either (A) a corporate credit rating of at least BB+ from S&P (with no
negative outlook or negative watch), or (B) (x) a corporate credit rating of at
least BB+ from Fitch (with no negative outlook or negative watch) and (y) any
corporate credit rating from S&P.
“Commitment” means a Revolving Credit Commitment, a Term Commitment, an
Incremental Term Commitment, an Incremental Revolving Credit Commitment or a
Letter of Credit Commitment, as applicable.
“Commitment Fee” has the meaning specified in Section 2.05(a).
“Committed Currencies” means each Multicurrency Committed Currency and each
Transpacific Committed Currency.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the preamble to this Agreement.
“Compliance Certificate” has the meaning specified in Section 5.01(a)(iii).
“Consideration” means, in respect of any acquisition by a Loan Party of any
Equity Interest in, or assets of, any Person, the sum of (without duplication):
(a) the aggregate consideration payable by any or all Loan Parties in respect of
such acquisition, including (without limitation) any consideration payable by
any Loan Party in respect of such acquisition, any Indebtedness made available
by any Loan Party to or incurred by any Loan Party for the account of such
Person in connection with such acquisition, and any Indebtedness incurred or
assumed by any Loan Party in connection with such acquisition; and (b) the
aggregate amount of Indebtedness of such Person and/or its Subsidiaries that is
outstanding (whether or not due and payable) as at the date of such acquisition
or, if less, such portion thereof for which a Loan Party is directly
responsible.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.


12    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Consolidated Assets” means, as of any date of determination, the total assets
of the Company and its Restricted Subsidiaries as at such date determined on a
Consolidated basis in accordance with GAAP.
“Consolidated Debt” means, as of any date of determination, all Indebtedness
(other than Contingent Obligations) of the Company and its Restricted
Subsidiaries determined on a Consolidated basis.
“Consolidated Interest Expense” means for any period, total interest expense
(including amounts properly attributable to interest with respect to Capital
Lease Obligations and amortization of debt discount and debt issuance costs) of
the Company and its Restricted Subsidiaries on a Consolidated basis for such
period.
“Consolidated Net Debt” means, as of any date of determination, Consolidated
Debt less Cash on Hand.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Restricted Subsidiaries for such period, determined on a
Consolidated basis in accordance with GAAP; provided that Consolidated Net
Income shall exclude (without duplication): (a) any gain or loss realized as a
result of the cumulative effect of a change in accounting principles, (b) the
net after-Tax effect of any gain or loss attributable to any foreign currency
hedging arrangements (including, without limitation, with respect to
cross-currency swaps) or currency fluctuations, (c) the net after-Tax effect of
any gains and losses from the early extinguishment of Indebtedness and
obligations under Swap Contracts and extinguishment charges relating to upfront
fees and original issue discount on Indebtedness, in each case during such
period, and (d) fees, expenses and non-recurring charges related to the
negotiation, execution and delivery of the Loan Documents and the transactions
contemplated thereby.
“Consolidated Net Tangible Assets” means, as of any date of determination, the
total assets less the sum of goodwill and other intangible assets, in each case
reflected on the Consolidated balance sheet of the Company and its Restricted
Subsidiaries as of the end of the most recently ended fiscal quarter of such
Person for which financial statements have been delivered to the Agent pursuant
to clause (a)(i) or (a)(ii), as applicable, of Section 5.01, determined on a
Consolidated basis.
“Consolidated Total Secured Indebtedness” means, as of any date of
determination, the Consolidated Net Debt which is secured by any Lien on any
property or assets of the Company or one or more of its Restricted Subsidiaries.
“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such


13    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




primary obligation of the ability of the primary obligor to make payment of such
primary obligation or (iv) otherwise to assure or hold harmless the holder of
such primary obligation against loss in respect thereof; provided, however, that
the term “Contingent Obligation” shall not include endorsements of instruments
for deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the amount such
Person guarantees but in any event not more than the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Company who (1) was a member of such board of
directors on the first day of the applicable six consecutive month period
referenced in clause (ii) of the definition of “Change of Control” or (2) was
nominated for election or elected to such board of directors with the approval
of the Continuing Directors who were members of such board of directors at the
time of such nomination or election.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.
“Covenant Ratings Condition” means that, at the time of determination, the
Company has received and maintains corporate family/corporate credit ratings of
at least BBB‑ and at least Baa3 from S&P and Moody’s, respectively (in each
case, with no negative outlook or negative watch).
“Corporations Act” means the Corporations Act 2011 (Cwlth) Australia.
“Corresponding Debt” has the meaning specified in Section 9.19.
“Covenant Suspension Event” has the meaning specified in the last paragraph of
Section 5.02.
“Cryovac” has the meaning specified in the preamble to this Agreement.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means at any time, subject to Section 2.19(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance (except if such failure is
the result of a good faith dispute between such Lender and the Borrowers as to
whether the Borrowers have failed to satisfy one or more conditions precedent to
funding), make a payment to an Issuing Bank in respect of a Letter of Credit,
make a payment to


14    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




the Swing Line Bank in respect of a Swing Line Advance or make any other payment
due hereunder (each, a “Funding Obligation”), (ii) any Lender that has notified
the Agent, the Borrower, the Issuing Banks or the Swing Line Bank in writing, or
has stated publicly, that it does not intend to comply with its funding
obligations hereunder or under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder or an advance or loan under such other
agreement (as applicable) and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (iii) any
Lender that has generally defaulted on its funding obligations under other loan
agreements or credit agreements (except if such defaults are the result of good
faith disputes between such Lender and the respective borrowers party thereto),
(iv) any Lender that has, for three or more Business Days after written request
of the Agent or the Company, failed to confirm in writing to the Agent and the
Company that it will comply with its prospective funding obligations hereunder
or under other agreements in which it commits to extend credit to any Borrower
or any Affiliate of any Borrower (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon the Agent’s and the
Company’s receipt of such written confirmation), (v) any Lender that becomes the
subject of a Bail-In Action (or any Lender, the Parent Company of which becomes
the subject of a Bail-In Action), or (vi) any Lender with respect to which a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender or its Parent Company (provided, in each case, that neither the
reallocation of funding obligations provided for in Section 2.19(b) as a result
of a Lender’s being a Defaulting Lender nor the performance by Non-Defaulting
Lenders of such reallocated funding obligations will by themselves cause the
relevant Defaulting Lender to become a Non-Defaulting Lender). Any determination
by the Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.19(c)) upon notification of such determination by the Agent to the
Company, the Issuing Banks, the Swing Line Bank and the Lenders.
“Designated Borrower” means any direct or indirect Wholly‑Owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.
“Designated Jurisdiction” means any country, territory or region to the extent
that such country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, sublicense, lease
or other disposition (including any sale and leaseback transaction) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided that the term “Disposition”
specifically excludes (i) the sale, transfer, license, sublicense, lease or
other disposition of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, (ii) the sale, transfer,
license, sublicense, lease or other disposition of receivables, inventory and
other current assets in the ordinary course of business, and (iii) the sale,
transfer, license, sublicense, lease or other disposition of property by any
Restricted Subsidiary to the Company or to another Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor, the transferee
thereof must either be the Company or a Guarantor.


15    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Disqualified Equity Interests” means Equity Interests of any Person that (a) by
their terms or upon the occurrence of any event (other than as a result of a
change of control, asset sale event or casualty or condemnation event so long as
any rights of the holders thereof upon the occurrence of a change of control,
asset sale event or casualty or condemnation event shall be subject to the prior
repayment in full of all Advances and all other Obligations (other than Swap
Obligations, Cash Management Obligations or contingent indemnification
obligations and other Contingent Obligations) (i) are required to be redeemed or
are redeemable at the option of the holder on or prior to the day that is
91 days after the Latest Scheduled Termination Date (determined as of the date
of issuance of such Equity Interests), for consideration other than Qualified
Equity Interests of such Person or (ii) convertible at the option of the holder
into Disqualified Equity Interests of such Person or exchangeable for
Indebtedness or (b) require (or permit at the option of the holder) the payment
of any dividend, interest, sinking fund or other similar payment (other than the
accrual of such obligations) on or prior to the day that is 91 days after the
Latest Scheduled Termination Date (determined as of the date of issuance of such
Equity Interests) (other than payments made solely in Qualified Equity Interests
of such Person).
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office or
offices of such Lender, any Affiliate of such Lender or any domestic or foreign
branch of such Lender or such Affiliate, specified as its “Domestic Lending
Office” opposite its name on Schedule I hereto or as specified in such Lender’s
Administrative Questionnaire delivered in conjunction with the Assignment and
Acceptance pursuant to which it became a Lender, or such other office or offices
as such Lender may from time to time specify to the Company and the Agent, which
office may include any Affiliate of such Lender or any domestic branch of such
Lender or such Affiliate.
“Domestic Loan Party” means any Loan Party organized under the laws of the
United States or any state thereof.
“Domestic Subsidiary” means any Subsidiary of the Company other than a Foreign
Subsidiary.
“Dutch Civil Code” means the Dutch Civil Code (Burgerlijk Wetbock).
“Dutch Obligor” means a Loan Party incorporated in The Netherlands.
“EBITDA” for any period means the Consolidated Net Income (or loss) of the
Company and its Restricted Subsidiaries for such period, adjusted by adding
thereto (or subtracting in the case of a gain) the following amounts to the
extent deducted or included, as applicable, and without duplication, when
calculating Consolidated Net Income (a) Consolidated Interest Expense;
(b) income taxes; (c) any extraordinary gains or losses, (d) gains or losses
from sales of assets (other than from sales of inventory in the ordinary course
of business), (e) all amortization of goodwill and other intangibles;
(f) depreciation; (g) all non-cash contributions or accruals to or with respect
to pension plans, deferred profit sharing or compensation plans; (h) any
non-cash gains or losses resulting from the cumulative effect of changes in
accounting principles; (i) restructuring charges


16    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




that are not paid in cash; (j) the aggregate amount of any premium, make-whole
or penalty payments actually paid in cash by the Company and the Restricted
Subsidiaries during such period that are required to be made in connection with
any prepayment of Existing Sealed Air Notes; (k) commissions, fees and expenses
paid in cash in connection with the repayment of any Indebtedness, any Permitted
Acquisition, any Disposition, any incurrence of Indebtedness or any equity
issuance; (l) non-cash charges resulting from accounting adjustments to goodwill
or impairment and intangible charges in connection therewith; (m) any income or
loss accounted for by the equity method of accounting (except in the case of
income to the extent of the amount of cash dividends or cash distributions paid
to the Company or any of its Subsidiaries by the entity accounted for by the
equity method of accounting); (n) any non-cash expenses and charges (excluding
non-cash charges that are accrued or reserved for cash charges in a future
period), including any non-cash charges in connection with the re-measurement of
assets due to currency devaluations; (o) restructuring charges paid in cash in
an amount not to exceed, together with any amounts added to EBITDA pursuant to
clause (u) below, 15.0% of the amount of EBITDA for such period (without giving
effect to any adjustments pursuant to this clause (o) and clause (u) below) with
respect to any EBITDA calculations made for each period ending at the end of any
fiscal quarter thereafter; (p) any costs, expenses or charges in connection with
the EPC Transactions; (q) the amount of any non-cash foreign currency losses
attributable to intercompany loans, accounts receivable and accounts payable;
(r) all retention, completion or transaction bonuses paid to key employees
incurred in connection with any acquisition or other investment, or disposition
of assets, whether or not such transaction is ultimately consummated; (s) fees,
costs and expenses in connection with strategic initiatives, transition costs
and other business optimization and information systems related fees costs and
expenses (including non-recurring employee bonuses in connection therewith and
the separation and eventual disposal of businesses or lines of business); (t)
fees, costs and expenses with respect to Permitted Receivables Financings; (u)
the amount of “run-rate” cost savings, operating expense reductions and other
operating improvements and synergies reasonably identifiable and factually
supportable relating to, and projected by the Borrowers in good faith to result
from, actions taken or with respect to which substantial steps have been taken
by Borrowers or any of their subsidiaries within 18 months after any asset sale,
investment, asset disposition, operating improvement, merger or other business
combination, acquisition, divestiture, restructuring and cost savings
initiatives if consummated, in an aggregate amount not to exceed, together with
any amounts added to EBITDA pursuant to clause (o) above, 15.0% of the amount of
EBITDA for such period (without giving effect to any adjustments pursuant to
this clause (u) and clause (o) above); and (v) expenses reimbursed by third
parties (including through insurance and indemnity payments); provided that
there shall be included in such determination for such period all such amounts
attributable to any entity acquired during such period pursuant to an
acquisition to the extent not subsequently sold or otherwise disposed of during
such period for the portion of such period prior to such acquisition; provided,
further that any amounts added to Consolidated Net Income pursuant to clause (g)
above for any period shall be deducted from Consolidated Net Income for the
period, if ever, in which such amounts are paid in cash by the Company or any of
its Restricted Subsidiaries.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member


17    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default under clause (a) or (e) of Section 6.01 has occurred and is
continuing at the time any assignment is effected in accordance with
Section 9.07, the Company, such approvals not to be unreasonably withheld or
delayed; provided, however, that neither the Company nor any Affiliate of the
Company shall qualify as an Eligible Assignee, except with respect to purchases
of Loans by the Company made in accordance with the terms of Section 2.11(c) of
this Agreement.
“EMU” means the Economic and Monetary Union as contemplated by the Treaty on
European Union.
“Environmental Law” means any foreign, federal, state or local statute, law,
rule, regulation, ordinance, code, policy or rule of common law now or hereafter
in effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to the environment or Hazardous Materials.
“EPC Transactions” means the transactions related to the reorganization of the
Company’s European operations to function under a centralized management and
value chain model.
“Equity Interests” means, with respect to any Person, any of the shares, the
shares of capital stock or equity quotas of (or other ownership or profit
interests in) such Person, any of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock or equity
quotas of (or other ownership or profit interests in) such Person, any of the
securities convertible into or exchangeable for shares of capital stock or
equity quotas of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares or equity quotas (or such other interests), and any of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, equity quotas, warrants, options, rights or other interests are
outstanding on any date of determination.
“Equivalent” means, at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Foreign Currency, the equivalent amount thereof in Dollars as determined by the
Agent or the Issuing Bank, as the case may be, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Foreign Currency.


18    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Borrower, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” means the lawful currency of the European Monetary Union as constituted
by the Treaty of Rome which established the European Community, as such treaty
may be amended from time to time and as referred to in the EMU legislation.
“Euro Revolver Borrower” has the meaning specified in the preamble to this
Agreement.
“Eurocurrency Lending Office” means, with respect to any Lender, the office or
offices of such Lender, any Affiliate of such Lender or any domestic or foreign
branch of such Lender or such Affiliate, specified as its “Eurocurrency Lending
Office” opposite its name on Schedule I hereto or as specified in such Lender’s
Administrative Questionnaire delivered in conjunction with the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office or offices as such
Lender may from time to time specify to the Company and the Agent, which office
may include any Affiliate of such Lender or any domestic or foreign branch of
such Lender or such Affiliate.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, for any Interest Period, (I) for each Eurocurrency
Rate Advance comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (a)(i) in the case of any
Advance denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Agent from time to time) as the London
Interbank Offered Rate, or a Eurocurrency Successor Rate, for deposits in JPY,
Dollars, Sterling or another Committed Currency, if applicable, at approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, (ii) in the case of any Advance denominated in AU$, the Australian Bill
Rate, (iii) in the case of any Advance denominated in CDN, CDOR, (iv) in the
case of an Advance denominated in Pesos, the TIIE Rate, or (v) in the case of
any Advance denominated in NZD, the BKBM, by (b) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period; or (II)
for any rate calculation with respect to a Base Rate Advance on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m. (London, England time),
determined two Business Days prior to such


19    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




date for U.S. Dollar deposits with a term of one month commencing that day;
provided, however, that if any applicable Eurocurrency Rate determined pursuant
hereto shall be a rate that is less than 0.0%, then such Eurocurrency Rate shall
be deemed to be 0.0% for all purposes under this Agreement.
“Eurocurrency Rate Advance” means an Advance denominated in Dollars, Euro, JPY,
Sterling or another Committed Currency that bears interest as provided in
Section 2.08(a)(ii) in an amount not less than the Eurocurrency Rate Borrowing
Minimum or the Eurocurrency Rate Borrowing Multiple in excess thereof. For the
avoidance of doubt, unless specifically provided to the contrary, TIIE Rate
Advances are Eurocurrency Rate Advances.
“Eurocurrency Rate Borrowing Minimum” means, in respect of Eurocurrency Rate
Advances denominated in Dollars, $1,000,000, and in respect of Eurocurrency Rate
Advances denominated in any Foreign Currency, the Equivalent of $1,000,000 in
such Foreign Currency.
“Eurocurrency Rate Borrowing Multiple” means, in respect of Eurocurrency Rate
Advances denominated in Dollars, $500,000, and in respect of Eurocurrency Rate
Advances denominated in any Foreign Currency, the Equivalent of $500,000 in such
Foreign Currency.
“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances) having a term equal to such
Interest Period.
“Eurocurrency Successor Rate” has the meaning specified in Section 1.15.
“Eurocurrency Successor Rate Conforming Changes” means, with respect to any
proposed Eurocurrency Successor Rate, any conforming changes to the definition
of Base Rate, Interest Period, the Australian Bill Rate, CDOR, the TIIE Rate,
the BKBM, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Agent, to reflect the adoption of such Eurocurrency Successor
Rate and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such Eurocurrency Successor
Rate exists, in such other manner of administration as the Agent determines in
consultation with the Company).
“European Insolvency Regulation” means the Council Regulation (EC) 2015/848 of
20 May 2015 on insolvency proceedings, as amended.
“Events of Default” has the meaning specified in Section 6.01.


20    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Events of Loss” means, with respect to any property, any of the following:
(a) any loss, destruction or damage of such property; (b) any pending
institution of any proceedings for the condemnation or seizure of such property
or for the exercise of any right of eminent domain; or (c) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such property, or confiscation of such property or the requisition
of the use of such property.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Foreign Subsidiary” means (i) any Foreign Subsidiary and (ii) any
Domestic Subsidiary that is directly or indirectly owned by one or more Foreign
Subsidiaries.
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act (a “Swap”) if, and to the extent that, all or a portion of the
Guaranty of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap (or any Guaranty thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason not to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act at the time the Guaranty of such
Subsidiary Guarantor, or the grant of such security interest, becomes effective
with respect to such related Swap.
“Excluded Taxes” has the meaning specified in Section 2.15(a).
“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.
“Existing Facilities” has the meaning specified in the Preliminary Statements.
“Existing Letters of Credit” means each of the irrevocable, standby letters of
credit listed on Schedule 2.01(e) hereof.
“Existing Obligations” has the meaning specified in the Preliminary Statements.
“Existing Sealed Air Notes” means, collectively, the 6.500% Senior Notes due
December 2020, the 4.875% Senior Notes due December 2022, the 5.250% Senior
Notes due April 2023, the 4.50% Senior Notes due September 2023, the 5.125%
Senior Notes due December 2024, the 5.50% Senior Notes due September 2025 and
the 6.875% Senior Notes due July 2033, in each case, issued by the Company.
“Facility” means the Term A Facility, the Sterling Term A Facility, the
Transpacific Revolving Credit Facility, the Multicurrency Revolving Credit
Facility, the Swing Line Facility or an Incremental Facility, if any, as
applicable.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official


21    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




interpretations or administrative guidance thereof and any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Internal Revenue Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Agent; provided, however, that if any applicable Federal Funds
Rate determined pursuant hereto shall be a rate that is less than 0.0%, then
such Federal Funds Rate shall be deemed to be 0.0% for all purposes under this
Agreement.
“Fee Letters” means that certain Bank of America Fee Letter for Senior Secured
Credit Facilities dated as of June 6, 2018, between MLPFS, Bank of America and
the Company.
“Financial Officer” means the chief financial officer, the controller or the
treasurer of the Company.
“Fiscal Year” means a fiscal year of the Company ending on December 31.
“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc.
“Foreign Currency” means any Committed Currency, Sterling and any other lawful
currency (in each case, other than Dollars) that is approved in accordance with
Section 1.12.
“Foreign Subsidiary” means (i) each Subsidiary of the Company not incorporated
under the laws of the United States, any State thereof or the District of
Columbia, (ii) each Subsidiary of the Company substantially all of the
operations of which remain outside the United States and (iii) each other
Subsidiary of the Company that has no material assets other than capital stock
of one or more Foreign Subsidiaries that are controlled foreign corporations
within the meaning of Section 957 of the Internal Revenue Code and that are
owned, directly or indirectly, wholly or in part, by the Company or a Domestic
Subsidiary that is a “United States shareholder” with respect to such controlled
foreign corporation within the meaning of Section 951(b) of the Internal Revenue
Code.
“Foreign Subsidiary Guaranty” means that certain Foreign Subsidiary Guaranty,
dated as of October 3, 2011, from the Foreign Subsidiaries from time to time
party thereto as Guarantors in favor of the Applicable Secured Parties (as
defined therein), as it may be amended, amended and restated, supplemented or
otherwise modified from time to time.
“GAAP” has the meaning specified in Section 1.03.


22    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“German Collateral Document” means any Collateral Document governed by German
law.
“German Collateral” means any Collateral governed by German law.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Group Members” means the Company and each of its direct and indirect Restricted
Subsidiaries.
“Guaranteed Obligations” has the meaning specified in Section 7.01.
“Guarantors” means the Company and the Subsidiary Guarantors.
“Guaranty” means the guaranty contained in Article VII hereof, the Foreign
Subsidiary Guaranty, the US Subsidiary Guaranty or any other guaranty agreement
entered into by any Guarantor that is an entity organized outside of the United
States of America pursuant to the terms of this Agreement.
“Hazardous Materials” means (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect under any
applicable Environmental Law.
“HMRC” has the meaning specified in Section 2.15(f).
“Immaterial Subsidiaries” means, all Subsidiaries identified by the Company as
such, provided that (i) the aggregate value of assets of all such Subsidiaries
does not exceed 15.0% of Consolidated Net Tangible Assets of the Company and its
Restricted Subsidiaries as of the last day of the Fiscal Year of the Company
most recently ended based on the consolidated balance sheet of the Company and
its Restricted Subsidiaries, (ii) the aggregate EBITDA of all such Subsidiaries
does not exceed 15.0% of consolidated EBITDA of the Company and its Restricted
Subsidiaries for the Test Period ending on the last day of the Fiscal Year of
the Company most recently ended, based on the consolidated financial statements
of the Company and its Restricted Subsidiaries, (iii) the aggregate value of
assets of any such Subsidiary does not exceed 5.0% of Consolidated Net Tangible
Assets of the Company and its Restricted Subsidiaries as of the last day of the
Fiscal Year of the Company most recently ended based on the consolidated balance
sheet of the Company and its Restricted Subsidiaries and (iv) the EBITDA of any
such Subsidiary does not exceed 5.0% of


23    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




consolidated EBITDA of the Company and its Restricted Subsidiaries for the Test
Period ending on the last day of the Fiscal Year of the Company most recently
ended, based on the consolidated financial statements of the Company and its
Restricted Subsidiaries.
“Increased Amount Date” has the meaning specified in Section 2.04(a).
“Incremental Amount” means, at any time, an amount equal to (a) the remaining
Incremental Fixed Amount at such time, plus (b) an amount such that, at the time
of the incurrence of the applicable Incremental Facility, (i) at all times prior
to the Optional Release Date and the satisfaction of the Optional Release
Conditions, the Net Total Secured Leverage Ratio determined for the Test Period
most recently ended for which the financial statements and Compliance
Certificate delivered to the Agent under Section 5.01(a)(i) or (ii), and
Section 5.01(a)(iii) hereof, most immediately preceding the date of such
increase, on a Pro Forma Basis, after giving effect to such Incremental
Term Advances or Incremental Revolving Credit Commitments, and the application
of the proceeds therefrom on such date (and assuming that the entire aggregate
principal amount of all Incremental Revolving Credit Commitments (both
previously obtained and then-requested) have been borrowed), shall not be
greater than 2.50:1:00 and (ii) at all times after the Optional Release Date and
the satisfaction of the Optional Release Conditions, the Net Total Leverage
Ratio determined for the Test Period most recently ended for which the financial
statements and Compliance Certificate delivered to the Agent under
Section 5.01(a)(i) or (ii), and Section 5.01(a)(iii) hereof, most immediately
preceding the date of such increase, on a Pro Forma Basis, after giving effect
to such Incremental Term Advances or Incremental Revolving Credit Commitments,
and the application of the proceeds therefrom on such date (and assuming that
the entire aggregate principal amount of all Incremental Revolving Credit
Commitments being provided at such time have been borrowed), shall not be
greater than 3.00:1:00, plus (c) the aggregate amount of all (i) voluntary
prepayments of any Term Borrowings under the Term A Facility, the Sterling
Term A Facility, any Incremental Term Facility established as a “term A”
facility or any Incremental Notes (with, in the case of any prepayments made
below par, such amount deemed not to exceed the actual cash purchase price of
the Indebtedness prepaid) and (ii) any voluntary permanent commitment reductions
under any Revolving Credit Facility or Incremental Revolving Credit Facility, in
each case other than from the proceeds of long-term Indebtedness. It is
understood and agreed that, for purposes of calculating the available
Incremental Amount, amounts borrowed pursuant to the Incremental Fixed Amount
shall be disregarded when calculating the financial ratios in clause (b)(ii) of
this definition in connection with any substantially concurrent incurrence in
reliance on such ratios. Unless the applicable Borrower elects otherwise, each
Incremental Facility shall be deemed incurred first under clause (b) above to
the extent permitted, with the balance incurred under the Incremental Fixed
Amount.
“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Agent, among the Borrower
requesting such Incremental Term Commitments or Incremental Revolving Credit
Commitments, as the case may be, the Agent and one or more Incremental
Term Lenders and/or Incremental Revolving Lenders.
“Incremental Advance” means an Incremental Revolving Credit Advance or an
Incremental Term Advance, as applicable.


24    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Incremental Borrowing” means a borrowing consisting of either simultaneous
Incremental Term Advances or Incremental Revolving Credit Advances of the same
Type and, in the case of Eurocurrency Rate Advances and TIIE Rate Advances,
having the same Interest Period.
“Incremental Facility” means an Incremental Term Facility or an Incremental
Revolving Credit Facility, as applicable.
“Incremental Fixed Amount” means, at any time, the excess, if any, of
(a) $1,000,000,000 (or the Equivalent thereof) minus (b) the aggregate principal
amount of all Incremental Term Commitments, Incremental Revolving Credit
Commitments and Incremental Notes issued or established prior to such time
pursuant to Section 2.04 in reliance on such Incremental Fixed Amount.
“Incremental Lender” means an Incremental Term Lender or an Incremental
Revolving Lender, as applicable.
“Incremental Notes” has the meaning specified in Section 2.04(e)(i).
“Incremental Revolving Credit Advances” means Revolving Credit Advances made by
one or more Incremental Revolving Lenders to the Borrowers pursuant to
Section 2.01(f). Incremental Revolving Credit Advances may be made in the form
of additional Revolving Credit Advances or, to the extent permitted by
Section 2.04 and provided for in the relevant Incremental Assumption Agreement,
as Other Revolving Credit Advances.
“Incremental Revolving Credit Commitment” means the commitment of any
Incremental Revolving Lender, established pursuant to Section 2.04, to make
Incremental Revolving Credit Advances to the Borrowers.
“Incremental Revolving Credit Facility” means, at any time, the aggregate
principal amount of the Incremental Revolving Credit Advances of all Incremental
Revolving Lenders outstanding at such time.
“Incremental Revolving Lender” means any bank, financial institution or other
investor with an Incremental Revolving Credit Commitment or an outstanding
Incremental Revolving Credit Advance.
“Incremental Term Advances” means Term Advances made by one or more Incremental
Term Lenders to the Borrowers pursuant to Section 2.01(f). Incremental
Term Advances may be made in the form of, to the extent permitted by
Section 2.04 and provided for in the relevant Incremental Assumption Agreement,
Other Term Advances.
“Incremental Term Borrowing” means a borrowing consisting of Incremental
Term Advances of the same Type and, in the case of Eurocurrency Rate Advances,
having the same Interest Period.


25    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Incremental Term Commitment” means the commitment of any Incremental
Term Lender, established pursuant to Section 2.04, to make Incremental
Term Advances to the Borrowers.
“Incremental Term Facility” means, at any time, the aggregate principal amount
of the Incremental Term Advances of all Incremental Term Lenders outstanding at
such time.
“Incremental Term Lender” means any bank, financial institution or other
investor with an Incremental Term Commitment or an outstanding Incremental
Term Advance.
“Indebtedness” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services (except (A) trade accounts payable and accrued expenses
arising in the ordinary course of business, (B) any earn-out obligation until
such obligation shall have become a liability on the balance sheet of such
Person in accordance with GAAP, and (C) obligations of a 60 day or less
duration, and which are not overdue, resulting from take-or-pay contracts
entered into in the ordinary course of business) to the extent such amounts
would in accordance with GAAP be recorded as debt on a balance sheet of such
Person, (iv) all Capital Lease Obligations, (v) all non-contingent obligations
of such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit (other than letters of credit which secure obligations
in respect of trade payables or other letters of credit not securing
Indebtedness, unless such reimbursement obligation remains unsatisfied for more
than 3 Business Days), (vi) all Indebtedness secured by a Lien on any asset of
such Person, whether or not such Indebtedness is otherwise an obligation of such
Person, and (vii) all Contingent Obligations of such Person in respect of
Indebtedness of the types described in the preceding clauses (i) through (vi)
minus the portion of such Contingent Obligation which is secured by a letter of
credit naming such Person as beneficiary issued by a bank which, at the time of
the issuance (or any renewal or extension) of such letter of credit has a
long-term senior unsecured indebtedness rating of at least A by S&P or A2 by
Moody’s.
“Indemnified Costs” has the meaning specified in Section 8.05(a).
“Indemnified Party” has the meaning specified in Section 9.04(b).
“Indemnified Taxes” has the meaning specified in Section 2.15(a).
“Information” has the meaning specified in Section 9.08.
“Initial Issuing Banks” has the meaning specified in the preamble to this
Agreement.
“Initial Lenders” has the meaning specified in the preamble to this Agreement.
“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.


26    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Insurance and Condemnation Event” means the receipt by the Company or any of
its Restricted Subsidiaries of any cash proceeds payable by reason of
condemnation, theft, loss, physical destruction or damage, taking or similar
event (or series of related events) with respect to any of their respective
property or assets.
“Intellectual Property Security Agreement” means the Trademark Security
Agreements (as defined in the Security Agreement), the Copyright Security
Agreements (as defined in the Security Agreement) and the Patent Security
Agreements (as defined in the Security Agreement).
“Intercreditor Agreement” means the Intercreditor Agreement, dated as
October 3, 2011, made by and among the Agent and the Lenders party thereto and
deemed party thereto, as it may be amended, amended and restated, supplemented
or otherwise modified from time to time.
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
EBITDA to Consolidated Interest Expense for the Test Period most recently ended
for which the financial statements and Compliance Certificate delivered to the
Agent under Section 5.01(a)(i) or (ii), and Section 5.01(a)(iii).
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the applicable Borrower requesting such Borrowing pursuant to the provisions
below and, thereafter, with respect to Eurocurrency Rate Advances, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall (i) for a Eurocurrency Rate Advance that is not denominated in
Pesos be one week (other than Eurocurrency Rate Advances in AU$), one, two,
three or six months, and subject to clause (c) of this definition, twelve months
and (ii) for a Eurocurrency Rate Advance denominated in Pesos be 28 or 91 days
(or 182 days if consented by all Transpacific Revolving Lenders), as the
Borrower requesting the Borrowing may, upon notice to the Agent, which may be
given by telephone or by Notice of Borrowing (provided, that any telephonic
notice must be promptly confirmed by delivery to the Agent of a Notice of
Borrowing) not later than 12:00 P.M. (New York City time) on the fourth Business
Day prior to the first day of such Interest Period, select; provided, however,
that:
(a)    such Borrower may not select any Interest Period that ends after the date
set forth in clause (a)(i), clause (b) or clause (c) of the definition of
“Termination Date” that is applicable to any such Eurocurrency Rate Advance;
(b)    Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
(c)    in the case of any such Borrowing, such Borrower shall not be entitled to
select an Interest Period having duration of twelve months (or 182 days in the
case of a


27    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Eurocurrency Rate Advance denominated in Pesos) unless, by 2:00 P.M. (New York
City time) on the third Business Day prior to the first day of such Interest
Period, each Lender under the applicable Facility notifies the Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
under the applicable Facility object to the requested duration of such Interest
Period, the duration of the Interest Period for such Borrowing shall be one,
two, three or six months (or, in the case of a Eurocurrency Rate Advance
denominated in Pesos, 28 days or 91 days), in each case as specified by such
Borrower requesting such Borrowing in the applicable Notice of Borrowing as the
desired alternative Interest Period;
(d)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(e)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number
of months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Except as otherwise specified, section references to the Internal Revenue Code
are to the Internal Revenue Code as in effect at the date of this Agreement.
“Investment” means, as to any Person, any loan or advance to such Person, any
purchase or other acquisition of any Equity Interest or Indebtedness or the
assets comprising a division or business unit or a substantial part of all of
the business of such Person, any capital contribution to such Person or any
other direct or indirect investment in such Person, including, without
limitation, any acquisition by way of a merger, amalgamation or consolidation
(or similar transaction) and any arrangement pursuant to which the investor
incurs Indebtedness of the types referred to in clause (vi) or (vii) of the
definition of “Indebtedness” in respect of such Person.
“IP Rights” has the meaning specified in Section 4.01(s).
“Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee that has
Multicurrency Revolving Credit Commitments and to which a portion of the Letter
of Credit Commitment hereunder has been assigned pursuant to Section 9.07 so
long as such Eligible Assignee expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the Agent of its
Applicable Lending Office (which information shall be recorded by the Agent in
the Register),


28    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




for so long as the Initial Issuing Bank or Eligible Assignee, as the case may
be, shall have a Letter of Credit Commitment.
“Japanese Loan Parties” means each Loan Party incorporated in Japan.
“Joint Bookrunners” means MLPFS, BNP Paribas, Citibank, N.A., Credit Agricole
Corporate and Investment Bank, Goldman Sachs Bank USA, JPMorgan Chase Bank USA
and Mizuho Bank, Ltd.
“Joint Lead Arrangers” means MLPFS, BNP Paribas, Citibank, N.A., Credit Agricole
Corporate and Investment Bank, Goldman Sachs Bank USA, JPMorgan Chase Bank USA
and Mizuho Bank, Ltd.
“JPY” means the lawful currency of Japan.
“JPY Revolver Borrower” has the meaning specified in the preamble to this
Agreement.
“Judgment Currency” has the meaning specified in Section 9.12.
“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be reasonably satisfactory to the Agent.
“L/C Exposure” means, at any time, the sum of (a) the aggregate Available Amount
of all outstanding Letters of Credit at such time (for the avoidance of doubt,
less any Unpaid Drawings) plus (b) the aggregate amount of all disbursements
under Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrowers at such time (collectively, the “Unpaid Drawings”). The L/C Exposure
of any Multicurrency Revolving Lender at any time shall be its Ratable Share of
the total L/C Exposure at such time, as may be adjusted in accordance with
Section 2.19.
“L/C Related Documents” has the meaning specified in Section 2.07(f)(i).
“Latest Scheduled Termination Date” means, as of any date of determination, the
latest scheduled “Termination Date” that is applicable to any Facility under
clauses (a)(i), (b) and (c) of the definition of “Termination Date”.
“Latest Scheduled Term Loan Termination Date” means, as of any date of
determination, the latest scheduled “Termination Date” that is applicable to any
Term Facility under clauses (b) and (c) of the definition of “Termination
Date”. 
“Law” means, as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.
“LCA Election” has the meaning specified in Section 1.14.


29    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“LCA Test Date” has the meaning specified in Section 1.14.
“Leased Property” has the meaning specified in Section 4.01(c)(ii).
“Leases” means leases and subleases (excluding Capital Lease Obligations) and
licenses to use property.
“Lenders” means the Initial Lenders, the Revolving Lenders, the Term Lenders,
the Issuing Banks, the Swing Line Bank and each Person that shall become a party
hereto pursuant to Section 2.04 or Section 9.07.
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Letter of Credit” has the meaning specified in Section 2.01(e).
“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
any Multicurrency Revolver Borrower in (a) the amount set forth opposite such
Issuing Bank’s name on Schedule I hereto under the caption “Letter of Credit
Commitment”, or (b) if such Issuing Bank has entered into one or more Assignment
and Acceptances, the amount set forth for such Issuing Bank in the Register
maintained by the Agent pursuant to Section 9.07(d) as such Issuing Bank’s
“Letter of Credit Commitment”, in each case as such amount may be reduced prior
to such time pursuant to Section 2.06.
“Letter of Credit Sublimit” means, at any time, an amount equal to $100,000,000,
as such amount may be reduced at or prior to such time pursuant Section 2.06.
The Letter of Credit Sublimit is part of, and not in addition to, the
Multicurrency Revolving Credit Facility.
“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.


30    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling and JPY; in each case as long as there is a published Eurocurrency Rate
with respect thereto.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).
“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), hypothec or other security interest of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Capital Lease); provided that in no event shall any operating
lease be deemed to be a Lien.
“Limited Condition Acquisition” means any Permitted Acquisition or any similar
Permitted Investment, in one transaction or a series of related transactions, in
the Equity Interests in or assets of any Person, in each case whose consummation
is not conditioned on the availability of, or on obtaining, third party
financing.
“Liquidity Structures” means the Company’s and its Subsidiaries’ current and
future multi-currency notional pool, Euro cash pool and various cash
concentration and netting arrangements used to provide working capital
intercompany funding; provided that, the sum of (a) the aggregate outstanding
amount of obligations to Domestic Loan Parties from Subsidiaries which are not
Domestic Loan Parties under all Liquidity Structures (net of the aggregate
outstanding obligations under all Liquidity Structures of Domestic Loan Parties
to Subsidiaries which are not Domestic Loan Parties) and (b) the aggregate
amount of other Investments by Domestic Loan Parties to Subsidiaries which are
not Domestic Loan Parties (net of the aggregate other Investments to Domestic
Loan Parties by Subsidiaries which are not Domestic Loan Parties), shall not
exceed $75,000,000.
“Liquidity Test Amount” means, as of any date of determination, the sum of (i)
the aggregate amount of the unrestricted, domestic cash on hand of the Company
and the other domestic Loan Parties as of such date, (ii) the amount of
commitments available to be drawn under the Transpacific Revolving Credit
Facility and the Multicurrency Revolving Credit Facility as of such date, and
(iii) the aggregate amount of commitments available to be drawn under each
Permitted Receivables Financing.
“Liquidity Test Compliant” means that, as of any date of determination, the
Liquidity Test Amount equals or exceeds $250 million.
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, each
Reaffirmation Agreement, any Letter of Credit (except as to Section 9.01), the
Fee Letter (except as to Section 9.01), any Incremental Assumption Agreement and
the Subsidiary Guaranties.
“Loan Parties” means each Borrower and each Subsidiary Guarantor.
“Luxembourg” means the Grand Duchy of Luxembourg.


31    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Luxembourg Loan Parties” means (i) Sealed Air Luxembourg S.à. r.l., a société à
responsabilité limitée incorporated and existing under the laws of Luxembourg,
with registered office at 20, rue des Peupliers, L-2328 Luxembourg, Grand Duchy
of Luxembourg and registered with the RCS Luxembourg under the number B 89341,
(ii) Sealed Air Luxembourg (I) S.à. r.l., a société à responsabilité limitée
incorporated and existing under the laws of Luxembourg, with registered office
at 20, rue des Peupliers, L-2328 Luxembourg, Grand Duchy of Luxembourg and
registered with the RCS Luxembourg under the number B 89318, (iii) Sealed Air
Luxembourg (II) S.à. r.l., a société à responsabilité limitée incorporated and
existing under the laws of Luxembourg, with registered office at 20, rue des
Peupliers, L-2328 Luxembourg, Grand Duchy of Luxembourg and registered with the
RCS Luxembourg under the number B 89319, and (iv) any other Subsidiary of the
Company or the Lux Revolver Borrower that is incorporated or organized in
Luxembourg.
“Lux Revolver Borrower” has the meaning specified in the preamble to this
Agreement.
“Margin Stock” has the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System.
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, division, product line or line of business, or (ii) all or
substantially all of the common stock or other Equity Interests of a Person, and
(b) involves the payment of consideration (including the aggregate principal
amount of any Indebtedness that is assumed by the Company or any Subsidiary
following such acquisition) by the Company and its Subsidiaries that, together
with all consideration paid in connection with all other acquisitions of
property in any 12-month period, exceeds $500,000,000 (including the value of
any Equity Interests of the Company or any of its Subsidiaries used as
consideration in any such transaction).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets or financial condition or results of operations of the Company and its
Restricted Subsidiaries taken as a whole, (b) the rights and remedies of the
Agent or any Lender under this Agreement or any other Loan Document or (c) the
ability of any Borrower or the Loan Parties, taken as a whole, to perform their
obligations under this Agreement or any other Loan Document.
“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.
“Mexican Revolver Borrower” has the meaning specified in the preamble to this
Agreement.
“Mexico” means the United Mexican States.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer Wholly-Owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).


32    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Moody’s” means Moody’s Investors Service, Inc.
“Multicurrency Revolver Borrower” means any of the Multicurrency US Revolver
Borrowers, the Sterling Borrower, the CDN Revolver Borrower, the Lux Revolver
Borrower, the Euro Revolver Borrower, or the Australian Revolver Borrowers, as
the context may require.
“Multicurrency Committed Currency” means (i) AU$ available to be drawn by the
Australian Revolver Borrowers, (ii) Euros available to be drawn by the Lux
Revolver Borrower and the Euro Revolver Borrower, (iii) CDN available to be
drawn by the CDN Revolver Borrower and the Multicurrency US Revolver Borrowers,
(iv) Dollars and Euros available to be drawn by the Multicurrency US Revolver
Borrowers and (v) Sterling available to drawn by the Sterling Borrower.
“Multicurrency Revolving Credit Advance” means an Advance by a Multicurrency
Revolving Lender to any Multicurrency Revolver Borrower as part of a
Multicurrency Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance.
“Multicurrency Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Multicurrency Revolving Credit Advances of the same Type made by
each of the Multicurrency Revolving Lenders pursuant to Section 2.01(c)(ii).
“Multicurrency Revolving Credit Commitment” means as to any Multicurrency
Revolving Lender, the commitment of such Multicurrency Revolving Lender to make
Multicurrency Revolving Credit Advances and/or to acquire participations in
Letters of Credit and Swing Line Advances hereunder, denominated in a
Multicurrency Committed Currency, as such commitment may be (a) reduced from
time to time in accordance with the terms of this Agreement and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to any Assignment and Acceptance. The initial amount of the
Multicurrency Revolving Credit Commitment of each Multicurrency Revolving Lender
party hereto on the date of this Agreement is set forth on Schedule I, and the
initial amount of the Multicurrency Revolving Credit Commitment of each
Multicurrency Revolving Lender becoming party hereto after the date of this
Agreement shall be as set forth in the Assignment and Acceptance pursuant to
which such Lender becomes party hereto.
“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency Revolving Lenders’ Multicurrency Revolving Credit
Commitments at such time.
“Multicurrency Revolving Exposure” means, with respect to any Multicurrency
Revolving Lender at any time, the sum of the aggregate outstanding principal
amount of such Multicurrency Revolving Lender’s Multicurrency Revolving Credit
Advances and its L/C Exposure under the Multicurrency Revolving Credit Facility
and Swing Line Exposure at such time; provided that for such purpose, the
outstanding principal amount of any Multicurrency Revolving Credit Advance shall
be deemed to be equal to the Equivalent in Dollars of such Multicurrency
Revolving Credit Advance as at such time.
“Multicurrency Revolving Lender” means any Lender that has a Multicurrency
Revolving Credit Commitment or a Multicurrency Revolving Exposure.


33    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Multicurrency US Revolver Borrowers” means the Company, Sealed Air US and
Cryovac.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than the Borrowers
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“Net Cash Proceeds” means, as applicable:
(a)    with respect to any Asset Disposition, or any Insurance and Condemnation
Event, the gross cash proceeds received by the Company or any of its Restricted
Subsidiaries therefrom less the sum of the following, without duplication:
(i) selling expenses incurred in connection with such Asset Disposition
(including reasonable brokers’ fees and commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and the
Company’s reasonable good faith estimate of income taxes paid or payable in
connection with such sale), (ii) the principal amount, premium or penalty, if
any, interest and other amounts on any debt secured by a Lien having priority to
the Lien of the Agent on the assets (or a portion thereof) sold in such Asset
Disposition, or subject to such Insurance and Condemnation Event, which debt is
repaid with such proceeds, (iii) reasonable reserves with respect to
post‑closing adjustments, indemnities and other contingent liabilities
established in connection with such Asset Disposition (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds), (iv) the Company’s reasonable good
faith estimate of cash payments required to be made within 180 days of such
Asset Disposition or Insurance and Condemnation Event, as applicable, with
respect to retained liabilities directly related to the assets (or a portion
thereof) sold or lost in such Asset Disposition or Insurance and Condemnation
Event (provided that, to the extent that cash proceeds are not used to make
payments in respect of such retained liabilities within 180 days of such Asset
Disposition, such cash proceeds shall constitute Net Cash Proceeds), and (v) the
pro rata portion of the gross proceeds attributable to minority interests and
not available for distribution to or for the account of the Company or a
Wholly-Owned Restricted Subsidiary as a result thereof; and
(b)    with respect to any issuance of debt for borrowed money, the gross cash
proceeds received by the Company or any of its Subsidiaries therefrom less all
legal, underwriting, selling, issuance and other fees and expenses incurred in
connection therewith.
“Net Total Leverage Ratio” means, as of any date of determination, the ratio of
Consolidated Net Debt as of such date to Consolidated EBITDA for the Test Period
most recently ended.


34    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Net Total Secured Leverage Ratio” means, as of any date of determination, the
ratio of Consolidated Total Secured Indebtedness as of such date to Consolidated
EBITDA for the Test Period most recently ended.
“New Zealand Revolver Borrower” has the meaning specified in the preamble to
this Agreement.
“New Zealand PPSA” means the Personal Property Securities Act 1999 (New
Zealand).
“Non‑Consenting Lender” has the meaning specified in Section 2.20(c).
“Non‑Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non‑U.S. Lender” has the meaning specified in Section 2.15(e)(i).
“Note” means a Term Note, a Revolving Credit Note or any promissory note made in
favor of an Incremental Lender evidencing Incremental Term Advances or the
aggregate indebtedness resulting from the Incremental Revolving Credit Advances
made by such Incremental Lender, as applicable.
“Notice of Borrowing” means a notice of (a) a Term Borrowing or a Revolving
Credit Borrowing, (b) a Conversion or (c) a continuation of Eurocurrency Rate
Advances or TIIE Rate Advances, which shall be in substantially the form of
Exhibit C-1 hereto or such other form as may be approved by the Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
“Notice of Issuance” has the meaning specified in Section 2.03(a).
“Notice of Swing Line Borrowing” means a notice of Swing Line Borrowing
delivered pursuant to Section 2.02(b), which shall be substantially in the form
of Exhibit C-2 hereto, or such other form as approved by the Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
“NZ Holdings” means Sealed Air Holdings (New Zealand) Pty Limited.
“NZD” means the lawful currency of New Zealand.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Advance or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that,


35    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




as to any Subsidiary Guarantor, the “Obligations” thereof shall exclude any
Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Offshore Associate” means an Associate which (a) is a non-resident of Australia
and does not become a Lender or receive a payment in carrying on a business in
Australia at or through a permanent establishment of the Associate in Australia
or (b) which is a resident of Australia and which becomes a Lender or receives a
payment in carrying on a business in a country outside Australia at or through a
permanent establishment of the Associate in that country, which in either case
does not become a Lender and receive payment in the capacity of a clearing
house, custodian, funds manager or responsible entity of a registered scheme.
“Optional Release Conditions” has the meaning specified in Section 9.17(a).
“Optional Release Date” has the meaning specified in Section 9.17(a).
“Other Revolving Credit Advances” has the meaning specified in Section 2.04(a).
“Other Taxes” has the meaning specified in Section 2.15(b).
“Other Tax Returns” has the meaning specified in Section 4.01(h)(i).
“Other Term Advances” has the meaning specified in Section 2.04(a).
“Owned Property” has the meaning specified in Section 4.01(c)(i).
“Parallel Debt” has the meaning specified in Section 9.19.
“Parent Company” means, with respect to a Lender, (i) the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender or (ii) any other Person controlling such
Lender.
“Participant” has the meaning specified in Section 9.07(j).
“Participant Register” has the meaning specified in Section 9.07(j)(vi).
“Patriot Act” means the USA Patriot Act (Title III of Pub.L. 107‑56 (signed into
law October 26, 2001)).
“Payment Office” means, with respect to any currency, the Agent’s address or
such other address or account with respect to such currency as the Agent may
from time to time notify to the Company and the Lenders.


36    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA or any successor thereto.
“Permitted Acquisition” means any acquisition by the Company or any of its
Restricted Subsidiaries, whether by purchase, merger, amalgamation or otherwise,
of assets of, or the Equity Interests of, or a business line or unit or a
division of, any Person; provided,
(i)     subject to Section 1.14 with respect to any Limited Condition
Acquisition, immediately prior to, and after giving effect thereto, no Event of
Default shall have occurred and be continuing or would result therefrom;
(ii)    subject to Section 1.14 with respect to any Limited Condition
Acquisition, the Company shall be in compliance with the financial covenant set
forth in Section 5.03 on a Pro Forma Basis after giving effect to such
acquisition (such Pro Forma Basis to include, in the Company’s discretion, a
reasonable estimate of savings resulting from any such acquisition (i) that have
been realized, (ii) for which the steps necessary for realization have been
taken; or (iii) for which the steps necessary for realization are reasonably
expected to be taken with 12 months of the date of such acquisition, in each
case, certified by the Company); and
(iii)    the Company, the applicable Loan Parties and each newly‑acquired
Subsidiary (other than any newly‑acquired Subsidiary designated as an
Unrestricted Subsidiary) shall comply with the collateral and guaranty
requirements of Section 5.01(h).
“Permitted Investments” means Investments permitted pursuant to Section 5.02(d).
“Permitted Liens” means, with respect to any Person:
(a)    (i) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or other social security legislation, and deposits
securing liability to insurance carriers under related insurance or
self‑insurance arrangements, (ii) Liens incurred in the ordinary course of
business securing insurance premiums or reimbursement obligations under
insurance policies related to the items specified in the foregoing clause (i),
or (iii) obligations in respect of letters of credit or bank guarantees that
have been posted by such Person to support the payment of the items set forth in
clauses (i) and (ii) of this clause (a);
(b)    (i) deposits to secure the performance of bids, tenders, contracts (other
than for borrowed money) or Leases to which such Person is a party,
(ii) deposits to secure public or statutory obligations of such Person, surety
and appeal bonds, performance bonds and other obligations of a like nature,
(iii) deposits as security for contested taxes or import duties or for the
payment of rent, and (iv) obligations in respect of letters of credit or bank
guarantees that have been posted by such Person to support the payment of items
set forth in clauses (i) and (ii) of this clause (b);


37    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(c)    Liens consisting of pledges or deposits of cash or securities made by
such Person as a condition to obtaining or maintaining any licenses issued to it
by, or to satisfy other similar requirements of, any applicable Governmental
Authority, or to secure the performance of obligations of any Loan Party
pursuant to the requirements of Environmental Laws to which any assets of such
Loan Party are subject;
(d)    Liens imposed by law, such as (i) carriers’, warehousemen’s and
mechanics’ materialmen’s, landlords’, or repairmen’s Liens, or (ii) other like
Liens arising in the ordinary course of business securing obligations which are
not overdue by more than 60 days or which if more than 60 days overdue, the
period of grace, if any, related thereto has not expired or which are being
contested in good faith by appropriate proceedings; provided that a reserve or
other appropriate provision shall have been made therefor as appropriate in
accordance with GAAP.
(e)    Liens arising out of judgments or awards not constituting an Event of
Default;
(f)    Liens for property taxes not yet due and payable or which are being
contested in good faith and by appropriate proceedings (and as to which all
foreclosures and other enforcement proceedings shall have been fully bonded or
otherwise effectively stayed);
(g)    survey exceptions, encumbrances, easements or reservations of, or rights
of others for rights of way, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or other restrictions or encumbrances as to
the use of real properties or Liens incidental to the conduct of the business of
such Person or to the ownership of its properties which were not incurred in
connection with and do not secure Indebtedness and do not in the aggregate
materially impair the use of such real property for the purpose for which it is
held or materially interfere with the ordinary operation of the business of such
Person;
(h)    any zoning, building or similar laws, ordinances or rights reserved to or
vested in any Governmental Authority, which are not violated in any material
respect by existing improvements or the present use of real property;
(i)    Liens granted by any Loan Party to a landlord to secure the payment of
arrears of rent in respect of leased properties in the Province of Québec leased
from such landlord, provided that such Lien is limited to the assets located at
or about such leased properties;
(j)    Liens for taxes, assessments, charges or other governmental levies not
overdue by more than 60 days or which if more than 60 days overdue, the period
of grace, if any, related thereto has not expired or which are being contested
in good faith by appropriate proceedings; provided that a reserve or other
appropriate provision shall have been made therefor as appropriate in accordance
with GAAP;
(k)    Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set off or similar rights and remedies covering deposit or securities
accounts (such covered accounts to include, for the avoidance of doubt,
Liquidity Structures, related zero balance accounts and other


38    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




pooling and netting arrangements), the funds or other assets credited to such
accounts or other funds maintained with a depository institution or securities
intermediary;
(l)    restrictions on transfers of securities imposed by applicable securities
laws;
(m)    (i) any interest or title of a lessor, licensor or sublessor under any
Lease, license or sublease entered into by such Person in the ordinary course of
its business and covering only the assets so leased, licensed or subleased that
do not materially detract from the value of such assets or interfere with the
ordinary conduct of the business conducted and proposed to be conducted
regarding such asset and (ii) the rights reserved or vested in any other Person
by the terms of any Lease, license, franchise, grant or permit held by such
Person or by a statutory provision to terminate any such Lease, license,
franchise, grant or permit or to require periodic payments as a condition to the
continuance thereof;
(n)    assignments of insurance or condemnation proceeds provided to landlords
(or their mortgagees) pursuant to the terms of any Lease and Liens or rights
reserved in any Lease for rent or for compliance with the terms of such Lease;
(o)    Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding Leases entered into by such
Person in the ordinary course of business;
(p)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by such Person in the
ordinary course of business not prohibited by this Agreement;
(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(r)    ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Company or any of its
Restricted Subsidiaries are located;
(s)    any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement;
(t)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bankers’ acceptance
issued or created for the account of the Company or any of its Restricted
Subsidiaries;
(u)    any Liens arising under article 24 and 25 of the general terms and
conditions (algemene voorwaarden) of any member of the Dutch Bankers'
association (Nederlandse Vereniging van Banken);


39    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(v)    any security that is created or provided by (i) a PPS lease (as defined
in the Australian PPSA), or a lease for a term of more than one year (as defined
in the New Zealand PPSA) in respect of which the relevant Group Member is the
lessee or bailee; (ii) a commercial consignment (as defined in the Australian
PPSA or the New Zealand PPSA) in respect of which the relevant Group Member is
consignee or (iii) a transfer or purchase of an account or chattel paper (in
each case as defined in the Australian PPSA) or account receivable or chattel
paper (in each case as defined in the New Zealand PPSA) in respect of which the
relevant Group Member is transferor or vendor, provided that, in each case, such
security does not secure payment or performance of an obligation and such lease,
commercial consignment, transfer or purchase is otherwise permitted under the
terms of the Loan Documents;
(w)     any Lien arising under the general terms and conditions of banks or
Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom any Group Member maintains a banking relationship in the ordinary course of
business, and any Lien arising under customary extended retention of title
arrangements (verlängerter Eigentumsvorbehalt) in the ordinary course of
business and trading;
(x)     any Lien given in order to comply with the requirements of Section 8a of
the German Altersteilzeitgesetz (Act on Partial Retirement) and of Section 7e of
the German Sozialgesetzbuch IV (Social Security Code);
(y)    the rights reserved to or vested in Canadian Governmental Authorities by
statutory provisions or by the terms of leases, licenses, franchises, grants or
permits, which affect any land, to terminate the leases, licenses, franchises,
grants or permits or to require annual or other periodic payments as a condition
of the continuance thereof; and
(z)    Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided that such Liens or covenants do not materially and
adversely affect the use of the lands by any Loan Party.
“Permitted Receivables Financing” means any customary non-recourse accounts
receivable financing facility (including customary back-to-back intercompany
arrangements in respect thereof), to the extent that there is no recourse by any
Person that is not a Loan Party to any Loan Party (except with respect to
customary indemnification obligations, and customary recourse arising from
breach of representations, under such financings).
“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided, that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus (i) unpaid accrued interest and premium thereon,
(ii) underwriting discounts, fees, commissions and expenses and (iii) an amount
equal to any existing unutilized commitments or undrawn letters of credit);


40    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(b) except with respect to Capital Lease Obligations, the weighted average life
to maturity of such Permitted Refinancing Indebtedness is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced;
(c) the final maturity of such Permitted Refinancing Indebtedness shall be later
than the final maturity of the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded; (d) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced;
(e) no Permitted Refinancing Indebtedness of the Indebtedness of a Foreign
Subsidiary shall have any obligors who are Domestic Subsidiaries; and (f) if the
Indebtedness being Refinanced is secured by any collateral (whether equally and
ratably with, or junior to, the Secured Parties or otherwise), such Permitted
Refinancing Indebtedness may be secured by such collateral on terms no less
favorable to the Secured Parties than those contained in the documentation
governing the Indebtedness being Refinanced.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated organization, association,
employee organization (as defined in Section 3(4) of ERISA), joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Personal Property Security Act” or “PPSA” means the Personal Property Security
Act (Ontario) and the regulations thereunder, as from time to time in effect,
provided, however, if attachment, perfection or priority of Agent’s security
interests in any Collateral are governed by the personal property security laws
of any jurisdiction other than Ontario, PPSA shall mean those personal property
security laws in such other jurisdiction for the purposes of the provisions
hereof relating to such attachment, perfection or priority and for the
definitions related to such provisions.
“Pesos” means the lawful currency of Mexico.
“Plan” means any Single Employer Plan or Multiple Employer Plan.
“Platform” has the meaning specified in Section 9.02(c).
“Pledged Debt” has the meaning given to such term in the Security Agreement.
“Process Agent” has the meaning specified in Section 9.25.
“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that all Specified Transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant.
“Pro Forma Compliance” means, at any date of determination, that the Company
shall be in pro forma compliance with the covenant set forth in Section 5.03 as
of the date of such determination (and giving pro forma effect to the event or
events giving rise to such determination).
“Prohibition” has the meaning specified in Section 2.22.


41    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Projections” means the projections of the Company and its subsidiaries included
in the Lender Presentation dated June 7, 2018, as modified or supplement prior
to the Closing Date, and any other projections and any forward looking
statements of such entities furnished to the Lenders or the Agent by or on
behalf of the Company or any of the Subsidiaries prior to the Closing Date.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 9.02(c).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.
“Qualified Preferred Equity” means any preferred Equity Interest of the Company,
so long as the terms of any such Equity Interest (a) do not contain any
mandatory put, redemption, repayment, sinking fund or other similar provisions
which may occur prior to the date occurring 91 days after the Latest Scheduled
Termination Date (determined as of the date of issuance of such Equity
Interests) (other than customary provisions in respect of change of control,
requiring payment solely in the form of common equity or Qualified Preferred
Equity and, with respect to Qualified Preferred Equity issued to employees,
provisions requiring the repurchase thereof in order to satisfy applicable
statutory or regulatory obligations), (b) do not require the cash payment of
dividends or distributions prior to the date occurring 91 days after the Latest
Scheduled Termination Date (determined as of the date of issuance of such Equity
Interests), and (c) do not contain any financial performance covenants.
“Ratable Share” of any amount means, with respect to any Lender under a Facility
at any time, the product of (a) a fraction, the numerator of which is the amount
of such Lender’s Commitment and, if applicable and without duplication, such
Lender’s Advances, in respect of the applicable Facility at such time, and the
denominator of which is the aggregate Commitments of all the Lenders under such
Facility at such time, and, if applicable and without duplication, Loans under
the applicable Facility at such time, and (b) such aforementioned amount.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Agent; provided that to the extent such market practice is not administratively
feasible for the Agent, such other day as otherwise reasonably determined by the
Agent).


42    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“RCS Luxembourg” has the meaning specified in the preamble to this Agreement.
“Reaffirmation Agreement” has the meaning specified in Section 3.01(a)(iii).
“Refinance” has the meaning specified in the definition of “Permitted
Refinancing Indebtedness”
“Register” has the meaning specified in Section 9.07(d).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Interbank Market” means, (a) in relation to Euros, Sterling or JPY,
the London interbank market, and (b) in relation to any other Committed
Currency, the applicable offshore interbank market. 
“Replaced Term Loans” has the meaning specified in Section 9.01.
“Replacement Term Loans” has the meaning specified in Section 9.01.
“Reportable Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC; or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days unless the 30‑day notice requirement with
respect to such event has been waived by the PBGC; (b) the application for a
minimum funding waiver with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan under
Section 4041(c) of ERISA, pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the substantial cessation of operations at a facility of any
Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA in which the conditions of Section 4062(e)(3) or
Section 4062(e)(4) of ERISA are not met; (e) the withdrawal by any Borrower or
any ERISA Affiliate from a Multiple Employer Plan during a plan year for which
it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(f) conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan; (g) a determination that any Plan is in “at
risk” status (within the meaning of Section 303 of ERISA); or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the appointment of a trustee to administer, such Plan.
“Required Lenders” means, at any time, (a) Lenders having at least a majority
(based on the Equivalent in Dollars at such time) in interest of the sum of
(i) the Revolving Credit Commitments at such date, (ii) the Term Commitments at
such date and (iii) the outstanding principal amount of the Term Advances at
such date or (b) if the Revolving Credit Commitment and the


43    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Term Commitment have been terminated or for the purposes of acceleration
pursuant to Article VI, Lenders having or holding a majority of the outstanding
principal amount of the Advances and L/C Exposure in the aggregate at such date;
provided that the portion of any Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, executive vice president,
controller, treasurer, assistant treasurer, manager, managing member, managing
partner or general partner of a Loan Party and, solely for purposes of notices
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the Agent or
any other officer or employee of the applicable Loan Party designated in or
pursuant to an agreement between the applicable Loan Party and the Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property), direct or indirect, with respect to any Equity
Interests of the Company or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof), but not on account of Subordinated Indebtedness;
provided that no such dividend or distribution shall be considered a Restricted
Payment if such dividend or distribution is made to a Loan Party.
“Restricted Junior Payment” means any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
any Subordinated Indebtedness.
“Restricted Subsidiary” means a Subsidiary of the Company that is not an
Unrestricted Subsidiary.
“Revaluation Date” means (a) with respect to any Advance, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Advance denominated in a
Committed Currency or a TIIE Advance denominated in Pesos and (ii) each date of
a continuation of a Eurocurrency Rate Advance denominated in a Committed
Currency or a TIIE Rate Advance denominated in Pesos pursuant to Section 2.09
and (b) with respect to any Letter of Credit, each of the following: (i) each
date of issuance of a Letter of Credit denominated in a Committed Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the Issuing Bank under any Letter of Credit
denominated in a Committed Currency, and (iv) such additional dates as the Agent
shall determine or the applicable Issuing Bank shall require.
“Reversion Date” has the meaning specified in the last paragraph of
Section 5.02.


44    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Revolving Credit Advance” means a Transpacific Revolving Credit Advance, a
Multicurrency Revolving Credit Advance or an Other Revolving Credit Advance, as
applicable.
“Revolving Credit Borrowing” means a Transpacific Revolving Credit Borrowing or
a Multicurrency Revolving Credit Borrowing, as applicable.
“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, and in respect of Revolving Credit
Advances denominated in any Foreign Currency, the Equivalent of $5,000,000 in
such Foreign Currency.
“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000, and in respect of Revolving Credit
Advances denominated in any Foreign Currency, the Equivalent of $1,000,000 in
such Foreign Currency.
“Revolving Credit Commitment” means, (a) with respect to each Transpacific
Revolving Lender, the Transpacific Revolving Credit Commitment of such Lender,
(b) with respect to each Multicurrency Revolving Lender, the Multicurrency
Revolving Credit Commitment of such Lender and (c) with respect to each
Incremental Revolving Lender, the Incremental Revolving Credit Commitment of
such Lender.
“Revolving Credit Facility” means the Transpacific Revolving Credit Facility or
the Multicurrency Revolving Credit Facility, as applicable.
“Revolving Lender” means a Transpacific Revolving Lender or a Multicurrency
Revolving Lender, as applicable.
“Revolving Credit Note” means a promissory note of any Borrower payable to the
order of any Revolving Lender, delivered pursuant to a request made under
Section 2.17, in substantially the form of Exhibit A-1 hereto (in the case of
the Commitments and Advances under the Multicurrency Revolving Credit Facility)
or Exhibit A-2 hereto (in the case of the Commitments and Advances under the
Transpacific Revolving Credit Facility), evidencing the aggregate Indebtedness
of the applicable Borrowers to such Revolving Lender resulting from the
Revolving Credit Advances made by such Revolving Lender to such Borrower under
the Multicurrency Revolving Credit Facility or the Transpacific Revolving Credit
Facility, as applicable.
“Roll-Forward Amount” means, for any Fiscal Year, $125,000,000 less the
aggregate Restricted Payments made during such Fiscal Year pursuant to Section
5.02(c)(vii) (without giving effect to Restricted Payments made thereunder using
any Roll-Forward Amount from the Fiscal Year immediately preceding such Fiscal
Year), provided that, in no event shall the Roll-Forward Amount ever exceed
$125,000,000.
“S&P” means Standard & Poor’s Financial Services LLC, a Wholly‑Owned Subsidiary
of The McGraw‑Hill Companies, Inc.
“Sanction(s)” means any economic or financial sanction or trade embargo
administered or enforced by the United States Government (including without
limitation, OFAC),


45    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




the United Nations Security Council, the European Union or any member state
thereof, Her Majesty’s Treasury, the Canadian Government, the Australian
Department of Foreign Affairs and Trade or other relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning specified in Section 1.15(b).
“Sealed Air US” has the meaning specified in the preamble to this Agreement.
“Secured Obligations” means (a) in the case of any Borrower, the Obligations of
such Borrower, (b) in the case of each other Loan Party, the Obligations of such
Loan Party under each Guaranty and the other Loan Documents to which it is a
party (excluding, as to such Loan Party, any Excluded Swap Obligations), (c) the
obligations of the Company or of any Subsidiary thereof under any Swap
Obligations, and (d) any Cash Management Obligations of the Company or any
Subsidiary thereof.
“Secured Parties” means the Lenders, the Swing Line Bank, the Issuing Banks, the
Agent and any other holder of any Secured Obligation, each of which are
beneficiaries of and subject to the distribution of proceeds provisions provided
in the Intercreditor Agreement.
“Security Agreement” means that certain Pledge and Security agreement, dated as
of October 3, 2011, by and among the Agent and each of the Grantors (as defined
therein) party thereto, together with each other pledge and security agreement
and pledge and security agreement supplement delivered pursuant to
Section 5.01(h), in each case as amended, restated, supplemented or otherwise
modified from time to time.
“Senior Financial Officer” means the President, the Chief Executive Officer, the
Chief Operating Officer, the Chief Financial Officer and the Treasurer of the
Company.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than the Borrowers and the
ERISA Affiliates or (b) was so maintained and in respect of which any Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Solvency Certificate” has the meaning given to such term in Section 3.01(d).
“Solvent” has the meaning given to such term in the Solvency Certificate.
“Specified Collateral Release” has the meaning specified in the Preliminary
Statements.
“Specified Event of Default” means any Event of Default under Section 6.01(a) or
6.01(e).
“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other Disposition of assets or property, incurrence or repayment of
Indebtedness, Restricted Payment, acquisition, Subsidiary designation,
Incremental Borrowing or other event that


46    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




by the terms of the Loan Documents requires “Pro Forma Compliance” with a test
or covenant hereunder or requires such test or covenant to be calculated on a
“Pro Forma Basis”.
“Spot Rate” for a currency means the rate determined by the Agent, or the
applicable Issuing Bank of any Letters of Credit, as applicable, to be the rate
quoted by the person acting in such capacity as the spot rate for the purchase
by such person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 A.M. (New York City time)
on the date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Agent or the Issuing Banks may obtain
such spot rate from another financial institution designated by the Agent or the
Issuing Banks if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency; and provided, further
that the Issuing Banks may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
determined in a Foreign Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Sterling Borrower” has the meaning specified in the preamble to this Agreement.
“Sterling Term A Advance” means an Advance made by any Sterling Term A Lender
under the Sterling Term A Facility.
“Sterling Term A Borrowing” means a borrowing consisting of simultaneous
Sterling Term A Advances of the same Type and, in the case of Eurocurrency Rate
Advances, having the same Interest Period made by each of the Sterling Term A
Lenders pursuant to Section 2.01(b).
“Sterling Term A Commitment” means, as to each Sterling Term A Lender, its
obligation to make Sterling Term A Advances to the Sterling Borrower pursuant to
Section 2.01(b) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Sterling Term A Lender’s name on
Schedule I under the heading “Sterling Term A Commitment”.
“Sterling Term A Facility” means the aggregate principal amount of the Sterling
Term A Advances extended by all Sterling Term A Lenders pursuant to
Section 2.01(b) outstanding at such time.
“Sterling Term A Lender” means any Lender that has a Sterling Term A Commitment
or that holds Sterling Term A Advances.
“Sterling Term A Note” means a promissory note made by the Sterling Borrower in
favor of a Sterling Term A Lender evidencing Sterling Term A Advances made by
such Sterling Term A Lender, substantially in the form of Exhibit B.
“Subordinated Indebtedness” means unsecured Indebtedness for borrowed money of
the Company, which Indebtedness shall rank in payment and upon liquidation
junior to the Obligations under the Loan Documents on terms reasonably
satisfactory to the Agent.
“Subordinated Obligations” has the meaning specified in Section 7.06.


47    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, joint stock company, trust or estate of which (or in
which) more than 50% of (a) the issued and outstanding capital stock having
ordinary voting power and/or the power to elect a majority of the board of
directors of such corporation (irrespective of whether at the time capital stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interest in the capital
or profits of such limited liability company, partnership or joint venture or
(c) the beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries,
and in relation to any Person incorporated in The Netherlands a subsidiary
(dochtermaatschappij) within the meaning of Section 24a of Book 2 of the Dutch
Civil Code.
“Subsidiary Guaranties” means, collectively, the Foreign Subsidiary Guaranties
and the US Subsidiary Guaranties.
“Subsidiary Guarantors” means, collectively, the Wholly-Owned Subsidiaries of
the Company listed on Schedule 1.01(ii), each other Subsidiary Guarantor of the
Company that guarantees Obligations pursuant to Section 5.01(h). In addition,
the Company may cause any Restricted Subsidiary that is not a Guarantor to
guarantee the Obligations by causing such Restricted Subsidiary to execute a
joinder or supplement to the applicable Guaranty in form and substance
reasonably satisfactory to the Agent, and any such Restricted Subsidiary shall
be a Subsidiary Guarantor hereunder for all purposes.
“Successor Borrower” has the meaning specified in Section 5.02(f)(i).
“Suspension Covenants” has the meaning specified in the last paragraph of
Section 5.02.
“Suspension Debt Covenants” has the meaning specified in the last paragraph of
Section 5.02.
“Suspension Period” means the period of time between the date of a Covenant
Suspension Event and the Reversion Date.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement,


48    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligations” means, as applied to the Company or any Subsidiary thereof,
any direct or indirect liability, contingent or otherwise, of such Person in
respect of Swap Contracts provided by the Agent, any Lender or any Affiliate
thereof at the time such Swap Obligations are entered into, including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith to the extent provided for in the
documents evidencing such Swap Contract; provided that, as to any Subsidiary
Guarantor, the Swap Obligations shall exclude any Excluded Swap Obligations.
“Swing Line Advance” means a revolving credit advance made by the Swing Line
Bank pursuant to Section 2.01(d) or any other Lender by purchase from the Swing
Line Bank pursuant to Section 2.02(b).
“Swing Line Advance Maturity Date” has the meaning specified in Section 2.02(b).
“Swing Line Bank” means Bank of America.
“Swing Line Borrowing” means a Borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.
“Swing Line Exposure” means, at any time, the aggregate outstanding principal
amount of the Swing Line Advances at such time. The Swing Line Exposure of any
Multicurrency Revolving Lender at any time will be its Ratable Share of the
total Swing Line Exposure at such time, as may be adjusted in accordance with
Section 2.19.
“Swing Line Sublimit” has the meaning specified in Section 2.01(d).
“Tax Affiliate” means, with respect to any Person, any Subsidiary or Affiliate
of such Person with which such Person files consolidated, combined or unitary
tax returns.
“Tax Returns” has the meaning specified in Section 4.01(h)(i).
“Taxes” has the meaning specified in Section 2.15(a).
“Term A Advance” means an advance made by any Term A Lender under the Term A
Facility.
“Term A Borrowing” means a borrowing consisting of simultaneous Term A Advances
of the same Type and, in the case of Eurocurrency Rate Advances, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).
“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Advances to the Company pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule I under the heading “Term A Commitment”.


49    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Term A Facility” means the aggregate principal amount of the Term A Advances
extended by all Term A Lenders pursuant to Section 2.01(a) outstanding at such
time.
“Term A Lender” means any Lender that has a Term A Commitment or that holds
Term A Advances.
“Term A Note” means a promissory note made by the Company in favor of a Term A
Lender evidencing Term A Advances made by such Term A Lender, substantially in
the form of Exhibit B.
“Term Advance” means a Term A Advance, a Sterling Term A Advance, an Incremental
Term Advance or an Other Term Advance, as applicable.
“Term Borrowing” means a Term A Borrowing, a Sterling Term A Borrowing or an
Incremental Term Borrowing, as applicable.
“Term Commitment” means a Term A Commitment, a Sterling Term A Commitment, or an
Incremental Term Commitment, as applicable.
“Term Facility” means the Term A Facility, the Sterling Term A Facility or an
Incremental Term Facility, as applicable.
“Term Lender” means a Term A Lender, a Sterling Term A Lender or an Incremental
Term Lender, as applicable.
“Term Note” means a Term A Note, a Sterling Term A Note or any promissory note
made in favor of an Incremental Lender evidencing Incremental Term Advances made
by such Incremental Lender, as applicable.
“Termination Date” means (a) with respect to the Transpacific Revolving Credit
Facility and the Multicurrency Revolving Credit Facility, the earlier of
(i) July 11, 2023 and (ii) the date of termination in whole of the Commitments
pursuant to Section 2.06 or 6.01, (b) with respect to the Term A Facility and
the Sterling Term A Facility, July 11, 2023, and (c) with respect to each
Incremental Facility, if any, the date specified as such in the applicable
Incremental Assumption Agreement. However, if the Termination Date falls on a
day which is not a Business Day, the Termination Date shall fall on the
immediately preceding Business Day.
“Test Period” means the four consecutive fiscal quarters of the Company then
last ended.
“TIIE” means the Interbank Equilibrium Interest Rate (tasa de interés
interbancaria de equilibrio).
“TIIE Rate” means the rate per annum equal to TIIE, or a comparable successor
rate that is approved by the Agent, as published by Banco de México in the
Diario Oficial de la Federación (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
at or about 2:00 p.m. (Mexico City Mexico time) on the Rate


50    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Determination Date with a term equivalent to the applicable Interest Period. In
no event shall the TIIE Rate be less than zero for purposes of this Agreement.
“TIIE Rate Advance” means an Advance that bears interest at the TIIE Rate. All
TIIE Rate Advances shall be denominated in Pesos.
“Transactions” means, collectively, (i) the Closing Date Refinancing, (ii) the
execution of, and borrowing under, the Facilities on the Closing Date, (iii) all
transactions in connection therewith and related thereto and (iv) the payment of
all related fees, commissions and expenses incurred in connection with the
foregoing.
“Transpacific Committed Currency” means (i) Dollars available to be drawn by the
Company, (ii) NZD available to be drawn by the New Zealand Revolver Borrower,
(iii) Pesos available to be drawn by the Mexican Revolver Borrower and (iv) JPY
available to be drawn by the JPY Revolver Borrower.
“Transpacific Revolver Borrower” means any of the Company, the New Zealand
Revolver Borrower, the Mexican Revolver Borrower and the JPY Revolver Borrower.
“Transpacific Revolving Credit Advance” means an Advance by a Transpacific
Revolving Lender to any Transpacific Revolver Borrower as part of a Transpacific
Revolving Credit Borrowing and refers to a Base Rate Advance, a Eurocurrency
Rate Advance or a TIIE Rate Advance.
“Transpacific Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Transpacific Revolving Credit Advances of the same Type made by
each of the Transpacific Revolving Lenders pursuant to Section 2.01(c)(i).
“Transpacific Revolving Credit Commitment” means, as to any Transpacific
Revolving Lender, the commitment of such Transpacific Revolving Lender to make
Transpacific Revolving Credit Advances hereunder, denominated in a Transpacific
Committed Currency, as such commitment may be (a) reduced from time to time in
accordance with the terms of this Agreement and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to any
Assignment and Acceptance. The initial amount of the Transpacific Revolving
Credit Commitment of each Transpacific Revolving Lender party hereto on the date
of this Agreement is set forth on Schedule I hereto, and the initial amount of
the Transpacific Revolving Credit Commitment of each Transpacific Revolving
Lender becoming party hereto after the date of this Agreement shall be as set
forth in the Assignment and Acceptance pursuant to which such Lender becomes
party hereto.
“Transpacific Revolving Credit Facility” means, at any time, the aggregate
amount of the Transpacific Revolving Lenders’ Transpacific Revolving Credit
Commitments at such time.
“Transpacific Revolving Exposure” means, with respect to any Transpacific
Revolving Lender at any time, the sum of the aggregate outstanding principal
amount of such Lender’s Transpacific Revolving Credit Advances at such time;
provided that for such purpose, the outstanding


51    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




principal amount of any Transpacific Revolving Credit Advance shall be deemed to
be equal to the Equivalent in Dollars of such Transpacific Revolving Credit
Advance as at such time.
“Transpacific Revolving Lender” means any Lender that has a Transpacific
Revolving Credit Commitment or a Transpacific Revolving Exposure.
“Type” means, with respect to an Advance, its character as a Base Rate Advance
or a Eurocurrency Rate Advance.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“Unpaid Drawings” has the meaning specified in the definition of “L/C Exposure”.
“Unrestricted Subsidiary” means any Subsidiary of the Company (other than any
Borrower or any Guarantor (or any Person required to become a Guarantor pursuant
to Section 5.01(h))) listed on Schedule 1.01(i) or designated by the Company as
an Unrestricted Subsidiary pursuant to Section 5.01(l) subsequent to the date
hereof.
“Unused Multicurrency Revolving Credit Commitment” means, with respect to any
Multicurrency Revolving Lender, the amount of such Multicurrency Revolving
Lender’s Multicurrency Revolving Credit Commitment at such time minus the sum of
the aggregate principal amount of all Multicurrency Revolving Credit Advances
(based, in respect of any Multicurrency Revolving Credit Advances denominated in
a Committed Currency other than Dollars, on the Equivalent in Dollars at such
time) made by such Multicurrency Revolving Lender plus such Multicurrency
Revolving Lender’s L/C Exposure.
“Unused Revolving Credit Commitments” means, collectively, the Unused
Multicurrency Revolving Credit Commitments and the Unused Transpacific Revolving
Credit Commitments.
“Unused Transpacific Revolving Credit Commitment” means, with respect to any
Transpacific Revolving Lender, the amount of such Transpacific Revolving
Lender’s Transpacific Revolving Credit Commitment at such time minus the
aggregate principal amount of all Transpacific Revolving Credit Advances (based,
in respect of any Transpacific Revolving Credit Advances denominated in a
Committed Currency other than Dollars, on the Equivalent in Dollars at such
time) made by such Multicurrency Revolving Lender.
“US Subsidiary Guaranty” means that certain US Subsidiary Guaranty, dated as of
October 3, 2011, from the Subsidiary Guarantors from time to time party thereto
as Guarantors in favor of the Applicable Secured Parties (as defined therein),
as it may be amended, amended and restated, supplemented or otherwise modified
from time to time.
“US Tax Returns” has the meaning specified in Section 4.01(h)(i).


52    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Voting Stock” means capital stock or share capital, as applicable, issued by a
corporation, or equivalent interests in any other Person, the holders of which
are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.
“Wholly-Owned” means, as to any Person, (i) any corporation 100% of whose
capital stock (other than director’s qualifying shares and, in the case of a
Foreign Subsidiary, other than up to 2.0% of the capital stock of such Foreign
Subsidiary, to the extent that it is required to be held by a third party
pursuant to a requirement of law) is at the time owned by such Person and/or one
or more Wholly-Owned Subsidiaries of such Person and (ii) any partnership,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has a 100% Equity Interest at such
time.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
SECTION 1.03    Accounting Terms. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared, in accordance with generally accepted accounting
principles as in effect from time to time in the United States, applied on a
basis consistent (except for changes concurred with by the Borrower’s
independent registered public accountants) with the most recent audited
Consolidated financial statements of the Company delivered to the Agent
(“GAAP”); provided that, if the Company notifies the Agent that the Company
wishes to amend any covenant in Article V to eliminate the effect of any change
in GAAP on the operation of such covenant (or if the Agent notifies the Company
that the Required Lenders wish to amend Article V for such purpose), then the
Borrower’s compliance with such covenant shall be applied on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Company and the Required Lenders.


53    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 1.04    Exchange Rates; Currency Equivalents.
(a)    The Agent shall determine the Spot Rates as of each Revaluation Date to
be used for calculating Equivalent amounts of Advances and Available Amounts
denominated in JPY, Sterling, Euro and other Committed Currencies. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Equivalent
amount as so determined by the Agent.
(b)    Wherever in this Agreement in connection with an Advance, conversion,
continuation or prepayment of a Eurocurrency Rate Advance or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Advance,
Eurocurrency Rate Advance or Letter of Credit is denominated in a Committed
Currency, such amount shall be the relevant Equivalent of such Dollar amount
(rounded to the nearest unit of Committed Currency, with 0.5 of a unit being
rounded upward), as determined by the Agent.
SECTION 1.05    Construction. English language words used in this Agreement to
describe Japanese Law, Dutch law or Luxembourg law concepts intend to describe
such concepts only and the consequences of the use of those words in New York
law or any other foreign law are to be disregarded.
SECTION 1.06    Dutch Terms. In this Agreement, where it relates to a Dutch
entity, a reference to:
(a)    an administration or dissolution includes a Dutch entity being:
(i)    declared bankrupt (failliet verklaard)
(ii)    dissolved (ontbonden)
(b)    a moratorium includes surséance van betaling and granted a moratorium
includes surséance verleend;
(c)    a trustee in bankruptcy includes a curator;
(d)    an administrator includes a bewindvoerder; and
(e)    an attachment includes a beslag.


54    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 1.07    Luxembourg Terms. In this Agreement, unless a contrary intention
appears, a reference to:
(a)    a “liquidator”, “trustee in bankruptcy”, “judicial custodian”,
“compulsory manager”, “receiver”, “administrator receiver”, “administrator” or
similar officer includes any:
(i)    juge-commissaire or insolvency receiver (curateur) appointed under the
Luxembourg Commercial Code;
(ii)    liquidateur appointed under Articles 1100-1 to 1100-15 (inclusive) of
the Luxembourg act dated 10 August 1915 on commercial companies, as amended;
(iii)    juge-commissaire or liquidateur appointed under Article 1200-1 of the
Luxembourg act dated 10 August 1915 on commercial companies, as amended;
(iv)    commissaire appointed under the Grand-Ducal decree of 24 May 1935 on the
controlled management regime or under Articles 593 to 614 (inclusive) of the
Luxembourg Commercial Code; and
(v)    juge délégué appointed under the Luxembourg act of 14 April 1886 on the
composition to avoid bankruptcy, as amended;
(b)    a “winding-up”, “administration” or “dissolution” includes, without
limitation, bankruptcy (faillite), insolvency, voluntary or judicial
liquidation, (liquidation volontaire ou judiciaire), composition with creditors
(concordat préventif de la faillite), moratorium or reprieve from payment
(sursis de paiement), controlled management (gestion contrôlée), general
settlement with creditors, reorganisation or similar laws affecting the rights
of creditors generally;
(c)    a “security interest” or a “lien” includes any hypothèque, nantissement,
gage, privilège, sûreté réelle, droit de rétention and any type of real security
or agreement or arrangement having a similar effect;
(d)    a person being “unable to pay its debts” includes that person being in a
state of cessation of payments (cessation de paiements);
(e)    a “matured obligation” includes, without limitation, any obligation
exigible, certaine and liquide;
(f)    by-laws or constitutional documents includes its up-to-date (restated)
articles of association (statuts coordonnés); and
(g)    a “director”, “manager” or “officer” includes its gérants and an
administrateur.


55    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 1.08    Québec Matters. For purposes of any assets, liabilities or
entities located in the Province of Québec and for all other purposes pursuant
to which the interpretation or construction of this Agreement may be subject to
the laws of the Province of Québec or a court or tribunal exercising
jurisdiction in the Province of Québec, (a) “personal property” shall include
“movable property”, (b) “real property” or “real estate” shall include
“immovable property”, (c) “tangible property” shall include “corporeal
property”, (d) “intangible property” shall include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall include a “hypothec”, “right of
retention”, “prior claim” and a resolutory clause, (f) all references to filing,
perfection, priority, remedies, registering or recording under the Uniform
Commercial Code or a Personal Property Security Act shall include publication
under the Civil Code of Québec, (g) all references to “perfection” of or
“perfected” liens or security interest shall include a reference to an
“opposable” or “set up” lien or security interest as against third parties, (h)
any “right of offset”, “right of setoff” or similar expression shall include a
“right of compensation”, (i) “goods” shall include “corporeal movable property”
other than chattel paper, documents of title, instruments, money and securities,
(j) an “agent” shall include a “mandatary”, (k) “construction liens” shall
include “legal hypothecs”; (l) “joint and several” shall include “solidary”; (m)
“gross negligence or wilful misconduct” shall be deemed to be “intentional or
gross fault”; (n) “beneficial ownership” shall include “ownership on behalf of
another as mandatary”; (o) “easement” shall include “servitude”; (p) “priority”
shall include “prior claim”; (q) “survey” shall include “certificate of location
and plan”; (r) “state” shall include “province”; (s) “fee simple title” shall
include “absolute ownership”; (t) “accounts” shall include “claims”. The parties
hereto confirm that it is their wish that this Agreement and any other document
executed in connection with the Transactions be drawn up in the English language
only and that all other documents contemplated thereunder or relating thereto,
including notices, may also be drawn up in the English language only. Les
parties aux présentes confirment que c’est leur volonté que cette convention et
les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.
SECTION 1.09    Code of Banking Practice. The parties hereto agree that the Code
of Banking Practice does not apply to the Loan Documents.
SECTION 1.10    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, and (e) any
reference to any law or regulation


56    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.
SECTION 1.11    Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
SECTION 1.12    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.
SECTION 1.13    Additional Foreign Currencies.
(a)    The Company may from time to time request that Eurocurrency Rate Advances
be made and/or Letters of Credit be issued under the Multicurrency Revolving
Credit Facility or a new Incremental Term Facility in a currency other than
those specifically listed in the definition of “Foreign Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate
Advances, such request shall be subject to the approval of the Agent and all
Lenders under the applicable Facility; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Agent and each applicable Issuing Bank.
(b)    Any such request shall be made to the Agent not later than 11:00 a.m.
(New York City time), 10 Business Days prior to the date of the desired
Borrowing (or such other time or date


57    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




as may be agreed by the Agent and, in the case of any such request pertaining to
Letters of Credit, each applicable Issuing Bank, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Advances, the Agent shall promptly notify each Lender under the applicable
Facility thereof; and in the case of any such request pertaining to Letters of
Credit, the Agent shall promptly notify each applicable Issuing Bank thereof.
Each Lender under the applicable Facility (in the case of any such request
pertaining to Eurocurrency Rate Advances) or each applicable Issuing Bank (in
the case of a request pertaining to Letters of Credit) shall notify the Agent,
not later than 11:00 a.m., five Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Advances or the issuance of Letters of Credit, as the case may be, in such
requested currency.
(c)    Any failure by a Lender under the applicable Facility or the applicable
Issuing Bank, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender or Issuing Bank, as the case may be, to permit Eurocurrency Rate
Advances to be made or Letters of Credit to be issued in such requested
currency. If the Agent and all the Lenders under the applicable Facility consent
to making Eurocurrency Rate Advances in such requested currency, the Agent shall
so notify the Company and such currency shall thereupon be deemed for all
purposes to be a Foreign Currency hereunder for purposes of any Borrowings of
Eurocurrency Rate Advances; and if the Agent and each applicable Issuing Bank
consent to the issuance of Letters of Credit in such requested currency, the
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be a Foreign Currency hereunder for purposes of any Letter
of Credit issuances. If the Agent shall fail to obtain consent to any request
for an additional currency under this Section 1.06, the Agent shall promptly so
notify the Company.
SECTION 1.14    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any issuer document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Equivalent of the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
SECTION 1.15    Limited Condition Acquisitions. In connection with any action
being taken solely in connection with a Limited Condition Acquisition, for
purposes of: (i) determining compliance with any provision of the Loan Documents
which requires the calculation of the Net Total Secured Leverage Ratio, Net
Total Leverage Ratio or the Interest Coverage Ratio; (ii) determining (A) the
accuracy of representations and warranties in Section 4.01 (other than customary
“specified representations” and those representations of the seller or target
company (as applicable) included in the acquisition agreement for the relevant
Limited Condition Acquisition that are material to the interest of the Lenders
and only to the extent that the relevant acquirer has the right to terminate its
obligations under such acquisition agreement as a result of such representations
(which representations, for the avoidance of doubt, shall be required to be
accurate as of the date of the consummation of any Limited Condition
Acquisition)), and/or (B) whether a Default or Event of Default (other than a
Specified Event of Default (the absence of which, for the


58    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




avoidance of doubt, shall be required on the date of the consummation of any
Limited Condition Acquisition)) has occurred and is continuing or would result
therefrom; or (iii) testing availability under each “basket”, ratio calculation
or similar provision set forth in the Loan Documents (including without
limitation baskets measured as a percentage of consolidated EBITDA or
Consolidated Net Tangible Assets); in each case, at the option of the Company
(the Company’s election to exercise such option in connection with any Limited
Condition Acquisition, an “LCA Election”), the date of determination of whether
any such action is permitted under the Loan Documents, shall be deemed to be the
date the definitive agreements for such Limited Condition Acquisition are
entered into (the “LCA Test Date”), and if, on a Pro Forma Basis after giving
effect to the Limited Condition Acquisition and the other transactions to be
entered into in connection therewith as if they had occurred at the beginning of
the most recent Test Period ending prior to the LCA Test Date, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such “baskets”, ratio calculations or similar provisions, such “baskets”, ratio
calculations or similar provisions shall be deemed to have been complied with.
For the avoidance of doubt, if any Borrower has made an LCA Election for any
Limited Condition Acquisition and any of the “baskets”, ratio calculations or
similar provisions for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations in any such ratio or basket,
including due to fluctuations in Consolidated EBITDA or Consolidated Assets of
the Borrower or the Person subject to such Limited Condition Acquisition or any
applicable currency exchange rate, at or prior to the consummation of the
relevant transaction or action, such baskets, ratios, metrics or thresholds will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining compliance of the relevant transaction or action with
such provisions, baskets or thresholds. If any Borrower has made an LCA Election
for any Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio or “basket” availability on or following the relevant
LCA Test Date and prior to the earlier of (i) the date on which such Limited
Condition Acquisition is consummated or (ii) the date that the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket shall be calculated on a Pro Forma Basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated until such time as the Limited Condition Acquisition has been
consummated or the definitive agreement with respect thereto has been terminated
or expires.
SECTION 1.16    LIBOR Rate Discontinuation. Notwithstanding anything to the
contrary in this Agreement or any other Loan Documents, if the Agent determines
(which determination shall be conclusive absent manifest error), or the Company
or Required Lenders notify the Agent (with, in the case of the Required Lenders,
a copy to the Company) that the Company or Required Lenders (as applicable) have
determined, that:
(a)    adequate and reasonable means do not exist for ascertaining the
applicable Eurocurrency Rate for any requested Interest Period, including,
without limitation, because the LIBOR Screen Rate (or other applicable screen
rate) is not available or published on a current basis and such circumstances
are unlikely to be temporary; or


59    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(b)    the administrator of the LIBOR Screen Rate (or other applicable screen
rate) or a Governmental Authority having jurisdiction over the Agent has made a
public statement identifying a specific date after which LIBOR (or other
Eurocurrency Rate) or the LIBOR Screen Rate (or other applicable screen rate)
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR (or such other Eurocurrency Rate),
then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Company may amend
this Agreement to replace LIBOR (or such other Eurocurrency Rate) with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein) (any such proposed rate, a
“Eurocurrency Successor Rate”), together with any proposed Eurocurrency
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. (New York time) on the fifth Business Day after the Agent shall
have posted such proposed amendment to all Lenders and the Company unless, prior
to such time, Lenders comprising the Required Lenders have delivered to the
Agent written notice that such Required Lenders do not accept such amendment.
If no Eurocurrency Successor Rate has been determined and the circumstances
under clause (a) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Agent will promptly so notify the Company and each Lender.
 Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Advances using such Eurocurrency Rate shall be suspended (to the extent of
the affected Eurocurrency Rates, Eurocurrency Rate Advances or Interest
Periods), and (y) with respect to a discontinuation of LIBOR, the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Company or any other Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Advances (to the extent of the affected Eurocurrency Rates, Eurocurrency Rate
Advances or Interest Periods) or, failing that, in the case of (I) any request
denominated in Dollars will be deemed to have converted such request into a
request for a committed Borrowing of Base Rate Advance (subject to the foregoing
clause (y)) in the amount specified therein and in the case of a request
denominated in any other LIBOR Quoted Currency or (II) any request denominated
in any Committed Currency other than Dollars will be deemed to have been
converted to a request for a committed Borrowing of Base Rate Advance in an
Equivalent amount of Dollars.
Notwithstanding anything else herein, any definition of Eurocurrency Successor
Rate shall provide that in no event shall such Eurocurrency Successor Rate be
less than zero for purposes of this Agreement.


60    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 1.17    Bank of America Merrill Lynch International Limited. With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document, any reference to “Bank of
America Merrill Lynch International Limited” is a reference to its successor in
title Bank of America Merrill Lynch International Designated Activity Company
(including, without limitation, its branches) pursuant to and with effect from
the merger between Bank of America Merrill Lynch International Limited and Bank
of America Merrill Lynch International Designated Activity Company that takes
effect in accordance with Chapter II, Title II of Directive (EU) 2017/1132
(which repeals and codifies the Cross-Border Mergers Directive (2005/56/EC)), as
implemented in the United Kingdom and Ireland. Notwithstanding anything to the
contrary in any Loan Document, a transfer of rights and obligations from Bank of
America Merrill Lynch International Limited to Bank of America Merrill Lynch
International Designated Activity Company pursuant to such merger shall be
permitted.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
SECTION 2.01    The Advances and Letters of Credit.
(a)    The Term A Advance. Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make a single Advance to Cryovac on the
Closing Date, denominated in Dollars, in an amount not to exceed such Term A
Lender’s respective Term A Commitment, as set forth on Schedule I. The Term A
Borrowing shall consist of Term A Advances made simultaneously by the Term A
Lenders in accordance with their respective Ratable Share of the Term A
Facility. Any Term A Lender that is also a “Term A Lender” under the Existing
Credit Agreement may make, in whole or in part, its respective Term A Advance,
by means of a dollar-for-dollar, cashless exchange of all or a portion of the
“Term A Advances” (as defined in the Existing Credit Agreement) it holds under
the Existing Credit Agreement into Term A Advances pursuant to cashless
settlement mechanisms reasonably approved by the Company, the Agent and such
Term A Lender. Term A Advances may be Base Rate Advances or Eurocurrency Rate
Advances, as further provided herein. Term A Advances which are repaid or
prepaid may not be reborrowed.
(b)    The Sterling Term A Advance. Subject to the terms and conditions set
forth herein, each Sterling Term A Lender severally agrees to make a single
Eurocurrency Rate Advance to the Sterling Borrower on the Closing Date,
denominated in Sterling, in an amount not to exceed such Sterling Term A
Lender’s respective Sterling Term A Commitment, as set forth on Schedule I. The
Sterling Term A Borrowing shall consist of Sterling Term A Advances made
simultaneously by the Sterling Term A Lenders in accordance with their
respective Ratable Share of the Sterling Term A Facility. Any Sterling Term A
Lender that is also a “Sterling Term A Lender” under the Existing Credit
Agreement may make, in whole or in part, its respective Sterling Term A Advance
to the Sterling Borrower on the Closing Date, by means of a pound-for-pound,
cashless exchange of all or a portion of the “Sterling Term A Advances” (as
defined in the Existing Credit Agreement) it holds under the Existing Credit
Agreement into Sterling Term A Advances pursuant to cashless settlement
mechanisms reasonably approved by the Company, the Agent and such Sterling Term
A Lender. Sterling Term A Advances which are repaid or prepaid may not be
reborrowed.


61    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(c)    Revolving Credit Advances.
(i)    Transpacific. Each Transpacific Revolving Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Transpacific Revolving
Credit Advances to any Transpacific Revolver Borrower, in each case denominated
in a Transpacific Committed Currency in which such Transpacific Revolver
Borrower is permitted to borrow under the Transpacific Revolving Credit Facility
as set forth in the definition of “Transpacific Committed Currencies” (and as
may be otherwise agreed in accordance with Section 9.09 of this Agreement) from
time to time on any Business Day during the period from the Closing Date until
the Termination Date applicable to the Transpacific Revolving Credit Facility
under clause (a) of the definition of “Termination Date”, in an aggregate amount
not to exceed such Transpacific Revolving Lender’s Unused Transpacific Revolving
Credit Commitment.
(ii)    Multicurrency. Each Multicurrency Revolving Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Multicurrency Revolving
Credit Advances to any Multicurrency Revolver Borrower, in each case denominated
in a Multicurrency Committed Currency in which such Multicurrency Revolver
Borrower is permitted to borrow under the Multicurrency Revolving Credit
Facility as set forth in the definition of “Multicurrency Committed Currencies”
(and as may be otherwise agreed in accordance with Section 9.09 of this
Agreement) from time to time on any Business Day during the period from the
Closing Date until the Termination Date applicable to the Multicurrency
Revolving Credit Facility under clause (a) of the definition of “Termination
Date”, in an aggregate amount not to exceed such Multicurrency Revolving
Lender’s Unused Multicurrency Revolving Credit Commitment.
Each Revolving Credit Borrowing shall be in an amount not less than the
Revolving Credit Borrowing Minimum or the Revolving Credit Borrowing Multiple in
excess thereof and shall consist of Revolving Credit Advances of the same Type
and in the same currency made on the same day by the Lenders ratably according
to their respective Revolving Credit Commitments. Within the limits of each
Lender’s Revolving Credit Commitment, the Borrowers may borrow under this
Section 2.01(c), prepay pursuant to Section 2.11 and reborrow under this
Section 2.01(c).
(d)    The Swing Line Advances. The Swing Line Bank agrees, on the terms and
conditions hereinafter set forth, to make Swing Line Advances, denominated in
Dollars, to the Company from time to time on any Business Day during the period
from the Closing Date until the Termination Date applicable to the Multicurrency
Revolving Credit Facility under clause (a) of the definition of “Termination
Date” (i) in an aggregate amount not to exceed at any time outstanding
$50,000,000 (the “Swing Line Sublimit”) and (ii) in an amount for each such
Swing Line Advance not to exceed the Unused Multicurrency Revolving Credit
Commitments of the Multicurrency Revolving Lenders immediately prior to the
making of such Swing Line Advance. The Swing Line Bank agrees to make one or
more Swing Line Advances on any Business Day. No Swing Line Advance shall be
used for the purpose of funding the payment of principal of any other Swing Line


62    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Advance. Each Swing Line Borrowing shall be in an amount of $1,000,000 or an
integral multiple of $500,000 in excess thereof and, notwithstanding
Section 2.10, shall consist of a Base Rate Advance made by the Swing Line Bank.
Within the limits of the Swing Line Sublimit and within the limits referred to
in clause (ii) above, the Company may borrow under this 2.01(d), prepay pursuant
to Section 2.11 and reborrow under this Section 2.01(d).
(e)    Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue multicurrency letters of credit (each, a “Letter
of Credit”) for the account of any Multicurrency Revolver Borrower under the
Multicurrency Revolving Credit Facility from time to time on any Business Day
during the period from the Closing Date until 30 days before the Termination
Date applicable to the Multicurrency Revolving Credit Facility under
clause (a)(i) of the definition of “Termination Date” (i) in an aggregate
Available Amount (by reference to the Equivalent thereof in Dollars determined
on the date of delivery of the applicable Notice of Issuance) for all Letters of
Credit not to exceed at any time the Letter of Credit Sublimit, (ii) in an
amount (by reference to the Equivalent thereof in Dollars determined on the date
of delivery of the applicable Notice of Issuance) for each Issuing Bank not to
exceed the amount of such Issuing Bank’s Letter of Credit Commitment at such
time, (iii) in an amount (by reference to the Equivalent thereof in Dollars
determined on the date of delivery of the applicable Notice of Issuance) for
each such Letter of Credit not to exceed an amount equal to the aggregate Unused
Multicurrency Revolving Credit Commitments of the Multicurrency Revolving
Lenders at such time and (iv) issued to provide support with respect to the
undertakings of the Company and/or any Subsidiaries. Each Letter of Credit shall
be in an amount equal to the Equivalent of $500,000 or more and may be
denominated in any Multicurrency Committed Currency. No Letter of Credit shall
have an expiration date (including all rights of such Borrower or the
beneficiary to require renewal) of greater than one year or later than the
Termination Date applicable to the Multicurrency Revolving Credit Facility under
clause (a)(i) of the definition of “Termination Date”; provided that any Letter
of Credit which provides for automatic one‑year extension(s) of such expiration
date shall be deemed to comply with the foregoing requirement if the Issuing
Bank has the unconditional right to prevent any such automatic extension from
taking place. Within the limits referred to above, any Multicurrency Revolver
Borrower under the Multicurrency Revolving Credit Facility may request the
issuance of Letters of Credit under this Section 2.01(e), repay any Advances
resulting from drawings thereunder pursuant to Section 2.03(c) and request the
issuance of additional Letters of Credit under this Section 2.01(e). If a Letter
of Credit shall be requested on behalf of a Subsidiary that is not a
Multicurrency Revolver Borrower hereunder, the Company shall have furnished to
the Issuing Bank, in form and substance reasonably satisfactory to the Issuing
Bank, customary “know your customer” information regarding such Subsidiary at
least three Business Days prior to the date of the requested issuance. Each
“Existing Letter of Credit” listed on Schedule 2.01(e) shall be deemed to
constitute a Letter of Credit issued hereunder, and each Lender that is an
issuer of such a Letter of Credit shall, for purposes of Section 2.03, be deemed
to be a Issuing Bank for each such letter of credit, provided that any renewal
or replacement of any such letter of credit shall be issued by a Issuing Bank
pursuant to the terms of this Agreement. The terms “issue”, “issued”, “issuance”
and all similar terms, when applied to a Letter of Credit, shall include any
renewal, extension or amendment thereof.
(f)    Incremental Advances. Each Lender having an Incremental Term Commitment
or an Incremental Revolving Credit Commitment agrees, on the terms and


63    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




conditions set forth in the applicable Incremental Assumption Agreement, to make
Incremental Term Advances to the Company and/or Incremental Revolving Credit
Advances to the Borrowers, in an aggregate principal amount not to exceed its
Incremental Term Commitment or Incremental Revolving Credit Commitment, as the
case may be.
SECTION 2.02    Borrowing Mechanics.
(a)    Each Term Borrowing and each Revolving Credit Borrowing shall be made
upon the applicable Borrower’s irrevocable notice to the Agent. Each such notice
must be received by the Agent not later than (I) 12:00 P.M. (New York City time)
on the third Business Day prior to the date of any proposed Borrowing consisting
of Eurocurrency Rate Advances denominated in Dollars, (II) 12:00 P.M. (New York
City time) on the fourth Business Day prior to the date of any proposed
Borrowing consisting of Eurocurrency Rate Advances denominated in any Foreign
Currency, and (III) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing consisting of Base Rate Advances, and the Agent shall then give to
each Lender prompt notice thereof by telecopier. Each such notice shall be given
by telephone or by Notice of Borrowing; provided that any telephonic notice must
be confirmed promptly by delivery to the Agent of a Notice of Borrowing. Each
such notice (whether written or telephonic) shall specify the (i) applicable
Borrower, (ii) applicable Facility, (iii) date of such Borrowing, (iv) Type of
Advances comprising such Borrowing, (v) aggregate amount of such Borrowing,
(vi) in the case of a Borrowing consisting of Eurocurrency Rate Advances, the
initial Interest Period for such Advance, and (vii) currency for each such
Advance; provided, that the applicable Borrower shall not be entitled to request
any Borrowing that, if made, would result in more than fifteen different
Interest Periods being in effect hereunder at any one time. Each Lender shall
before 2:00 P.M. (New York City time) on the date of such Borrowing, in the case
of a Borrowing consisting of Advances denominated in Dollars and, not later than
the Applicable Time specified by the Agent in the case of any Borrowing in any
Foreign Currency, make available for the account of its Applicable Lending
Office to the Agent at the applicable Agent’s Account, in same day funds, such
Lender’s ratable portion of such Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the Borrower requesting
the applicable Borrowing at the address and in the account of such Borrower
specified in the applicable Notice of Borrowing.
(b)    Each Swing Line Borrowing shall be made on notice, given not later than
1:00 P.M. (New York City time) on the date of the proposed Swing Line Borrowing
by the applicable Borrower to the Swing Line Bank and the Agent, of which the
Agent shall give prompt notice to the Lenders. Each such notice of a Swing Line
Borrowing shall be given by telephone or by Notice of Swing Line Borrowing;
provided that any telephonic notice must be, confirmed promptly by delivery to
the Agent of a Notice of Swing Line Borrowing. Each such notice (whether written
or telephonic) shall specify the requested (i) date of such Borrowing,
(ii) amount of such Borrowing and (iii) maturity of such Borrowing (which
maturity shall be no later than the earlier of (A) the tenth Business Day after
the requested date of such Borrowing and (B) the Termination Date applicable to
the Multicurrency Revolving Credit Facility under clause (a) of the definition
of “Termination Date” (the “Swing Line Advance Maturity Date”)). The Swing Line
Bank shall, before 3:00 P.M. (New York City time) on the date of such Swing Line
Borrowing, make such Swing Line Borrowing


64    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




available to the Agent at the Agent’s Account, in same day funds. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
applicable Borrower at the address and in the account of such Borrower specified
in the applicable Notice of Swing Line Borrowing. Upon written demand by the
Swing Line Bank, with a copy of such demand to the Agent, each other
Multicurrency Revolving Lender will purchase from the Swing Line Bank, and the
Swing Line Bank shall sell and assign to each such other Multicurrency Revolving
Lender, such other Multicurrency Revolving Lender’s Ratable Share of such
outstanding Swing Line Advance, by making available for the account of its
Applicable Lending Office to the Agent for the account of the Swing Line Bank,
by deposit to the Agent’s Account, in same day funds, an amount equal to its
Ratable Share of such Swing Line Advance. Each Borrower hereby agrees to each
such sale and assignment. Each Multicurrency Revolving Lender agrees to purchase
its Ratable Share of an outstanding Swing Line Advance on (i) the Business Day
on which demand therefor is made by the Swing Line Bank, provided that notice of
such demand is given not later than 12:00 P.M. (New York City time) on such
Business Day or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. Upon any such assignment by the
Swing Line Bank to any other Multicurrency Revolving Lender of a portion of a
Swing Line Advance, the Swing Line Bank represents and warrants to such other
Multicurrency Revolving Lender that the Swing Line Bank is the legal and
beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Advance, this Agreement, the Notes or the Borrowers. If and to the
extent that any Multicurrency Revolving Lender shall not have so made its
Ratable Share of such Swing Line Advance available to the Agent, such
Multicurrency Revolving Lender agrees to pay to the Agent forthwith on demand
such amount together with interest thereon, for each day from the date such
Multicurrency Revolving Lender is required to have made such amount available to
the Agent until the date such amount is paid to the Agent, at the Federal Funds
Rate. If such Multicurrency Revolving Lender shall pay to the Agent such amount
for the account of the Swing Line Bank on any Business Day, such amount so paid
in respect of principal shall constitute a Swing Line Advance made by such
Multicurrency Revolving Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Swing Line Advance made
by the Swing Line Bank shall be reduced by such amount on such Business Day.
(c)    Anything in subsection (a) above to the contrary notwithstanding,
(i) after giving effect to all Term A Borrowings and Sterling Term A Borrowings,
there shall not be more than five Interest Periods in effect in respect of
either the Term A Facility or Sterling Term A Facility and (ii) after giving
effect to all Revolving Credit Borrowings, there shall not be more than (A) five
Interest Periods in effect in respect of the Transpacific Revolving Credit
Facility and (B) ten Interest Periods in effect in respect of the Multicurrency
Revolving Credit Facility.
(d)    Each Notice of Borrowing and Notice of Swing Line Borrowing of any
Borrower shall be irrevocable and binding on such Borrower. In the case of any
Borrowing that the related Notice of Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the Borrower requesting such Borrowing shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason


65    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




of the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.
(e)    Unless the Agent shall have received notice from a Lender prior to the
time of any Borrowing under the applicable Revolving Credit Facility that such
Lender will not make available to the Agent such Lender’s ratable portion of
such Borrowing under the applicable Revolving Credit Facility, the Agent may
assume that such Lender has made such portion available to the Agent on the date
of such Borrowing under the applicable Revolving Credit Facility in accordance
with subsection (a) of this Section 2.02 and the Agent may, in reliance upon
such assumption, make available to the Borrower requesting such Borrowing under
the applicable Revolving Credit Facility on such date a corresponding amount. If
and to the extent that such Lender shall not have so made such ratable portion
available to the Agent, such Lender agrees to repay to the Agent forthwith on
demand such corresponding amount. If such Lender does not pay such corresponding
amount forthwith upon the Agent’s demand therefor, the Agent shall promptly
notify the applicable Borrower and such Borrower shall immediately pay such
corresponding amount to the Agent. The Agent shall also be entitled to receive
from such Lender or such Borrower, as the case may be, interest on such
corresponding amount, for each day from the date such amount is made available
to such Borrower until the date such amount is repaid to the Agent, at (i) in
the case of such Borrower, the interest rate applicable at the time to Advances
comprising such Borrowing under the applicable Revolving Credit Facility and
(ii) in the case of such Lender, (A) the Federal Funds Rate in the case of
Advances denominated in Dollars or (B) the cost of funds incurred by the Agent
in respect of such amount in the case of Advances denominated in Committed
Currencies or other Foreign Currencies. If such Lender shall repay to the Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.
(f)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing or to make the Swing Line Advance to be made by it as part of any
Swing Line Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing or to prejudice
any rights which any Borrower may have against any Lenders as a result of any
default by such Lender hereunder. No Lender shall be responsible for the failure
of any other Lender to make the Advance to be made by such other Lender on the
date of any Borrowing.
(g)    Notwithstanding anything herein to the contrary, each Lender at its
option may make any Advances by causing any domestic or foreign branch or
Affiliate of such Lender to make such Advances through any Applicable Lending
Office; provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Advances in accordance with
the terms of this Agreement. Unless the context otherwise requires, each
reference to a Lender shall include its Applicable Lending Office.
SECTION 2.03    Issuance of and Drawings and Reimbursement Under Letters of
Credit.


66    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(a)    Request for Issuance. Each Letter of Credit issued under the
Multicurrency Revolving Credit Facility shall be issued upon notice (a “Notice
of Issuance”), given not later than 12:00 P.M. (New York City time) on the third
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree) or 12:00
P.M. (Sydney, Australia time) on the fourth Business Day prior to the date of
the proposed issuance of such Letter of Credit if denominated in AU$, by any
Multicurrency Revolver Borrower under the Multicurrency Revolving Credit
Facility to any Issuing Bank, and such Issuing Bank shall give the Agent prompt
notice thereof by facsimile, following its receipt of a Notice of Issuance from
the applicable Borrower; provided that any Letter of Credit requested pursuant
to this Agreement may state or indicate that the Company or any of its
Restricted Subsidiaries is the “Account Party”, “Applicant”, “applicant”,
“Requesting Party” or any similar designation. Each such Notice of Issuance of a
Letter of Credit shall be initially made by telephone, confirmed promptly
thereafter in writing or by facsimile, and shall specify therein the requested
(A) date of such issuance (which shall be a Business Day), (B) Available Amount
of such Letter of Credit, (C) [reserved], (D) the Committed Currency in which
such Letter of Credit is to be denominated, (E) expiration date of such Letter
of Credit (which shall not be later than the earlier of five Business Days prior
to the scheduled Termination Date of the Multicurrency Revolving Credit Facility
(under clause (a)(i) of the definition of “Termination Date”) or one year after
the date of issuance thereof; provided that any Letter of Credit which provides
for automatic one‑year extension(s) of such expiration date shall be deemed to
comply with the foregoing requirement if the Issuing Bank has the unconditional
right to prevent any such automatic extension from taking place after such
scheduled Termination Date), (F) name and address of the beneficiary of such
Letter of Credit, and (G) form of such Letter of Credit, and shall be
accompanied by such customary application and agreement for issuance of letters
of credit as such Issuing Bank may specify to the Borrower requesting such
issuance for use in connection with such requested Letter of Credit (a “Letter
of Credit Agreement”). If the requested form of such Letter of Credit is
acceptable to such Issuing Bank in its sole discretion (and, for the avoidance
of doubt, no Issuing Bank shall be required to issue any Letter of Credit other
than a standby letter of credit unless such Issuing Bank agrees in its sole
discretion), such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Section 3.02, make such Letter of Credit available to
the Borrower requesting such issuance at its office referred to in Section 9.02
or as otherwise agreed with such Borrower in connection with such issuance. In
the event and to the extent that the provisions of any Letter of Credit
Agreement shall conflict with this Agreement, the provisions of this Agreement
shall govern. Each Borrower hereby acknowledges and agrees that, notwithstanding
anything to the contrary in any Letter of Credit requested pursuant to or issued
under this Agreement which may state or indicate that the “Account Party”,
“Applicant”, “applicant”, “Requesting Party” or any similar designation with
respect to such requested Letter of Credit is a Person other than the applicable
requesting Borrower, (i) such Borrower is, and shall at all times remain, the
“Applicant” (as defined in Section 5-102(a) of the Uniform Commercial Code, as
in effect in the State of New York) with respect to each Letter of Credit issued
by the Issuing Bank pursuant to a Notice of Issuance, and (ii) all such Letters
of Credit shall constitute “Letters of Credit” under, and as defined in, this
Agreement. No Issuing Bank shall be under any obligation to issue any Letter of
Credit if (1) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Law applicable to such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing


67    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Bank with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and that such Issuing Bank in good faith deems material to it or (2) the form,
substance or proposed beneficiary of such Letter of Credit would violate one or
more policies of such Issuing Bank applicable to letters of credit generally.
(b)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Multicurrency Revolving
Lenders, such Issuing Bank hereby grants to each such applicable Multicurrency
Revolving Lender, and each such Multicurrency Revolving Lender hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Multicurrency Revolving Lender’s Ratable Share of the Available Amount of such
Letter of Credit. Each Borrower hereby agrees to each such participation. In
consideration and in furtherance of the foregoing, each of the Multicurrency
Revolving Lenders hereby absolutely and unconditionally agree to pay to the
Agent, for the account of such Issuing Bank, such Multicurrency Revolving
Lender’s Ratable Share of each drawing made under a Letter of Credit funded by
such Issuing Bank, and not reimbursed by the applicable Borrower by payment in
full to the Agent not later than 3:00 p.m. (New York City time) on the Business
Day following the date of such payment, in accordance with the terms of this
Agreement, or of any reimbursement payment required to be refunded to any
Borrower for any reason. Each Multicurrency Revolving Lender hereby acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of any Multicurrency Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Multicurrency Revolving
Lender further acknowledges and agrees that its participation in each Letter of
Credit will be automatically adjusted to reflect such Lender’s Ratable Share of
the Available Amount of such Letter of Credit under the Multicurrency Revolving
Credit Facility at each time such Lender’s Multicurrency Revolving Credit
Commitment is amended pursuant to an assignment in accordance with Section 9.07
or otherwise pursuant to this Agreement.
(c)    Drawing and Reimbursement. Not later than 3:00 p.m. (New York City time)
on the Business Day following the date of any payment by the applicable Issuing
Bank under a Letter of Credit or 3:00 P.M. (Sydney, Australia time) on the
Business Day following the date of any payment by the applicable Issuing Bank
under a Letter of Credit denominated in AU$, the Company shall pay (or shall
cause the applicable Borrower to pay) to the Agent, an amount equal to the full
amount of such drawing plus all accrued and unpaid interest thereon from the
date of such drawing through and including the date of such payment (which shall
accrue at the Base Rate), which amount shall be payable in the Committed
Currency in which such Letter of Credit was issued, and the Agent shall promptly
apply such amount to either (x) reimburse the applicable Issuing Bank for the
full amount of such drawing plus all accrued and unpaid interest thereon, or (y)
to the extent that the Multicurrency Revolving Lenders shall have already funded
participations or Revolving Credit Advances with respect to the payment under
such Letter of Credit, pursuant to Section 2.03(b) above or this
Section 2.03(c), to pay to each such Multicurrency Revolving Lender an amount
equal to


68    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




such Multicurrency Revolving Lender’s Ratable Share of such drawing plus all
accrued and unpaid interest thereon (which shall accrue at the Base Rate). If
the Company does not comply with the provisions of the preceding sentence, then
the payment by an Issuing Bank of a draft drawn under any Letter of Credit shall
constitute for all purposes of this Agreement the making by such Issuing Bank of
a Revolving Credit Advance under the Multicurrency Revolving Credit Facility,
which shall be a Base Rate Advance, in the amount of such draft (and if such
Letter of Credit was originally denominated in a Committed Currency other than
Dollars, such deemed Advance shall also automatically be exchanged for an
Equivalent amount of Dollars at the then applicable Spot Rate). The applicable
Issuing Bank shall give prompt notice (and such Issuing Bank will use its
commercially reasonable efforts to deliver such notice within one Business Day)
of each drawing under any Letter of Credit issued by it to the Company, the
applicable Borrower (if not the Company) and the Agent. Upon written demand by
such Issuing Bank, with a copy of such demand to the Agent and the Company, each
Multicurrency Revolving Lender shall pay to the Agent such Multicurrency
Revolving Lender’s Ratable Share of such outstanding Multicurrency Revolving
Credit Advance under the Multicurrency Revolving Credit Facility, by making
available for the account of its Applicable Lending Office to the Agent for the
account of such Issuing Bank, by deposit to the Agent’s Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Advance to be funded by such Lender. Each Multicurrency Revolving Lender
acknowledges and agrees that its obligation to make Multicurrency Revolving
Credit Advances pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Multicurrency Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Promptly after receipt thereof, the Agent shall transfer
such funds to such Issuing Bank. Each Multicurrency Revolving Lender agrees to
fund its Ratable Share of an outstanding Advance on (i) the Business Day on
which demand therefor is made by such Issuing Bank; provided that notice of such
demand is given not later than 12:00 P.M. (New York City time) on such Business
Day or 11:00 A.M. (Sydney, Australia time) on such Business Day in the case of
Advances denominated in AU$, or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time. If and to the extent
that any Revolving Lender shall not have so made the amount of such
Multicurrency Revolving Credit Advance available to the Agent, such
Multicurrency Revolving Lender agrees to pay to the Agent forthwith on demand
such amount together with interest thereon, for each day from the date of demand
by any such Issuing Bank until the date such amount is paid to the Agent, at the
Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable.
(d)    Letter of Credit Reports. The applicable Issuing Bank shall furnish
(A) to the Agent (with a copy to the Company) on the last Business Day of each
fiscal quarter a written report summarizing issuance and expiration dates of
Letters of Credit under the Multicurrency Revolving Credit Facility during the
preceding month and drawings during such month under all Letters of Credit and
(B) to the Agent (with a copy to the Company) on the first Business Day of each
calendar quarter a written report setting forth the actual daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit.


69    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(e)    Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement between the Borrower, the Agent, the replaced Issuing
Bank and the successor Issuing Bank.  The Agent shall notify the Lenders of any
such replacement of an Issuing Bank.  At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.05(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to include such successor or
any previous Issuing Bank, or such successor and all previous Issuing Banks, as
the context shall require.  After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
SECTION 2.04    Incremental Commitments.
(a)    The Company may, by written notice to the Agent from time to time,
request Incremental Term Commitments and/or Incremental Revolving Credit
Commitments, as applicable, in an aggregate amount not to exceed the Incremental
Amount from one or more Incremental Term Lenders and/or Incremental Revolving
Lenders (which may include any existing Lender) willing to provide such
Incremental Term Advances and/or Incremental Revolving Credit Advances, as the
case may be, in their sole discretion; provided, that each Incremental
Term Lender and/or Incremental Revolving Lender (which is not an existing
Lender) shall be subject to the approval requirements of Section 9.07. Such
notice shall set forth (A) the amount of the Incremental Term Commitments and/or
Incremental Revolving Credit Commitments being requested (which shall be in
minimum increments of $5,000,000 and a minimum amount of $25,000,000 or equal to
the remaining Incremental Amount), (B) the date on which such Incremental
Term Commitments and/or Incremental Revolving Credit Commitments are requested
to become effective (the “Increased Amount Date”) and (C) (i) whether such
Incremental Term Commitments are to be commitments to make term advances (“Other
Term Advances”) and/or (ii) whether such Incremental Revolving Credit
Commitments are to be Revolving Credit Commitments or commitments to make
revolving advances with pricing and/or amortization terms different from the
Revolving Credit Advances (“Other Revolving Credit Advances”).
(b)    The applicable Borrower and such other Loan Parties as may be required
with respect to such Incremental Term Commitment or Incremental Revolving Credit
Commitment and each Incremental Term Lender and/or Incremental Revolving Lender
shall execute and deliver to the Agent an Incremental Assumption Agreement,
guarantor acknowledgments and consents, Notes (if requested in advance by the
applicable Lenders) and such other closing or corporate documentation as the
Agent (acting at the direction of the applicable Incremental Lenders) shall
reasonably request. Each Incremental Assumption Agreement shall specify the
terms of the Incremental Term Advances and/or Incremental Revolving Credit
Advances to be made thereunder, and shall be made (x) on terms and conditions
agreed to by the applicable Borrower and the applicable Incremental Lenders, and
in a form that is reasonably acceptable to the Agent; provided, that (i) the
Other Term Advances and Other Revolving Facility Advances shall rank pari passu
in right of payment and of security


70    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




with the Term Advances and Revolving Credit Advances, as applicable, (ii) the
final maturity date of (A) any Other Term Advances shall be no earlier than the
Latest Scheduled Term Loan Termination Date and (B) any Other Revolving Facility
Advances shall be no earlier than the scheduled Termination Date applicable to
the Revolving Credit Facilities (under clause (a)(i) of the definition of
“Termination Date”), (iii) the weighted average life to maturity of any Other
Term Advances shall be no shorter than the longest remaining weighted average
life to maturity of any Term Facility outstanding immediately prior to the
execution and delivery of such Incremental Assumption Agreement, (iv) the Other
Revolving Facility Advances shall require no scheduled amortization or mandatory
commitment reductions prior to the scheduled Termination Date applicable to the
Revolving Credit Facilities (under clause (a)(i) of the definition of
“Termination Date”) and (v) no Default (except in the connection with a Limited
Condition Acquisition, in which case this requirement shall be that no Specified
Event of Default shall have occurred and be continuing or would result from such
Incremental Term Advance and/or Incremental Revolving Credit Advance) shall have
occurred and be continuing or would result from such Incremental Term Advances
and/or Incremental Revolving Credit Advances.
(c)    Notwithstanding the foregoing, no Incremental Term Commitment or
Incremental Revolving Credit Commitment shall become effective under this
Section 2.04 unless (i) on the date of such effectiveness, the representations
and warranties set forth in Section 4.01 shall be true and correct (in the case
of a Limited Condition Acquisition, to the extent required under Section 1.14)
and the Agent (acting at the direction of the applicable Incremental Lenders)
shall have received a certificate to that effect dated such date and executed by
a Responsible Officer of the applicable Borrower, (ii) the Agent shall have
received (or waived, in accordance with the terms of the relevant Incremental
Assumption Agreement) legal opinions, board resolutions and other closing
certificates and documentation as required by the relevant Incremental
Assumption Agreement and consistent with those delivered on the Closing Date
under Section 3.01 and such additional documents and filings (including
amendments to the Collateral Documents) as the Agent may reasonably require to
assure that the Incremental Term Advances and/or Incremental Revolving Credit
Facility Advances are secured by the Collateral ratably with the existing
Term Advances and Revolving Credit Advances, and (iii) subject to Section 1.14,
the Borrowers would be in Pro Forma Compliance, calculated as of the last day of
the most recently ended fiscal quarter for which financial statements delivered
under Section 5.01(a)(i) are available, determined on a Pro Forma Basis giving
effect to such Incremental Term Commitment and/or Incremental Revolving Credit
Commitments (assuming for such purpose that any such Incremental Revolving
Credit Commitments are fully drawn) and the Advances to be made thereunder and
the application of the proceeds therefrom as if made and applied on such date.
(d)    Each of the parties hereto hereby agrees that the Agent may take any and
all action as may be reasonably necessary to ensure that all Incremental
Term Advances and/or Incremental Revolving Credit Facility Advances (other than
Other Term Advances or Other Revolving Credit Advances), when originally made,
are included in each Borrowing of outstanding Term Advances or Revolving
Facility Advances on a pro rata basis.
(e)    Incremental Notes.


71    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(i)    Any Borrower may from time to time, upon notice to the Agent, specifying
in reasonable detail the proposed terms thereof, issue one or more series of
secured notes ranking pari passu in right of payment and security with the
Facilities (such notes, collectively, “Incremental Notes”) in an aggregate
amount not to exceed the Incremental Amount (which shall be in minimum
increments of $5,000,000 and a minimum amount of $25,000,000 or equal to the
remaining Incremental Amount).
(ii)    Each issuance of Incremental Notes shall be on the terms set forth in
this clause (ii), and as a condition precedent to the effectiveness of such
issuance the Company shall have delivered to the Agent a certificate dated as of
the date of issuance of the Incremental Notes signed by a Responsible Officer of
the Company attaching the resolutions adopted by the Company approving or
consenting to the effectiveness of such Incremental Notes and certifying as to
the Company’s compliance the following clauses (A) through (H) in respect of
such issuance of Incremental Notes: (A) such Incremental Notes shall not be
guaranteed by any person that is not a Guarantor, (B) such Incremental Notes
will be secured only by the Collateral and shall be subject to an intercreditor
agreement on customary intercreditor terms to be reasonably acceptable to the
Agent and the Company, (C) the final maturity date of such Incremental Notes
shall be no earlier than 91 days after the Latest Scheduled Termination Date,
(D) the weighted average life to maturity of such Incremental Notes shall be no
shorter than the longest remaining weighted average life to maturity of any Term
Facility outstanding at the time of the issuance of the Incremental Notes, (E)
such Incremental Notes shall not be subject to any mandatory redemption or
prepayment provisions or rights (except (1) customary change of control
provisions and (2) other mandatory redemption or prepayment provisions to the
extent any such mandatory redemption or prepayment is required to be applied pro
rata (or less than pro rata) basis to the Term Advances and other Indebtedness
that is secured on a pari passu basis with the Obligations), (F) the terms and
conditions of such Incremental Notes (other than interest rates (including
through fixed interest rates), interest margins, rate floors, fees, funding
discounts, original issue discounts and prepayment or reception premiums and
terms) shall be on market terms for comparable senior secured notes (as
determined by the Company in good faith and as reasonably agreed by the Agent)
and, if not consistent with the terms and conditions of the Facilities, shall
not be materially more restrictive or burdensome to the Loan Parties when taken
as a whole than the terms and conditions of the Facilities, taken as a whole,
(G) such Incremental Notes shall not have the benefit of any financial
maintenance covenant more restrictive than the covenant set forth in Section
5.03 unless the Lenders shall also have the benefit of such financial
maintenance covenant on the same terms or such financial maintenance covenant
applies only after the latest Termination Date then applicable to any Facility
and (H) no Event of Default (except in the connection with a Limited Condition
Acquisition, in which case such requirement shall be no Specified Event of
Default) shall have occurred and be continuing or would result from such the
issuance of such Incremental Notes.


72    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(f)    Amendments. The Lenders hereby authorize the Agent to enter into
amendments to this Agreement and the other Loan Documents with the Company or
any Restricted Subsidiary as may be necessary in order to (i) secure any
Incremental Notes with the Collateral and/or (ii) to make such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Agent and the Company in connection with the incurrence of any Incremental
Facility or the issuance of any Incremental Notes, in each case on terms
consistent with the relevant provisions of this Section 2.04.
SECTION 2.05    Fees. (a) Commitment Fee. The Company will pay, or will cause
another Borrower to pay (with regard to the JPY Revolver Borrower, to the extent
permitted by Japanese Law, if applicable), to the Agent for the account of each
Revolving Lender under the applicable Revolving Credit Facility (other than any
Defaulting Lender), payable in arrears on the last Business Day of March, June,
September and December in each year, and on the Termination Date of such
Revolving Credit Facility (pursuant to clause (a) of the definition of
“Termination Date”), a commitment fee (the “Commitment Fee”) on the daily amount
of the Unused Revolving Credit Commitments of such Revolving Credit Facility
Lender during the preceding quarter (or shorter period commencing with the
Closing Date or ending with such Termination Date), which shall accrue at 0.25%
per annum initially and, after delivery of the financial statements for the
fiscal quarter ending September 30, 2018, pursuant to Section 5.01(a)(ii), at
the applicable percentage per annum indicated in the pricing grid described in
the definition of “Applicable Margin”. All Commitment Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days. For the
purpose of calculating any Multicurrency Revolving Lender’s Commitment Fee, the
outstanding Swing Line Advances during the period for which such Multicurrency
Revolving Lender’s Commitment Fee is calculated shall be deemed to be zero. The
Commitment Fee due to each Revolving Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the Termination Date applicable to
such Revolving Credit Facility.
(b)    Letter of Credit Fees.
(i)    The Company will pay, or will cause another Borrower to pay, to the Agent
for the account of each Multicurrency Revolving Lender a commission on such
Multicurrency Revolving Lender’s Ratable Share of the actual daily aggregate
Available Amount of all Letters of Credit under the Multicurrency Revolving
Credit Facility issued and outstanding from time to time at a rate per annum
equal to the Applicable Margin for Eurocurrency Rate Advances for Multicurrency
Revolving Credit Advances in effect from time to time during each calendar
quarter, payable in arrears quarterly on the last Business Day of each March,
June, September and December, commencing with the quarter ended September
30, 2018, and on the Termination Date (pursuant to clause (a) of the definition
of “Termination Date”) and thereafter payable upon demand.
(ii)    The Company will pay, or will cause another Borrower to pay, to the
respective Issuing Bank, for its own account, (x) a fronting fee equal to 0.125%
per annum on the aggregate face amount of each Letter of Credit issued by such
Issuing Bank under the Multicurrency Revolving Credit Facility and (y) other
customary administrative, issuance, amendment and other charges.


73    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(c)    Agent’s Fees. The Company will pay (with regard to the JPY Revolver
Borrower, to the extent permitted by Japanese Law, if applicable), or will cause
another Borrower to pay, to the Agent for its own account such fees as may from
time to time be agreed between the Company and the Agent.
(d)    Defaulting Lender. Anything herein to the contrary notwithstanding,
during such period as a Lender is a Defaulting Lender, such Defaulting Lender
shall not be entitled to any fees accruing during such period pursuant to
Section 2.19(b)(iii) and this Section 2.05 (without prejudice to the rights of
the Non‑Defaulting Lenders in respect of such fees), provided that (a) to the
extent that a portion of the L/C Exposure or Swing Line Exposure of such
Defaulting Lender is reallocated to the Non‑Defaulting Lenders pursuant to
Section 2.19(a), such fees that would have accrued for the benefit of such
Defaulting Lender shall instead accrue for the benefit of and be payable to such
Non‑Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (b) to the extent of any portion of such L/C Exposure or Swing
Line Exposure that cannot be so reallocated such fees shall instead accrue for
the benefit of and be payable to the Issuing Banks and the Swing Line Bank as
their interests appear (and the pro rata payment provisions of
Section 2.19(b) shall automatically be deemed adjusted to reflect the provisions
of this Section).
SECTION 2.06    Termination or Reduction of the Commitments.
(a)    Optional. The Company shall have the right, upon at least three Business
Days’ notice to the Agent, to terminate in whole or permanently reduce, ratably
among the Revolving Lenders under the applicable Revolving Credit Facility
(except as otherwise permitted by Section 2.19), the respective Unused Revolving
Credit Commitments of such Lenders, provided that each partial reduction shall
be in the aggregate amount of $10,000,000 (or in the total amount of Unused
Revolving Credit Commitments then outstanding, if less) or an integral multiple
of $1,000,000 in excess thereof.
(b)    Mandatory.
(i)    The aggregate Term Commitments under each Term Facility shall be
automatically and permanently reduced to zero on the date of the Borrowings in
respect of such Facility.
(ii)    If, after giving effect to any reduction or termination of Multicurrency
Revolving Credit Commitments under this Section 2.06, the aggregate amount of
the Letter of Credit Sublimit plus the Swing Line Sublimit exceeds the total
amount of the Multicurrency Revolving Credit Facility at such time, then the
Letter of Credit Sublimit and/or the Swing Line Sublimit shall be automatically
reduced by the amount of such excess (provided, that the Company may determine
the allocation of reductions between the Letter of Credit Sublimit and/or the
Swing Line Sublimit, except to the extent that its ability to reduce the Letter
of Credit Sublimit is limited by outstanding Letters of Credit and/or Unpaid
Drawings).
(c)    Termination of Defaulting Lender. The Company may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than three Business Days’ prior notice to the Agent (which shall promptly notify
the Lenders thereof), and in


74    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




such event the provisions of Section 2.19(b) will apply to all amounts
thereafter paid by the Company for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that (i) no Event of Default shall have occurred and be
continuing and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Agent, the Issuing Banks, the Swing Line
Bank or any Lender may have against such Defaulting Lender.
SECTION 2.07    Repayment of Advances. (a)(i) Term A Advances. The Company shall
repay to the Term A Lenders, in Dollars, the aggregate principal amount of all
Term A Advances outstanding on the following dates (or, if such day is not a
Business Day, the next preceding Business Day) in the respective amounts set
forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order or priority set forth in
Section 2.11):
Date
Principal Amortization Payment (shown as a % of
Original Principal Amount)
September 30, 2018
0.00%
December 31, 2018
0.00%
March 31, 2019
0.00%
June 30, 2019
0.00%
September 30, 2019
0.00%
December 31, 2019
0.00%
March 31, 2020
0.00%
June 30, 2020
0.00%
September 30, 2020
1.25%
December 31, 2020
1.25%
March 31, 2021
1.25%
June 30, 2021
1.25%
September 30, 2021
1.25%
December 31, 2021
1.25%
March 31, 2022
1.25%
June 30, 2022
1.25%
September 30, 2022
1.25%
December 31, 2022
1.25%
March 31, 2023
1.25%
June 30, 2023
1.25%
July 11, 2023
Outstanding Principal Amount
Total:   
100.00
%



provided, however, that the final principal repayment installment of the Term A
Advances shall be repaid on the Termination Date applicable to the Term A
Facility (under clause (b) of the definition of “Termination Date”) and in any
event shall be in an amount equal to the aggregate principal amount of all
Term A Advances outstanding on such date.


75    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(ii)    Sterling Term A Advances. The Sterling Borrower shall repay, or cause to
be repaid, to the Sterling Term A Lenders, in Sterling, the aggregate principal
amount of all Sterling Term A Advances outstanding on the following dates (or,
if such day is not a Business Day, the next preceding Business Day) in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order or
priority set forth in Section 2.11):
Date
Principal Amortization Payment (shown as a % of
Original Principal Amount)
September 30, 2018
0.00%
December 31, 2018
0.00%
March 31, 2019
0.00%
June 30, 2019
0.00%
September 30, 2019
0.00%
December 31, 2019
0.00%
March 31, 2020
0.00%
June 30, 2020
0.00%
September 30, 2020
1.25%
December 31, 2020
1.25%
March 31, 2021
1.25%
June 30, 2021
1.25%
September 30, 2021
1.25%
December 31, 2021
1.25%
March 31, 2022
1.25%
June 30, 2022
1.25%
September 30, 2022
1.25%
December 31, 2022
1.25%
March 31, 2023
1.25%
June 30, 2023
1.25%
July 11, 2023
Outstanding Principal Amount
Total:   
100.00
%



provided, however, that the final principal repayment installment of the
Sterling Term A Advances shall be repaid on the Termination Date applicable to
the Sterling Term A Facility (under clause (b) of the definition of “Termination
Date”) and in any event shall be in an amount equal to the aggregate principal
amount of all Sterling Term A Advances outstanding on such date.
(b)    Transpacific Revolving Credit Advances. Each Transpacific Revolver
Borrower shall repay to the Agent for the ratable account of the Transpacific
Revolving Lenders on the Termination Date applicable to the Transpacific
Revolving Credit Facility (under clause (a) of the definition of “Termination
Date”), the aggregate principal amount of the Transpacific Revolving Credit
Advances made to it and then outstanding; provided, that each Transpacific
Revolving Credit


76    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Advance shall be repaid in the Committed Currency in which such Transpacific
Revolving Credit Advance was borrowed.
(c)    Multicurrency Revolving Credit Advances. Each Multicurrency Revolver
Borrower shall repay to the Agent for the ratable account of the Multicurrency
Revolving Lenders on the Termination Date applicable to the Multicurrency
Revolving Credit Facility (under clause (a) of the definition of “Termination
Date”) the aggregate principal amount of the Multicurrency Revolving Credit
Advances made to it and then outstanding; provided, that each Multicurrency
Revolving Credit Advance shall be repaid in the Committed Currency in which such
Multicurrency Revolving Credit Advance was borrowed.
(d)    Swing Line Advances. Each Borrower of a Swing Line Borrowing shall repay
to the Agent for the account of (i) the Swing Line Bank and (ii) each other
Multicurrency Revolving Lender which has made a Swing Line Advance by purchase
from the Swing Line Bank pursuant to Section 2.02(b), in Dollars, the
outstanding principal amount of each Swing Line Advance made to such Borrower on
the Swing Line Advance Maturity Date specified in the applicable Notice of Swing
Line Borrowing.
(e)    Incremental Advances. In the event that any Incremental Advances are made
on an Increased Amount Date, the applicable Borrower shall repay such
Incremental Advances on the dates and in the amounts set forth in the
Incremental Assumption Agreement.
(f)    Letter of Credit Reimbursements. The obligation of any Borrower under
this Agreement, any Letter of Credit Agreement and any other agreement or
instrument, in each case, to reimburse a drawing under a Letter of Credit, or to
repay any Revolving Credit Advance that results from payment of a drawing under
a Letter of Credit, shall in any event be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances (it
being understood that any such payment by such Borrower is without prejudice to,
and does not constitute a waiver of, any rights such Borrower might have or
might acquire as a result of the payment by any Issuing Bank of any draft or the
reimbursement by such Borrower thereof):
(i)    any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
(ii)    any change in the time, manner or place of payment of any Letter of
Credit;
(iii)    the existence of any claim, set‑off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;


77    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
(v)    payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or certificate that does not comply with the terms of such Letter of
Credit;
(vi)    any exchange, release or non‑perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of any Borrower in respect of the L/C Related
Documents; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing that might, but for the provisions of this Section,
constitute a legal or equitable discharge of a Borrower’s obligations hereunder.
(g)    Application of Payments. Subject to Section 2.19, prepayments from:
(i)    Except as otherwise provided in Section 2.11(c), all Net Cash Proceeds
pursuant to Section 2.11(b)(ii) to be applied to prepay Term Advances shall be
applied to reduce the remaining scheduled amortization payments (in any order of
maturity) of the Term A Advances or Sterling Term A Advances, as directed by the
Company in its sole discretion; provided that such optional prepayments will be
applied on a pro rata basis within each of the Term Facilities selected by the
Borrower in its sole discretion as provided for above; and
(ii)    any optional prepayments of the Term Advances pursuant to
Section 2.11(a) shall be applied to reduce the remaining scheduled amortization
payments of the Term A Advances or Sterling Term A Advances, as directed by the
Company in its sole discretion, provided that such optional prepayments will be
applied on a pro rata basis within each of the selected Term Facilities.
(h)    Notwithstanding anything to the contrary in this Agreement, no Excluded
Foreign Subsidiary shall be obligated to repay any Advance or loan made to the
Company or any of its Domestic Subsidiaries or any other obligation of the
Company or any of its Domestic Subsidiaries.
SECTION 2.08    Interest on Advances.
(a)    Scheduled Interest. Each Borrower shall pay interest (computed in
accordance with Section 2.14) on the unpaid principal amount of each Advance
owing by it to each Lender from the date of such Advance until such principal
amount shall be paid in full, at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance and for each Swing Line Advance, a rate per annum equal at all times to
the sum of (x) the Base Rate in effect from time to time plus (y) the Applicable
Margin in effect


78    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




from time to time, payable in arrears (A) in the case of a Base Rate Advance
that is not a Swing Line Advance, quarterly on the last Business Day of each
March, June, September and December or (B) in the case of a Base Rate Advance
that is a Swing Line Advance, on the date such Swing Line Advance shall be paid
in full, in each case payable in Dollars.
(ii)    Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full, in each case payable in the Committed Currency (or
other Foreign Currency, as applicable) in which the applicable Advance was
borrowed.
(b)    Default Interest. If all or a portion of (i) the principal amount of any
Advance or (ii) any interest payable thereon shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum which is the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.08
plus 2.00% per annum from the date of such non-payment until such amount is paid
in full. If all or a portion of any fee or other amount payable under this
Agreement that is not specified in clause (i) or (ii) above shall not be paid
when due, then such amount shall bear interest at a rate per annum equal to the
rate per annum then required to be paid on Base Rate Advances plus 2.00% from
the date of such non-payment until such amount is paid in full. For purposes of
this Agreement, principal shall be “overdue” only if not paid in accordance with
the provisions of Section 2.07.
SECTION 2.09    Interest Rate Determination.
(a)    The Agent shall give prompt notice to the Company and the Lenders of the
applicable interest rate determined by the Agent for purposes of
Section 2.08(a)(i) or (ii).
(b)    If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
applicable currency in the Relevant Interbank Market at or about 11:00 A.M.
(London, England time) on the second Business Day before the making of a
Borrowing in sufficient amounts to fund their respective Advances as a part of
such Borrowing during its Interest Period or (ii) the Eurocurrency Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Eurocurrency
Rate Advances in the applicable currency for such Interest Period, the Agent
shall forthwith so notify each Borrower and the Lenders, whereupon (A) the
Borrower of such Eurocurrency Rate Advances in such currency will, on the last
day of the then existing Interest Period therefor, (1) if such Eurocurrency Rate
Advances are denominated in Dollars, either (x) prepay such Advances or
(y) Convert such Advances into Base Rate Advances and (2) if such Eurocurrency
Rate Advances are denominated in a Committed Currency or other Foreign Currency
(other than Dollars) prepay such Advances in the Committed Currency or other
Foreign Currency in which they were made, and (B) the obligation of the Lenders
to make, or to Convert or continue Revolving Credit Advances into, Eurocurrency
Rate Advances in such currency shall be


79    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




suspended until the Agent shall notify each Borrower and the Lenders that the
circumstances causing such suspension no longer exist; provided that, if the
circumstances set forth in clause (ii) above are applicable, the applicable
Borrower may elect, by notice to the Agent and the Lenders, to continue such
Advances in such Committed Currency or other Foreign Currency for Interest
Periods of not longer than one month, which Advances shall thereafter bear
interest at a rate per annum equal to the Applicable Margin plus, for each
Lender, the cost to such Lender (expressed as a rate per annum) of funding its
Eurocurrency Rate Advances by whatever means it reasonably determines to be
appropriate. Each Lender shall certify its cost of funds for each Interest
Period to the Agent and the Company as soon as practicable (but in any event not
later than ten Business Days after the first day of such Interest Period).
(c)    If any Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Agent will forthwith
so notify such Borrower and the Lenders who have extended such Eurocurrency Rate
and such Advances will automatically, on the last day of the then existing
Interest Period for such Advances, (i) in the case of Eurocurrency Rate Advances
denominated in Dollars, Convert such Eurocurrency Rate Advances into Base Rate
Advances, (ii) in the case of Eurocurrency Rate Advances denominated in a
Committed Currency or other Foreign Currency (other than Dollars or Pesos),
continue such Eurocurrency Rate Advances as Eurocurrency Rate Advances with a
one-month Interest Period, and (iii) in the case of TIIE Rate Advances, continue
such TIIE Rate Advance as a TIIE Rate Advance with a 28-day Interest Period.
(d)    On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically (i) in the case of Eurocurrency Rate Advances denominated in
Dollars, Convert such Eurocurrency Rate Advances into Base Rate Advances, and
(ii) in the case of Eurocurrency Rate Advances denominated in a Committed
Currency or other Foreign Currency (other than Dollars), on the last day of the
applicable Interest Period for such Eurocurrency Rate Advances, and the last day
of each subsequent Interest Period for so long as the total of such Advances are
less than the Equivalent of $5,000,000, (A) in the case of a Committed Currency
or other Foreign Currency (other than Dollars or Pesos), continue such
Eurocurrency Rate Advances as Eurocurrency Rate Advances with a one-month
Interest Period and (B) in the case of Eurocurrency Rate Advances in Pesos,
continue such Eurocurrency Rate Advances as TIIE Rate Advances with a 28-day
Interest period.
(e)    Upon the occurrence and during the continuance of any Event of Default,
upon the request of the Required Lenders, (i) each Eurocurrency Rate Advance
will automatically, on the last day of the then existing Interest Period
therefor, (A) if such Eurocurrency Rate Advance is denominated in Dollars, be
Converted into a Base Rate Advance and (B) if such Eurocurrency Rate Advance is
denominated in a Committed Currency or other Foreign Currency (other than
Dollars), be exchanged for an Equivalent amount of Dollars and be Converted into
a Base Rate Advance and (ii) the obligation of the Lenders to make, or to
Convert Advances into, Eurocurrency Rate Advances shall be automatically
suspended.


80    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(f)    For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 365-day year or 366-day year, as
applicable, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
365 or 366, as applicable.  The rates of interest under this Agreement are
nominal rates, and not effective rates or yields.  The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement. Each of the Loan Parties confirms that it fully understands and is
able to calculate the rate of interest applicable to the credit facility under
this Agreement based on the methodology for calculating per annum rates provided
for in this Agreement.  The Agent agrees that if requested in writing by the
Borrowers it will calculate the nominal and effective per annum rate of interest
on the Facility outstanding at the time of such request and provide such
information to the Borrowers promptly following such request; provided that any
error in any such calculation, or any failure to provide such information on
request, shall not relieve the Borrowers or any other Loan Party of any of its
obligations under this Agreement or any other Loan Document, nor result in any
liability to the Agent or any Lender. Each Loan Party hereby irrevocably agrees
not to plead or assert, whether by way of defence or otherwise, in any
proceeding relating to the Loan Documents, that the interest payable under the
Loan Documents and the calculation thereof has not been adequately disclosed to
the Loan Parties, whether pursuant to section 4 of the Interest Act (Canada) or
any other applicable law or legal principle.
(g)    If any provision of this Agreement would oblige the CDN Revolver Borrower
to make any payment of interest or other amount payable to any Lender in an
amount or calculated at a rate which would be prohibited by applicable Law or
would result in a receipt by that Lender of “interest” at a “criminal rate” (as
such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by Law or so result in a receipt
by that Lender of “interest” at a “criminal rate”, such adjustment to be
effected, to the extent necessary (but only to the extent necessary), as follows
(i) first, by reducing the amount or rate of interest required to be paid to the
affected Lender under Section 2.08 and (ii) thereafter, by reducing any fees,
commissions, costs, expenses, premiums and other amounts required to be paid to
the affected Lender which would constitute interest for purposes of section 347
of the Criminal Code (Canada).
(h)    (i) If the Banco de México fails to publish the TIIE for the applicable
Interest Period on the first Business Day of such Interest Period, either
temporarily or on a definitive basis, the TIIE Rate shall be calculated applying
any rate published by the Banco de México in substitution of the applicable TIIE
Rate, and (ii) if clause (i) above is not available, the TIIE Rate shall be
calculated based on the annual yield for the TIIE for a period closest to the
duration of the applicable Interest Period, either compounded or calculated
based on a 28, 91 or 182 day, as applicable, equivalent basis in substitution of
the TIIE Rate.
SECTION 2.10    Optional Conversion of Advances. Each Borrower may on any
Business Day, upon notice given to the Agent (x) not later than 12:00 P.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion in the case of conversion of Base


81    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Rate Advances to Eurocurrency Rate Advances denominated in Dollars, and (y) not
later than 12:00 P.M. (New York City time) on the date of the proposed
conversion in the case of conversion of Eurocurrency Rate Advances to Base Rate
Advances, Convert all Advances denominated in Dollars of one Type comprising the
same Borrowing into Advances denominated in Dollars of the other Type (provided,
however, that the Conversion of Eurocurrency Rate Advances into Base Rate
Advances made on any date other than the last day of an Interest Period for such
Eurocurrency Rate Advances shall be subject to the payment by the Borrowers of
breakage and other costs pursuant to Section 9.04(c)), any Conversion of Base
Rate Advances into Eurocurrency Rate Advances shall be in an amount not less
than the Eurocurrency Rate Borrowing Minimum or the Eurocurrency Rate Borrowing
Multiple in excess thereof and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(a). Each notice of
Conversion shall be given by telephone or by Notice of Borrowing; provided that
any telephonic notice must be confirmed promptly by delivery to the Agent of a
Notice of Borrowing. Each such notice of a Conversion (whether written or
telephonic) shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Dollar denominated Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower requesting such Conversion.
SECTION 2.11    Prepayments of Term Advances, Revolving Credit Advances and
Swing Line Advances.
(a)    Optional. Each Borrower may, upon notice no later than (I) 12:00 P.M.
(New York City time) on the third Business Day prior to the date of such
prepayment consisting of Eurocurrency Rate Advances denominated in Dollars, (II)
12:00 P.M. (New York City time) on the fourth Business Day prior to the date of
such prepayment consisting of Eurocurrency Rate Advances denominated in any
Foreign Currency, and (III) 12:00 P.M. (New York City time) on the date of such
prepayment consisting of Base Rate Advances (which notice shall, in each case,
be revocable by the applicable Borrower only to the extent that such
prepayment notice stated that such prepayment was conditioned upon the
effectiveness of other credit facilities or issuances of securities, in which
case such notice may be revoked by the applicable Borrower (by written notice
from the Company to the Agent on or prior to the specified effective date) if
such condition to prepayment is or will not be satisfied) to the Agent stating
the proposed date and aggregate principal amount of the prepayment, and if such
notice is given such Borrower shall, prepay the outstanding principal amount of
the Term Advances comprising part of the same Term Borrowing, Revolving Credit
Advances comprising part of the same Revolving Credit Borrowing or Swing Line
Advances comprising part of the same Swing Line Borrowing in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of (A) not less than $1,000,000 or a
whole multiple of $100,000 in excess thereof in the case of a Term Advance,
(B) not less than the Revolving Credit Borrowing Minimum or a Revolving Credit
Borrowing Multiple in excess thereof in the case of Revolving Credit Advances or
(IV) not less than $500,000 or an integral multiple thereof in the case of Swing
Line Advances and (y) in the event of any such prepayment of a Eurocurrency Rate
Advance, other than on the last day of an Interest Period thereunder, the
Borrower making such prepayment shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 9.04(c).


82    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(b)    Mandatory.
(i)    If, on any date, the Agent notifies the Company that, on any interest
payment date, the sum of (A) the sum of aggregate principal amount of all
Advances denominated in Dollars plus the aggregate Available Amount of all
Letters of Credit denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the second Business Day prior to such
interest payment date) of the sum of the aggregate principal amount of all
Advances denominated in Foreign Currencies plus the aggregate Available Amount
of all Letters of Credit denominated in Foreign Currencies then outstanding,
exceeds 105% of the aggregate Revolving Credit Commitments of the Lenders on
such date, the Company and each other Borrower shall, as soon as practicable and
in any event within three Business Days after receipt of such notice, prepay or
cause to be prepaid the outstanding principal amount of any Advances owing by
the Borrowers in an aggregate amount (or deposit an amount in the L/C Cash
Deposit Account) sufficient to reduce such sum (calculated on the basis of the
Available Amount of Letters of Credit being reduced by the amount in the L/C
Cash Deposit Account) to an amount not to exceed 100% of the aggregate Revolving
Credit Commitments of the Lenders on such date together with any interest
accrued to the date of such prepayment on the aggregate principal amount of
Advances prepaid. The Agent shall give prompt notice of any prepayment required
under this Section 2.11(b) to the Company and the Lenders, and shall provide
prompt notice to the Company of any such notice of required prepayment received
by it from any Lender.
(ii)    The Company shall, within five Business Days (or in the case of any
Indebtedness incurred pursuant to Section 5.02(b)(xiv), ten Business Days) of
receipt by the Company or any Restricted Subsidiary of Net Cash Proceeds arising
from (A) any Asset Disposition in respect of a sale or other disposition of any
property or assets of the Company or any such Restricted Subsidiary but
excluding any Asset Disposition permitted by Sections 5.02(e)(ii), (iv) through
(vii), (ix), (xi), (xv) and (xvi) (B) any Insurance and Condemnation Event with
respect to any property of the Company or any Restricted Subsidiary in excess of
$25,000,000 or (C) the issuance or incurrence of Indebtedness by the Company or
any Restricted Subsidiary (other than Indebtedness permitted by Section 5.02(b),
except as provided in subsection (b)(xi) or (b)(xiv) thereof), immediately pay
or cause to be paid to the Agent for the account of the Lenders an amount equal
to 100% of such Net Cash Proceeds; provided, however, that, so long as no Event
of Default shall have occurred and be continuing the Company may, upon any such
receipt of proceeds referred to in clause (A) or (B), reinvest such Net Cash
Proceeds in the business of the Company or any Subsidiary, within the earlier of
(I) the last Termination Date scheduled to occur under the definition thereof
and (II) the later of (A) 12 months following the date of receipt of such Net
Cash Proceeds and (B) 18 months following the date of receipt of such Net Cash
Proceeds if the Company or such Restricted Subsidiary has committed to reinvest
such proceeds within such 12 month period referred to in clause (A).
(iii)    Each prepayment made pursuant to this Section 2.11(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other


83    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




than the last day of an Interest Period or at its maturity, any additional
amounts which the applicable Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 9.04(c). The Agent shall give
prompt notice of any prepayment required under this Section 2.11(b) to the
Company and the Lenders.
(c)    Notwithstanding anything to the contrary contained in this Section 2.11
or any other provision of this Agreement, the Company may prepay any outstanding
Term Advances at a discount to par pursuant to one or more auctions (each, an
“Auction”) on the following basis (any such prepayment, an “Auction
Prepayment”):
(i)    All Term Lenders (other than Defaulting Lenders) with respect to the
applicable Term Facility shall be permitted (but not required) to participate in
each Auction. Any such Lender who elects to participate in an Auction may choose
to offer all or part of such Lender’s Term Advance of the applicable
Term Facility for prepayment.
(ii)    Each Auction Prepayment shall be subject to the conditions that (A) the
Agent shall have received a certificate to the effect that (I) immediately prior
to and after giving effect to the Auction Prepayment, no Default shall have
occurred and be continuing, (II) as of the date of the Auction Notice (as
defined in Exhibit M), the Company is not in possession of any material
non-public information with respect to the Company or any of its Subsidiaries
that either (x) has not been disclosed to the Lenders (other than Lenders that
do not wish to receive material non-public information with respect to the
applicable Borrower or any of its Restricted Subsidiaries) prior to such date or
(y) if not disclosed to the Lenders, could reasonably be expected to have a
Material Adverse Effect upon, or otherwise be material to, (1) a Lender’s
decision to participate in any Auction or (2) the market price of the
Term Advances subject to such Auction, and (III) each of the conditions to such
Auction Prepayment has been satisfied, (B) each offer of prepayment made
pursuant to this Section 2.11(c) must be in an amount not less than $1,000,000,
(C) no Auction Prepayment shall be made from the proceeds of any Revolving
Credit Advance or Swing Line Advance, and (D) any Auction Prepayment shall be
offered to all Lenders with Term Advances on a pro rata basis.
(iii)    All Term Advances prepaid by the Company pursuant to this
Section 2.11(c) shall be accompanied by all accrued interest on the par
principal amount so prepaid to, but not including, the date of the Auction
Prepayment. Auction Prepayments shall not be subject to Section 9.04(c). The par
principal amount of Term Advances prepaid pursuant to this Section 2.11(c) shall
be applied pro rata to reduce the remaining scheduled installments of principal
thereof pursuant to Section 2.07(a).
(iv)    The aggregate principal amount (calculated on the face amount thereof)
of all Term Advances so purchased by the Company shall automatically be
cancelled and retired by the Company on the settlement date of the relevant
purchase (and may not be resold).


84    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(v)    Each Auction shall comply with the Auction Procedures and any such other
procedures established by the Agent in its reasonable discretion and agreed to
by the Borrowers.
(vi)    This Section 2.11(c) shall neither (A) require the Company to undertake
any Auction nor (B) limit or restrict the Company from making voluntary
prepayments of Term Advances in accordance with Section 2.11(a).
SECTION 2.12    Increased Costs.
(a)    If, after the date hereof, due to either (i) the introduction of or any
change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law, and for the avoidance of doubt, including any changes resulting
from (A) requests, rules, guidelines or directives issued in connection with the
Dodd‑Frank Wall Street Reform and Consumer Protection Act and (B) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, and in each case for both clauses (A) and (B),
regardless of the date enacted, adopted or issued), there shall be any increase
in the cost to any Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Advances or agreeing to issue or of issuing or maintaining or
participating in Letters of Credit (excluding for purposes of this Section 2.12
any such increased costs resulting from (x) taxes other than taxes on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto and
(y) Excluded Taxes), then the Company shall pay to the Agent for the account of
such Lender (in accordance with Section 2.12(c)) additional amounts sufficient
to compensate such Lender for such increased cost. A certificate as to the
amount of such increased cost, submitted to the Company and the Agent by such
Lender, showing calculations in reasonable detail, shall be conclusive and
binding for all purposes, absent manifest error.
(b)    If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
in each case made subsequent to the date hereof (whether or not having the force
of law, and for the avoidance of doubt, including any changes resulting from
(i) requests, rules, guidelines or directives concerning capital adequacy or
liquidity issued in connection with the Dodd‑Frank Wall Street Reform and
Consumer Protection Act and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, and in
each case for both clauses (i) and (ii), regardless of the date enacted, adopted
or issued) affects or would affect the amount of capital required or expected to
be maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital is increased by or based upon the existence of such
Lender’s commitment to lend or issue or participate in letters of credit
hereunder and other commitments of this type, then, the Company shall pay to the
Agent for the account of such Lender, (in accordance with Section 2.12(c))
additional amounts sufficient to


85    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital to
be allocable to the existence of such Lender’s commitment to lend hereunder. A
certificate as to such amounts submitted to the Company and the Agent by such
Lender (which certificate shall, if the Company so requests, include reasonably
detailed calculations) shall be conclusive and binding for all purposes, absent
manifest error.
(c)    The Company shall pay to the Agent for the account of the applicable
Lender the amounts shown on any written notice delivered in accordance with the
final sentence of Section 2.12(a) and Section 2.12(b) within 30 days after
receipt thereof; provided, that the Company shall not be required to compensate
a Lender pursuant to this Section 2.12 for any such increased costs or
adjustments in capital adequacy or liquidity requirements incurred or suffered
more than nine months prior to the date that such Lender notifies the Company
and the Agent of the circumstances giving rise to such increased costs or
adjustments in capital adequacy requirements and of such Lender’s intention to
claim compensation therefor; provided further that if the cause of such claim is
retroactive in nature, then such nine month period shall be extended to include
such period of retroactivity.
SECTION 2.13    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other Governmental Authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or another Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or another
Committed Currency in Dollars or any Foreign Currency hereunder on the last day
of the applicable Interest Period (or earlier if required by law, regulation or
other Governmental Authority), (i) each Eurocurrency Rate Advance in the
applicable currency will automatically, upon such demand, Convert into a Base
Rate Advance, (A) if such Eurocurrency Rate Advance is denominated in Dollars,
be Converted into a Base Rate Advance, and (B) if such Eurocurrency Rate Advance
is denominated in any Foreign Currency, be exchanged into an Equivalent amount
of Dollars and be Converted into a Base Rate Advance, and (ii) the obligation of
the Lenders to make Eurocurrency Rate Advances in such currency or to Convert
Revolving Credit Advances into Eurocurrency Rate Advances in such currency shall
be suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.
SECTION 2.14    Payments and Computations.
(a)    Each Borrower shall make each payment hereunder (except with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Foreign Currency), irrespective of any right of counterclaim or set‑off,
not later than 12:00 P.M. (New York City time) on the day when due in Dollars to
the Agent at the applicable Agent’s Account in same day funds. Each Borrower
shall make each payment hereunder with respect to principal of, interest on, and
other amounts relating to, Advances denominated in a Foreign Currency,
irrespective of any right of counterclaim or set‑off, not later than the
Applicable Time (at the Payment Office for such Foreign Currency) on the day
when due in such Foreign Currency to the Agent, by deposit of such funds to the
applicable Agent’s Account in same day funds. The Agent will promptly thereafter
cause to be


86    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




distributed like funds relating to the payment of principal or interest, fees or
commissions ratably (other than amounts payable pursuant to Section 2.12, 2.15
or 9.04(c)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.07(d),
from and after the effective date specified in such Assignment and Acceptance,
the Agent shall make all payments hereunder and under the Notes in respect of
the interest assigned thereby to the Lender assignee thereunder, and the parties
to such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(b)    All computations of interest based on the Base Rate or the Australian
Bill Rate shall be made by the Agent on the basis of a year of 365 or 366 days,
as the case may be, all computations of interest based on any Eurocurrency Rate
(other than the Australian Bill Rate) or the Federal Funds Rate and of fees and
Letter of Credit commissions shall be made by the Agent on the basis of a year
of 360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest, fees or
commissions are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(c)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest, fee or commission, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.
(d)    Unless the Agent shall have received notice from any Borrower prior to
the date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Foreign
Currencies.
SECTION 2.15    Taxes.


87    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(a)    Any and all payments by any Loan Party to or for the account of any
Lender or the Agent hereunder or under any Loan Document shall be made, in
accordance with Section 2.14 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto (“Taxes”), excluding, (i) in the case of each
Lender and the Agent, taxes imposed on net income (however denominated),
franchise taxes or branch profit taxes imposed, in each case as a result of a
present or former connection between such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising from such
Lender or Agent having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document), (ii) any withholding or similar tax imposed on a Lender pursuant to
FATCA, (iii) withholding taxes resulting from any requirement of law in effect
on the date such Lender acquires an interest, other than pursuant to an
assignment requested by the Borrower under Section 2.20, in an Advance or
Commitment (or designates a new lending office or exercises its option pursuant
to Section 2.02(g)), except to the extent that such Lender (or such Lenders’
assignor, or the entity exercising such option) was entitled, at the time of
designation of a new lending office (or assignment or exercise of such option),
to receive additional amounts from the applicable Loan Party with respect to
such withholding taxes pursuant to this Section 2.15, (iv) any Tax imposed on a
Lender pursuant to section 49 para 1 no 5 lit c) aa) German Income Tax Act
(Einkommensteuergesetz), (v) Taxes attributable to a Lender’s failure to comply
with subsections (e) or (f), (vi) any Taxes imposed under the laws of the
Netherlands to the extent such Tax becomes payable as a result of a Lender or
the Agent having a substantial interest (aanmerkelijk belang) in the Loan Party
as laid down in the Dutch Income Tax Act 2001 (Wet inkomstenbelasting 2001),
(vii) [reserved], (viii) any Tax compensated under subsection (b) below or that
would have been compensated under subsection (b) below but was not so
compensated solely because one of the exclusion therein applied and (ix) in the
case of Mexico, any withholding Taxes above the withholding rate that would
apply to a foreign bank which is (or its main office is, if lending through a
branch or agency) in compliance with the requirements established in article
166, paragraph I, subparagraph a), section 2. of the Mexican Income Tax Law (Ley
del Impuesto Sobre la Renta) (or any successor provisions thereof), a resident
for tax purposes in a jurisdiction that has concluded a treaty for the avoidance
of double taxation which is in effect, in compliance with the requirements for
the application of the benefits of such treaty, including being the beneficial
owner of any payments made under this Agreement and complies with the delivery
of documentation established in rules 3.18.19. or 3.18.20. of the Tax
Miscellaneous Resolution for 2018 (Resolución Miscelánea Fiscal para 2018) (or
any successor provision) (all such non-excluded Taxes in respect of payments
hereunder or any Loan Document hereinafter referred to as “Indemnified Taxes”,
and any Taxes excluded under clauses (i) through (ix) above being hereinafter
referred to as the “Excluded Taxes”). If any Loan Party shall be required by law
to deduct any Indemnified Taxes from or in respect of any sum payable hereunder
or under any Loan Document, (A) the sum payable shall be increased as may be
necessary so that after making all required deductions of Indemnified Taxes
(including deductions of Indemnified Taxes applicable to additional sums payable
under this Section 2.15) such Lender or the Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (B) such Loan Party shall make such deductions and (C) such Loan Party
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law. For purposes of determining
withholding Taxes imposed under


88    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




FATCA, from and after the Closing Date, the Borrowers and the Agent shall treat
(and the Lenders hereby authorize the Agent to treat) the Credit Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(b)    In addition, each Loan Party shall pay any present or future stamp or
documentary taxes or any other excise, property, intangible, mortgage recording,
or similar taxes, charges or levies that arise from any payment made hereunder
or under any Loan Documents or from the execution, delivery or registration of,
performing under, or otherwise with respect to, this Agreement or any other Loan
Document (hereinafter referred to as “Other Taxes”), except for any Luxembourg
tax payable due to a registration of Notes (or any other documents to be
delivered hereunder or from the execution, delivery or registration of,
performing under, or otherwise with respect to, this Agreement or the Notes)
when such registration (i) is not required to maintain, preserve, establish or
enforce the rights of the Lenders or the Agent, or (ii) is in connection with
transfers, assignments or changes in lending offices not required by the Loan
Documents.
(c)    Each Loan Party shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Indemnified Taxes or Other Taxes (including
Indemnified Taxes imposed on amounts payable under this Section 2.15) imposed on
or paid by such Lender or the Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, excluding for the avoidance of doubt, any Excluded Taxes. This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor, stating the amounts of
Indemnified Taxes or Other Taxes paid or payable and describing the basis for
the indemnification claim.
(d)    Within 30 days after the date of any payment of Indemnified Taxes paid by
a Loan Party pursuant to Section 2.15(a), each Loan Party shall furnish to the
Agent, at its address referred to in Section 9.02, the original or a certified
copy of a receipt evidencing such payment to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Agent.
(e)    
(i)    Each Lender that is a United States person shall deliver to the Company
and the Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal withholding tax. Each Lender that is not a United States
person (a “Non-U.S. Lender”), on or prior to the date on which it becomes party
to this Agreement, and from time to time thereafter as reasonably requested in
writing by any Borrower (but only so long as such Lender remains lawfully able
to do so), shall provide each of the Agent and such Borrower with (i) two
original Internal Revenue Service Forms W‑8BEN, W-BEN-E, W‑8ECI or W-8IMY
(together with any applicable underlying IRS forms), as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes, (ii) in the
case of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Internal Revenue Code with respect


89    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




to payments of “portfolio interest”, a statement substantially in the form of
Exhibit L and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on payments under this Agreement and the other Loan Documents, or (iii) any
other form prescribed by applicable requirements of U.S. federal income tax law,
or reasonably requested by a Borrower or the Agent, as will permit payments
under any Loan Document to be made without or at a reduced rate of U.S. federal
withholding tax, duly completed together with such supplementary documentation
as may be prescribed by applicable requirements of law to permit the Company and
the Agent to determine the withholding or deduction required to be made
(provided, in the case of clause (iii), that doing so does not subject such
Lender to any material unreimbursed costs). Notwithstanding any other provision
of this Section, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section that such Non‑U.S. Lender is not legally able to
deliver. For purposes of this subsection (e), the term “United States person”
shall have the meaning specified in Section 7701(a)(30) of the Internal Revenue
Code.
(ii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding or Canadian tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company or the Agent as may
be necessary for the Company or the Agent to comply with their obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
(f)    A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Agent), at the time or times prescribed by applicable law or reasonably
requested by such Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without or
at a reduced rate of withholding; provided that such Lender is legally entitled
to complete, execute and deliver such documentation and that doing so does not
subject such Lender to any material unreimbursed costs. In the case of Mexico,
such documentation shall include, as applicable, the documentation established
in rules 3.18.19. or 3.18.20. of the Tax Miscellaneous Resolution for 2018
(Resolución Miscelánea Fiscal para 2018) or any successor provision. In the case
of the United Kingdom, a Lender may provide its Her Majesty's Revenue & Customs
(“HMRC”) DT Treaty Passport scheme reference number (if applicable) and
jurisdiction of tax residence to the Sterling Borrower. If a Lender provides its
HMRC DT Treaty Passport scheme reference number and confirmation of its
jurisdiction of tax residence, the Sterling Borrower shall submit a duly
completed HMRC Form DTTP2 to HMRC within 15 Business Days of the date on which
that Sterling Borrower receives such information.


90    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(g)    If the Agent or any Lender determines, in their sole discretion, that it
has received a refund (or a credit in lieu of a refund) of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Borrower or with respect
to which a Borrower has paid additional amounts pursuant to this Section 2.15,
it shall pay over such refund (or credit) to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.15 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund) (or credit)), net of all out-of-pocket expenses of
the Agent or such Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund (or credit)). A
Borrower, upon the request of such Agent or Lender, shall repay to such Agent or
Lender the amount paid over pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such Agent or Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Agent or any Lender be required to pay any
amount to a Borrower pursuant to this paragraph (g) the payment of which would
place Agent or any Lender in a less favorable net after-Tax position than the
Agent or any Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. Nothing in this paragraph shall be construed to require the
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Borrower or any other
Person.
(h)    To the extent there is an Advance by a Transpacific Revolving Lender to a
New Zealand Revolver Borrower that may be eligible for approved issuer levy (as
the approved issuer levy rules are set out in New Zealand's Stamp and Cheque
Duties Act 1971, Tax Administration Act 1994 and Income Tax Act 2007), the New
Zealand Revolver Borrower may:
(i)    register the Advance with Inland Revenue as a registered security;
(ii)    zero-rate any non-resident withholding taxes payable on any registered
Advances; and
(iii)    pay approved issuer levy to Inland Revenue at a rate of 2% (or the
prevailing rate of approved issuer levy from time to time under Part 6B of the
Stamp and Cheque Duties Act 1971) of the interest paid under the Advance.
SECTION 2.16    Sharing of Payments, Etc. Subject to Section 2.19 in the case of
a Defaulting Lender, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of any Advances owing to it (other than pursuant to
Section 2.11(c), 2.12, 2.15 or 9.04(c)) in excess of its Ratable Share of
payments on account of such Advances obtained by the applicable Lenders, such
Lender shall forthwith purchase from the other applicable Lenders such
participations in the relevant Advances owing to them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of


91    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.
SECTION 2.17    Evidence of Debt.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Term Advance, Revolving Credit Advance and each Swing Line
Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Term Advances, Revolving Credit Advances and Swing Line
Advances. Each Borrower agrees that upon notice by any Lender to such Borrower
(with a copy of such notice to the Agent) to the effect that a Term Note or
Revolving Credit Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the
Term Advances, Revolving Credit Advances and Swing Line Advances owing to, or to
be made by, such Lender, such Borrower shall promptly execute and deliver to
such Lender a Term Note or Revolving Credit Note, as the case may be, payable to
the order of such Lender in a principal amount up to the Advances,
Term Commitment or Revolving Credit Commitment, as applicable, of such Lender.
(b)    The Register maintained by the Agent pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from such Borrower hereunder and each Lender’s share thereof.
(c)    Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.


92    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 2.18    Use of Proceeds. The proceeds of (a) the Term A Advances and
Sterling Term A Advances shall be available (and each Loan Party agrees that it
shall use such proceeds) in connection with the Closing Date Refinancing of the
remaining “Term Advances” (as defined in the Existing Credit Agreement)
outstanding immediately prior to the Closing Date, (b) on the Closing Date,
then-outstanding Revolving Credit Advances shall be made available (and each
Loan Party agrees that it shall use such proceeds) in connection with the
Closing Date Refinancing of certain “Revolving Credit Advances” (as defined in
the Existing Credit Agreement) and (c) on and following the Closing Date, the
Revolving Credit Advances and Incremental Advances shall be available (and each
Loan Party agrees that it shall use such proceeds) solely for the working
capital and general corporate purposes of the Company and its Subsidiaries
(including, without limitation, any acquisition permitted hereunder).
SECTION 2.19    Defaulting Lenders.
(a)    In addition to the other conditions precedent herein set forth, if any
Lender becomes, and during the period it remains, a Defaulting Lender, the
Issuing Banks will not be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit, and the Swing Line Bank will not be required to
make any Swing Line Advance, unless any of clauses (i), (ii) or (iii) below is
satisfied:
(i)    in the case of a Defaulting Lender, so long as no Default has occurred
and is continuing, the L/C Exposure and Swing Line Exposure of such Defaulting
Lender is reallocated to the Non‑Defaulting Lenders as provided in clause (i) of
Section 2.19(b);
(ii)    to the extent full reallocation does not occur as provided in
clause (i) above, the Company Cash Collateralizes the obligations of the
Borrowers in respect of such Letter of Credit or Swing Line Advance in an amount
at least equal to the aggregate amount of the unallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit or Swing Line Advance, or makes other arrangements satisfactory to the
Agent, the Issuing Bank and the Swing Line Bank in their reasonable discretion
to protect them against the risk of non‑payment by such Defaulting Lender; and
(iii)    to the extent that neither full reallocation nor full Cash
Collateralization occurs pursuant to clauses (i) and/or (ii), then in the case
of a proposed issuance of a Letter of Credit or making of a Swing Line Advance,
by an instrument or instruments in form and substance reasonably satisfactory to
the Agent, and to the Issuing Banks and the Swing Line Bank, as the case may be,
(A) the Company agrees that the face amount of such requested Letter of Credit
or the principal amount of such requested Swing Line Advance will be reduced by
an amount equal to the unallocated, non Cash‑Collateralized portion thereof as
to which such Defaulting Lender would otherwise be liable, and (B) the
Non‑Defaulting Lenders confirm, in their discretion, that their obligations in
respect of such Letter of Credit or Swing Line Advance shall be on a pro rata
basis in accordance with the Commitments of the Non‑Defaulting Lenders, and that
the pro rata payment provisions of Section 2.16 will be deemed adjusted to
reflect this provision.


93    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(b)    If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply with respect to any L/C Exposure or
Swing Line Exposure of such Defaulting Lender:
(i)    so long as no Default has occurred and is continuing, the LC Exposure and
the Swing Line Exposure of such Defaulting Lender will, upon notice by the
Agent, and subject in any event to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non‑Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (a) the sum of the total outstanding
Revolving Credit Advances and Swing Line Advances owed to each Non‑Defaulting
Lender and its L/C Exposure may not in any event exceed the Commitment of such
Non‑Defaulting Lender as in effect at the time of such reallocation, (b) subject
to Section 9.23, such reallocation will not constitute a waiver or release of
any claim the Borrowers, the Agent, the Issuing Banks, the Swing Line Bank or
any other Lender may have against such Defaulting Lender, and (c) neither such
reallocation nor any payment by a Non‑Defaulting Lender as a result thereof will
cause such Defaulting Lender to be a Non‑Defaulting Lender;
(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s L/C Exposure and/or Swing Line Exposure cannot be so
reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Company shall, not later than three Business Days after demand by
the Agent, (a) Cash Collateralize the obligations of the Borrowers to the
Issuing Banks and the Swing Line Bank in respect of such L/C Exposure or Swing
Line Exposure, as the case may be, in an amount at least equal to the aggregate
amount of the unreallocated portion of such L/C Exposure or Swing Line Exposure,
(b) in the case of such Swing Line Exposure, prepay in full the unreallocated
portion thereof, or (c) make other arrangements reasonably satisfactory to the
Agent, and to the Issuing Banks and the Swing Line Bank, as the case may be, in
their reasonable discretion to protect them against the risk of non‑payment by
such Defaulting Lender; and
(iii)    any amount paid by the Company for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but shall instead be retained by the Agent in a segregated escrow
account until (subject to Section 2.19(c)) the termination of the Commitments
and payment in full of all obligations of the Borrowers hereunder and will be
applied by the Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority:
first to the payment of any amounts owing by such Defaulting Lender to the Agent
under this Agreement,
second to the payment of any amounts owing by such Defaulting Lender to the
Issuing Banks or the Swing Line Bank (pro rata as to the respective amounts
owing to each of them) under this Agreement,


94    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




third to the payment of post‑default interest and then current interest due and
payable to the Non‑Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non‑Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them,
fifth to pay principal and unreimbursed Letters of Credit then due and payable
to the Non‑Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Non‑Defaulting Lenders,
seventh as the Company may direct to the funding of any Loan in respect of which
a Defaulting Lender has failed to fund its portion,
eighth to any amounts owing by the Defaulting Lender to the Company or any of
its Subsidiaries, and
ninth after the termination of the Commitments and payment in full of all
obligations of the Borrowers hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.
(c)    If the Company, the Agent, the Issuing Banks and the Swing Line Bank
agree in writing that a Lender that is a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated escrow account referred to in
Section 2.19(b)), such Lender shall purchase at par such portions of the
outstanding Advances of the other Lenders, and/or make such other adjustments,
as the Agent may determine to be necessary to cause the Lenders to hold Loans on
a pro rata basis in accordance with their respective Commitments, whereupon such
Lender shall cease to be a Defaulting Lender and will be a Non‑Defaulting Lender
(and the L/C Exposure and Swing Line Exposure of each Lender shall automatically
be adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments shall be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company and applied as set forth in
Section 2.19(b)(iii) while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non‑Defaulting Lender
shall constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.
SECTION 2.20    Replacement of Lenders.


95    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(a)    If any Lender requests compensation under Section 2.12, or if the Company
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.12 or 2.15, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Company hereby agrees to pay all reasonable
and documented costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)    If any Lender requests compensation under Section 2.12, or if the Company
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender is a Defaulting Lender, or if any Lender is subject to the provisions of
Section 2.13, then the Company may, at its sole expense and effort, upon notice
to such Lender and the Agent, require any such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.07), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, that (i) to the extent
that such prospective assignee is not an existing Lender, an Approved Fund or an
Affiliate of an existing Lender, the Company shall have received the prior
written consent of the Agent (and, if in respect of any Revolving Credit
Commitment or Revolving Credit Advance, the Swing Line Bank and the Issuing
Banks), which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Advance and participations in Letters of Credits and Swing Line
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Company (in the case of all other amounts)
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments,
(iv) the Company shall have paid to the Agent the assignment fee specified in
Section 9.07, and (v) such assignment does not conflict with any applicable
Laws. A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment cease to apply.
Nothing in this Section 2.20 shall be deemed to prejudice any rights that the
Company or any of its Subsidiaries may otherwise have against any Lender that is
a Defaulting Lender.
(c)    If any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 9.01 requires the
consent of all the Lenders affected and with respect to which the Required
Lenders shall have granted their consent (any such Lender referred to above, a
“Non‑Consenting Lender”) then the Company shall have the right (unless such
Non‑Consenting Lender grants such consent) to replace any such Non‑Consenting
Lender by requiring such Non‑Consenting Lender to assign all of its Advances and
Commitments hereunder to one or more assignees selected by the Company and that
are reasonably acceptable to the Agent (and, if in respect of any Revolving
Credit Commitment or Revolving Credit Advance,


96    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




the Swing Line Bank and the Issuing Banks); provided, that the replacement
Lender shall pay in full to such Non‑Consenting Lender, concurrently with such
assignment, a price equal to the principal amount thereof plus accrued and
unpaid interest thereon and fees in connection therewith. In connection with any
such assignment the Company, the Agent, such Non‑Consenting Lender and the
replacement Lender shall otherwise comply with Section 9.07.
SECTION 2.21    Borrower Representative. Each Borrower hereby designates and
appoints the Company as its representative and agent on its behalf (the
“Borrower Representative”) for the purposes of issuing Notices of Borrowings,
Notices of Conversion/continuation, Notices of Issuance, Notices of Swing Line
Borrowing and delivering certificates including Compliance Certificates, giving
instructions with respect to the disbursement of the proceeds of the Advances,
selecting interest rate options, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or Borrowers under the Loan Documents. The Borrower Representative
hereby accepts such appointment. The Agent and each Lender may regard any notice
or other communication pursuant to any Loan Document from the Borrower
Representative as a notice or communication from all Borrowers. Each warranty,
covenant, agreement and undertaking made on behalf of a Borrower by the Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
SECTION 2.22    Public Offer.
(a)    MLPFS, in its capacity as the “lead left” Joint Lead Arranger of the
Facilities, represents and warrants that: (x) it has made or will make on or
before the date of the first Advance, jointly with each other Joint Lead
Arranger, invitations to become a “Lender” under this Agreement in one of the
ways contemplated in section 128F(3A)(a) or (b) of the Income Tax Assessment Act
1936 (Cth): or (y) as dealer, manager, or underwriter, in relation to the
placement of debt interests issued under this Agreement, will jointly with each
other Joint Lead Arranger, make invitations to become a “Lender” under this
Agreement within 30 days after the date of this Agreement in a way consistent
with Section 2.22(a)(x).
(b)    Each Australian Borrower represents and warrants that it does not know,
or have reasonable grounds to suspect, that an Offshore Associate of any
Australian Borrower will become a “Lender” under this Agreement and agrees to
notify the Joint Lead Arrangers immediately if any proposed substitute Lender
disclosed to it is known or suspected by it to be an Offshore Associate of the
Australian Borrower.
(c)    Each Lender that becomes a Lender as a result of an invitation under
Section 2.22(a) represents and warrants that except as disclosed to the
Australian Borrower and the Joint Lead Arrangers, it is not, so far as its
relevant officers involved in the transaction on a day to day basis are actually
aware, an Offshore Associate of the Australian Borrower.
(d)    If, for any reason, the requirements of 128F of the Australian Tax Act
have not been satisfied in relation to interest payable hereunder (except to an
Offshore Associate of an Australian Borrower), then on request by a Joint Lead
Arranger or an Australian Borrower, each


97    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




party hereto shall co-operate and take steps reasonably requested with a view to
satisfying those requirements:
(i)    where a Joint Lead Arranger breached Section 2.22(a) or a Lender has
breached Section 2.22(c) at the cost of that Joint Lead Arranger or Lender (as
the case may be); or
(ii)    in all other cases, at the cost of the Australian Borrower.
(e)    Each Joint Lead Arranger and each Lender undertakes that it will not
directly or indirectly offer or sell any debt interest or distribute or
circulate any offer document or other material in connection with this Agreement
or any debt interest hereunder in any jurisdiction except under circumstances
which would result in compliance with the laws and regulations of that
jurisdiction.
Notwithstanding any other provision of this Section 2.22, the guarantee,
indemnity and other obligations of any Dutch Obligor expressed to be assumed in
this Section 2.22 shall be deemed not to be assumed by such Dutch Obligor to the
extent that the same would constitute unlawful financial assistance within the
meaning of Article 2:98c Dutch Civil Code or any other applicable financial
assistance rules under any relevant jurisdiction (the “Prohibition”) and the
provisions of this Agreement and the other Loan Documents shall be construed
accordingly.  For the avoidance of doubt, it is expressly acknowledged that the
relevant Dutch Obligors will continue to guarantee all such obligations which,
if included, do not constitute a violation of the Prohibition.
ARTICLE III
CONDITIONS TO LENDING
SECTION 3.01    Conditions Precedent to the Initial Advances. On the Closing
Date:
(a)    Execution of Loan Documents and Notes. The Agent shall have received the
following, each of which shall be originals or facsimiles, or pdf scans of
originals (followed promptly by originals) unless otherwise specified, each duly
executed by an authorized signatory of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Agent and each of the Lenders (provided, that each Lender
that delivers its executed counterpart to the Existing Credit Agreement to the
Agent shall be deemed to be satisfied with the form and substance of each of the
following):
(i)    this Agreement, executed and delivered by each of the Borrowers, the
Lenders named on the signature pages hereof, the Swing Line Bank, the Issuing
Banks and the Agent;
(ii)    a Note executed by the applicable Borrower in favor of each Lender
requesting a Note;


98    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(iii)    A Reaffirmation Agreement in substantially the form of Exhibit E‑3
hereto (the “Reaffirmation Agreement”), or in such other form as may be required
under laws applicable to any Foreign Subsidiary that is a Loan Party, in the
aggregate duly executed by each Person that is a Loan Party as of the Closing
Date;
(iv)    A Luxembourg share pledge agreement over the shares of each of (i)
Sealed Air Luxembourg S.à r.l., (ii) Sealed Air Luxembourg (I) S.à. r.l., (iii)
Sealed Air Luxembourg (II) S.à. r.l., and (iv) Sealed Air Finance Luxembourg S.à
 r.l.;
(v)    With respect to the Mexican Revolver Borrower:
(A)    true and correct copy of the notarial instruments containing the
appointment and powers of attorney granted in favor of the Process Agent.
(B)    Amendment agreement to the Partnership Interest Pledge Agreement
(Contrato de Prenda sobre Partes Sociales) in respect of the partnership
interests (partes sociales) representing the capital stock of Sealed Air
Americas Manufacturing, S. de R.L. de C.V.;
(C)    Amendment agreement to the Partnership Interest Pledge Agreement
(Contrato de Prenda sobre Partes Sociales) in respect of the partnership
interests (partes sociales) representing the capital stock of Sealed Air de
México Operations, S. de R.L. de C.V.;
(vi)    An Australian featherweight security interest from each Australian Loan
Party and an Australian specific security deed – shares from each Australian
Loan Party and each entity that owns shares issued by an Australian Loan Party;
and
(vii)    a supplement to the Foreign Subsidiary Guaranty pursuant to which NZ
Holdings shall become an “Additional Guarantor”, a “Guarantor”, a “Subsidiary
Guarantor” and a “Loan Party” thereunder and under each other applicable Loan
Document;
(viii)    (A) a supplement to the US Subsidiary Guaranty pursuant to which
Beacon Holdings, LLC shall become an “Additional Guarantor”, a “Guarantor”, a
“Subsidiary Guarantor” and a “Loan Party” thereunder and under each other
applicable Loan Document and (B) a supplement to the Pledge and Security
Agreement pursuant to which Beacon Holdings, LLC agrees to be bound as a
“Grantor” and an “Additional Grantor” thereunder and to grant a security
interest to the Agent in the Collateral as set forth therein;
(ix)    a specific security deed granted by NZ Holdings over its shares in the
New Zealand Revolver Borrower, accompanied by (A) a share transfer form signed
by Sealed Air Holdings (New Zealand) Pty Ltd in respect of its shares in the New
Zealand Revolver Borrower; and (B) a certified copy of the New Zealand Revolver


99    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Borrower’s share register with a notation identifying the Agent’s security
interest; and
(x)    a confirmation agreement relating to the Sealed Air (Japan) GK Unit
Pledge Agreement by Sealed Air Netherlands Holdings V B.V. with respect to its
pledge of units in the JPY Revolver Borrower.
(b)    Incumbency. Each Loan Party shall have certified to the Agent the name
and signature of each of the authorized signatories authorized (i) to sign on
its respective behalf this Agreement and each of the other Loan Documents to
which it is a party and (ii) in the case of the Company and the Designated
Borrowers, to borrow under this Agreement. The Lenders may conclusively rely on
such certifications until they receive notice in writing from the respective
Loan Party to the contrary.
(c)    Loan Certificates. The Agent shall have received:
(i)    a loan certificate from a Responsible Officer of each Loan Party, in
substantially the form of Exhibit F attached hereto, together with appropriate
attachments which shall include the following items: (A) a true, complete and
correct copy of the articles of incorporation, certificate of limited
partnership, certificate of formation or organization or other constitutive
document of such Loan Party, to the extent applicable certified by an
appropriate Governmental Authority, (B) a true, complete and correct copy of (1)
the by-laws, articles of association, partnership agreement or limited liability
company or operating agreement (or other applicable organizational document) of
such Loan Party, and (2) with respect to the Mexican Revolving Borrower, public
deeds containing the powers of attorney granted the Mexican Revolving Borrower
to the individuals executing this Agreement and the other Loan Documents to
which it is a party (C) a copy of the resolutions of the board of
managers/directors or other appropriate entity of such Loan Party authorizing
the execution, delivery and performance by such Loan Party of this Agreement and
the other Loan Documents to which it is a party and, with respect to the
Borrower, authorizing the borrowings hereunder, (D) certificates of existence,
to the extent available, of such Loan Party issued by an appropriate
Governmental Authority, (E) in respect of each Australian Loan Party,
confirmation that there will be no contravention of Section 260A of the
Corporations Act as a consequence of the execution, delivery or performance of
the Loan Documents or the drawing and application of funds thereunder and (F) in
relation to any Luxembourg Loan Party (i) a true, complete and up-to-date copy
of an excerpt (extrait) issued by the Luxembourg Register of Commerce and
Companies (Registre du Commerce et des Sociétés Luxembourg) dated no earlier
than the date of this Agreement, (ii) a true, complete and up-to-date copy of a
non-registration certificate (certificat de non-inscription d'une décision
judiciaire) issued by the RCS dated no earlier than the date of this Agreement
and (iii) a certificate confirming that it is not subject to bankruptcy
(faillite), composition with creditors (concordat préventif de la faillite),
suspension of payments (sursis de


100    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




paiement), controlled management (gestion contrôlée), and no petition for the
opening of such proceedings has been presented; and
(ii)    a certificate from a Responsible Officer of the Company, in form and
substance reasonably satisfactory to the Agent and dated as of the Closing Date,
certifying that (x) no Default or Event of Default has occurred and is
continuing or would result from the consummation of the Transactions, (y) the
representations and warranties set forth in this Agreement are true and correct
in all material respects as of the date of such certificate, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date and except to the extent that such representations and
warranties are already qualified as to materiality, in which case such qualified
representations and warranties shall be true and correct and (z) since December
31, 2017, there shall not have occurred any event or condition that has had or
would be reasonably expected, either individually or in the aggregate, to have a
Material Adverse Effect.
(d)    Solvency. The Agent shall have received a solvency certificate from the
chief financial officer of the Company in the form of Exhibit G (the “Solvency
Certificate”).
(e)    Opinions of Counsel to the Loan Parties. The Lenders shall have received
favorable opinions of:
(i)    Clifford Chance US LLP, counsel to the Loan Parties;
(ii)    opinions of special counsel for the Agent, dated the Closing Date and
covering such additional matters relating to the Transactions as the Agent may
reasonably request; and
(iii)    opinions of special counsel for certain Restricted Subsidiaries of the
Company in each of the jurisdictions in which the Agent may reasonably request.
(f)    Insurance. The Agent shall have received satisfactory evidence of
customary insurance required to be maintained by the Loan Parties, together with
customary certificates of insurance and endorsement naming the Agent, on behalf
of the Lenders, as an additional insured or Lenders’ loss payee, as the case may
be, under all casualty insurance policies maintained with respect to the assets
and properties of the Loan Parties that constitute Collateral.
(g)    Patriot Act.
(i)    The Agent shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti‑money laundering rules and regulations, including the Patriot Act that has
been requested by the Agent in writing at least 5 days prior to the Closing
Date, and


101    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(ii)    each Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall deliver a Beneficial Ownership
Certification in relation to such Borrower (A) to the Agent at least five
Business Days prior to the Closing Date, and (B) to each Lender that so requests
such Beneficial Ownership Certification at least five Business Days prior to the
Closing Date, promptly following such request and in any event within three
Business Days of such request (provided, that after its receipt of such a
Beneficial Ownership Certification, a Lender may request additional or
corrective information if such Lender is not reasonably satisfied with such
Beneficial Ownership Certification).
(h)    Fees. Payment of all fees required to be paid on the Closing Date,
including pursuant to the Fee Letters and reasonable out-of-pocket expenses
payable pursuant to Section 9.04(a) to the extent invoiced at least two Business
Days prior to the Closing Date, shall have been paid (which amounts may be
offset against the proceeds of the Facilities).
(i)    Financial Information. The Agent shall have received copies of
satisfactory (A) Consolidated balance sheets of the Company and its Restricted
Subsidiaries as at the end of the three most recent Fiscal Years ended at least
120 days prior to the Closing Date and the related Consolidated statements of
income and retained earnings and cash flows for each such Fiscal Year, in each
case reported on by independent certified public accountants of recognized
national standing and (B) consolidated balance sheets of the Company and its
Restricted Subsidiaries as at the end of each quarterly accounting period since
the most recent financial statements delivered pursuant to the foregoing clause
(A) and ended at least 60 days prior to the Closing Date, and the related
consolidated statements of income for such quarterly accounting period and for
the elapsed portion of the Fiscal Year ended with the last day of such quarterly
accounting period and the related Consolidated statement of cash flows for the
elapsed portion of the Fiscal Year ended with the last day of such quarterly
accounting period.
(j)    No Material Adverse Effect. Since December 31, 2017, there shall not have
occurred any event or condition that has had or would be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect.
(k)    Lien Searches. The Agent shall have received the results of recent
customary UCC lien searches (or the equivalent thereof with respect to any
jurisdiction outside of the United States) with respect to each Loan Party in
their applicable jurisdictions of organization, and such search shall reveal no
Liens on any of the assets of the Loan Parties except for Liens permitted under
Section 5.02(a) or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Agent.
(l)    Security Interest. Subject to Sections 3.04 and 5.01(h), each document
required by the Collateral Documents or reasonably requested by the Agent
(subject to the terms of the applicable Collateral Documents) to be delivered,
filed, registered or recorded in order to create, preserve or continue, in favor
of the Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Permitted Liens), shall have been delivered,


102    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




filed, registered or recorded or shall have been delivered to the Agent in
proper form for filing, registration or recordation.
(m)    Closing Date Refinancing. The Closing Date Refinancing shall have been
consummated prior to, or shall be consummated substantially concurrently with,
the occurrence of the Closing Date.
SECTION 3.02    Conditions to all Advances. The obligation of each Lender to
make an Advance, and the obligation of each Issuing Bank to issue a Letter of
Credit shall be subject to the following conditions precedent (provided, that
clause (a) shall not apply to Advances made on the Closing Date):
(a)    the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Swing Line Borrowing, Notice of
Issuance and the acceptance by the Borrower requesting such Borrowing of the
proceeds of such Borrowing or such Letter of Credit shall constitute a
representation and warranty by such Borrower that on the date of such Borrowing
or issuance such statements are true):
(i)    all representations and warranties made by any Loan Party in this
Agreement and in each other Loan Document shall be true and correct in all
material respects, with the same effect as though such representations and
warranties were made on and as of the date of such Borrowing or issuance (except
that (x) where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date and (y) where
such representations and warranties are already qualified as to materiality or
Material Adverse Effect, such qualified representations and warranties shall be
true and correct); and
(ii)    no event has occurred and is continuing, or would result from such
Borrowing or issuance or from the application of the proceeds therefrom, that
constitutes a Default; and
(b)    the Agent shall have received a Notice of Borrowing, Notice of Swing Line
Borrowing or Notice of Issuance, as applicable, in accordance with the
requirements hereof.
SECTION 3.03    Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Sections 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the Transactions shall have received notice from such Lender
prior to the date that the Company, by notice to the Lenders, designates as the
proposed Closing Date, specifying its objection thereto. The Agent shall
promptly notify the Lenders of the occurrence of the Closing Date.


103    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 3.04    Post-Closing Conditions. The Agent shall have received each of
the documents, agreements, certificates and/or other deliverables set forth in
Schedule 3.04 hereto at the times specified therein (as such times may be
extended by the Agent in its sole discretion), in each case in form and
substance reasonably satisfactory to the Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01    Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:
(a)    Organization, Existence and Good Standing. Each of the Company and its
Restricted Subsidiaries (i) is duly organized or incorporated, validly existing
or incorporated and registered (as applicable) and, if applicable, in good
standing, under the laws of the jurisdiction of its incorporation or
organization, (ii) has the corporate or comparable power and authority to own
its property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) if applicable, is duly qualified as a
foreign corporation and, if applicable, in good standing in each jurisdiction
where the ownership, leasing or operation of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect.
(b)    Power and Authority. Each Borrower and each Subsidiary Guarantor has the
corporate or comparable power and authority to execute, deliver and perform the
terms and provisions of each of the Loan Documents to which it is a party and
has taken all necessary corporate or comparable action to authorize the
execution, delivery and performance by it of each of such Loan Documents. Each
Borrower and each Subsidiary Guarantor has duly executed and delivered each of
the Loan Documents to which it is a party, and each of such Loan Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and to
equitable principles (regardless of whether enforcement is sought in equity or
at law).
(c)    Real Property.
(i)    Schedule 4.01(c)(i) sets forth a complete list of all real property owned
by each of the Loan Parties and their Subsidiaries as of the Closing Date (each,
an “Owned Property”), showing, as of the Closing Date, the street address,
county or other relevant jurisdiction, state or province, record owner and book
value thereof. Except as otherwise disclosed on Schedule 4.01(c)(i), the Loan
Parties, or their Subsidiaries (as applicable), have good and marketable fee
simple title to all Owned Property located within the United States and a
substantially equivalent ownership interest in the Owned Property located in
each other jurisdiction and all buildings, structures and other improvements
located thereon, free and clear of all Liens, other than Permitted Liens.


104    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(ii)    Schedule 4.01(c)(ii) sets forth a complete list of all material Leases
under which any of the Loan Parties or their Subsidiaries are the lessee as of
the Closing Date (each a “Leased Property”), showing the street address, county
or other relevant jurisdiction, state or province and lessee. Each of the Leases
with respect to the Leased Property is in full force and effect. Except as
disclosed in Schedule 4.01(c)(ii), each of the Loan Parties or their
Subsidiaries (as applicable) has a valid, binding and enforceable leasehold
interest and actual possession in and to the properties and all buildings,
structures or other improvements located on the Leased Property in each case
free and clear of all Liens, except Permitted Liens.
(iii)    All of the buildings, fixtures and improvements included on or in the
Owned Property or the Leased Property are in satisfactory condition and repair
for the continued use of the Owned Property or the Leased Property in the
ordinary course of business consistent with past practices.
(d)    No Conflict. Neither the execution, delivery or performance by any
Borrower or any Subsidiary Guarantor of the Loan Documents to which it is a
party, nor compliance by it with the terms and provisions thereof,
(i) contravenes any provision of any law, statute, rule or regulation or any
material order, writ, injunction or decree of any court or governmental
instrumentality, (ii) conflicts or is inconsistent with or results in any breach
of any of the terms, covenants, conditions or provisions of, or constitutes a
default under, any material indenture, mortgage, deed of trust, credit
agreement, loan agreement or any other material agreement, contract or
instrument to which the Company or any of its Restricted Subsidiaries is a party
or by which it or any of its property or assets are bound or to which it may be
subject (except for documentation with respect to Liquidity Structures to which
the Agent, any Co-Documentation Agent, any Co-Syndication Agent or any Affiliate
of any of the aforementioned is a party), (iii) results in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Company or any of its Restricted Subsidiaries pursuant
to the terms of any material indenture, mortgage, deed of trust, credit
agreement, loan agreement or any other material agreement, contract or
instrument to which the Company or any of its Restricted Subsidiaries is a party
or by which it or any of its property or assets are bound or to which it may be
subject, or (iv) violates any provision of the certificate of incorporation or
by‑laws (or the equivalent documents) of the Company or any of its Restricted
Subsidiaries, except in each case where such contravention or breach would not
reasonably be expected to have a Material Adverse Effect.
(e)    Governmental Consents. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made and which remain in full force and
effect), or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to be obtained by the Company, any Borrower or
any Subsidiary Guarantor to authorize, or is required for, (i) the execution,
delivery and performance of any Loan Document (ii) the perfection of the Liens
created under the Collateral Documents or (iii) the legality, validity, binding
effect or enforceability of any Loan Document, except, in each case, where such
failure to obtain authorization would not reasonably be expected to have a
Material Adverse Effect.


105    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(f)    Financial Statements; Financial Condition. The audited Consolidated
balance sheet of the Company and its Restricted Subsidiaries for the Fiscal Year
ended December 31, 2017 and the related Consolidated statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year of the
Company and its Restricted Subsidiaries (i) were prepared in accordance with
generally accepted accounting principles consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(ii) fairly present in all material respects the financial condition of the
Company and its Restricted Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with generally
accepted accounting principles consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein. The unaudited
Consolidated financial statements of the Company and its Subsidiaries dated
March 31, 2018, and the related Consolidated statements of income or operations,
and cash flows for the three months ended on March 31, 2018 (i) were prepared in
accordance with generally accepted accounting principles consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and subject to normal year‑end audit adjustments and to the fact that
such financial statements may be abbreviated and may omit footnotes or contain
incomplete footnotes; and (ii) fairly present in all material respects the
financial condition of the Company and its Restricted Subsidiaries as of the
date thereof and their results of operations for the period covered thereby.
Since December 31, 2017 there has been no change in the business, results of
operations or financial condition of the Company and its Restricted
Subsidiaries, taken as a whole, that would reasonably be expected to have a
Material Adverse Effect.
(g)    Adverse Proceedings. Except as disclosed in the Company’s filings with
the Securities and Exchange Commission prior to the date hereof, there are no
actions, suits or proceedings pending or, to the knowledge of any Borrower,
threatened against the Company or any Restricted Subsidiary in which there is a
reasonable possibility of an adverse decision (i) which in any manner draws into
question the validity or enforceability of any Loan Document or (ii) that would
reasonably be expected to have a Material Adverse Effect.
(h)    Taxes. Except to the extent the following would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect:
(i)    All U.S. federal and state tax returns, reports and statements (excluding
information returns) (the “US Tax Returns”) and all local U.S. tax returns and
all U.S. information returns, foreign tax returns, reports and statements
(collectively, the “Other Tax Returns” and, together with the US Tax Returns,
the “Tax Returns”) required to be filed by each Loan Party or any of its Tax
Affiliates have been filed with the appropriate Governmental Authority, all such
Tax Returns are true and correct, and all taxes, charges and other impositions
reflected therein have been paid prior to the date when due except where
contested in good faith and by appropriate proceedings if adequate reserves have
been established on the books of such Loan Party or such Tax Affiliate in
conformity with GAAP;


106    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(ii)    Proper amounts have been withheld by each Loan Party from its employees
for all periods in full compliance with the tax, social security and
unemployment withholding provisions of applicable requirements of law and such
withholdings have been timely paid to the respective Governmental Authority; and
(iii)    Each of the Foreign Subsidiaries has paid or made adequate provision
for the payment of all Taxes levied on it or on its property or income that are
due and payable, including interest and penalties, or has accrued such amounts
in its financial statements for the payment of such Taxes except Taxes that are
not material in amount, that are not delinquent or if delinquent are being
contested, and in respect of which non-payment would not individually or in the
aggregate constitute, or be reasonably likely to cause, a Material Adverse
Effect.
(i)    True and Complete Disclosure.
(i)    All written information (taken as a whole) heretofore or
contemporaneously furnished by or on behalf of the Company or any of its
Restricted Subsidiaries in writing to any Lender (including, without limitation,
all information relating to the Company and its Restricted Subsidiaries
contained in the Loan Documents but excluding the items expressly contemplated
in the immediately following clause (ii)) for purposes of or in connection with
this Agreement, the Transactions, or any other transaction contemplated herein,
is to the knowledge of the Company true and accurate in all material respects on
the date as of which such information is dated or certified and not incomplete
by omitting to state any fact necessary to make such information (taken as a
whole) not materially misleading at such time in light of the circumstances
under which such information was provided.
(ii)    The Projections and estimates and information of a general economic
nature prepared by or on behalf of the Company or any of its representatives and
that have been made available to any Lenders or the Agent in connection with the
Transactions, or any other transaction contemplated herein, have been prepared
in good faith based upon assumptions believed by the Company to be reasonable as
of the date thereof (it being understood that such Projections are as to future
events and are not to be viewed as facts, such Projections are subject to
significant uncertainties and contingencies and the actual results during the
period or periods covered by any such information may differ significantly from
the projected results, and that no assurance can be given that the projected
results will be realized), as of the date such Projections and estimates were
furnished to the Lenders.
(j)    Margin Regulations.
(i)    No part of the proceeds of any Advance will be used by any Borrower or
any Restricted Subsidiary thereof to purchase or carry any Margin Stock (other
than repurchases by the Company of its own stock) or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.


107    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(ii)    Neither the making of any Advance or Letter of Credit nor the use of the
proceeds thereof will violate or be inconsistent with the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.
(k)    Compliance with ERISA/Pension Laws.
(i)    No Reportable Event has occurred or is reasonably expected to occur with
respect to a Plan, except for any such event which would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
(ii)    Schedule SB (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
United States Department of Labor and furnished to the Lenders, is complete and
accurate and fairly presents the funding status of each such Plan as of the end
of the most recent Plan year for which such report was so filed, and since the
date of such Schedule SB through the date of this Agreement there has been no
material adverse change in such funding status.
(iii)    Neither any Borrower nor any ERISA Affiliate has incurred or, to their
knowledge, is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan, except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
(iv)    Neither any Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is Insolvent or has
been determined to be in “endangered or “critical” status within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA, and no such
Multiemployer Plan is reasonably expected to be Insolvent or in “endangered” or
“critical” status, except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
(v)    (a) Except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect (i) each Canadian
Pension Plan is duly registered, to the extent such registration is required,
under all applicable federal, provincial and territorial pension benefits
legislation and the Income Tax Act (Canada), (ii) there are no outstanding
disputes concerning the assets held pursuant to any funding agreement held in
relation to a Canadian Pension Plan, except as would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect,
(iii) all contributions or premiums required to be made by any Borrower or
Restricted Subsidiary under each Canadian Pension Plan have been made in a
timely fashion in accordance with applicable legislation, (iv) all employee
contributions to each Canadian Pension Plan made by the employees of any
Borrower or Restricted Subsidiary by way of authorized payroll deduction have
been fully paid into the applicable Canadian Pension Plan in a timely fashion in
accordance with applicable legislation, (v) all reports and disclosures relating
to each Canadian Pension Plan required by applicable legislation have been filed
or distributed in a


108    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




timely fashion, (vi) to the best of their knowledge, there have been no improper
withdrawals, or applications of, the assets of any Canadian Pension Plan,
excluding withdrawals or applications approved by the applicable pension
regulator, (vii) no amount is owing by any Canadian Pension Plans under the
Income Tax Act (Canada) or any provincial or territorial taxation statute,
except as would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, (viii) to the best of the CDN Revolver
Borrower's knowledge, none of the Canadian Pension Plans is the subject of an
investigation, proceeding, action or claim and (ix) each Canadian Pension Plan
is in material compliance with the applicable terms thereof, any funding
requirements and all applicable law, except as would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect and
(b) no material changes have occurred to any Canadian Pension Plan since the
last filed actuarial valuation in respect of such plan or the financial
statements of a Borrower or Restricted Subsidiary, other than amendments filed
with the applicable pension regulations, housekeeping changes and changes to
comply with applicable legislation.
(l)    Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, the
Company has no Subsidiaries, other than (i) certain Subsidiaries of the Company
which, as of the Closing Date, have assets of less than $1,000 each and are
either dormant or intended to be liquidated or terminated by the Company, and
(ii) those Subsidiaries specifically disclosed in Schedule 4.01(l), and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and non‑assessable and are owned by each Loan Party in the
percentages specified on Schedule 4.01(l) free and clear of all Liens except
those created under the Collateral Documents or permitted by this Agreement and
the other Loan Documents. Schedule 4.01(l) indicates which Subsidiaries are Loan
Parties as of the Closing Date showing (as to each Loan Party) the jurisdiction
of its incorporation, the address of its principal place of business and its
U.S. taxpayer identification number or, in the case of any non‑U.S. Loan Party
that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation, if
any.
(m)    Environmental Matters.
(i)    Each of the Company and its Restricted Subsidiaries is, to the knowledge
of the Senior Financial Officers, in compliance with all applicable
Environmental Laws and the requirements of any permits issued under such
Environmental Laws, except for any such noncompliance or failures which would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
(ii)    Neither the Company nor any Restricted Subsidiary has received notice to
the effect that its operations are not in compliance with any of the
requirements of any Environmental Law or are the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to
release of any toxic or hazardous waste or substance into the environment,
except for notices


109    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




that relate to noncompliance or remedial action which would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
(n)    No Default. No Default has occurred and is continuing, or would result
from the consummation of the Transactions.
(o)    Investment Company Act. Neither the Company nor any other Loan Party is
required to be registered as an “investment company” or is a company
“controlled” by a company required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
(p)    Employee and ERISA Matters.
(i)    Neither the Company nor any of its Restricted Subsidiaries is engaged in
any unfair labor practice that would reasonably be expected to have a Material
Adverse Effect.
(ii)    No Borrower is or will be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.
(q)    Solvency. The Company and its Subsidiaries, taken as a whole, are
Solvent. No Subsidiary having its center of main interests in Germany is unable
to pay its debts when they fall due (zahlungsunfähig) or over-indebted
(überschuldet) within the meaning sect. 17 or 19 of the German Insolvency Code
or has filed for the opening of insolvency proceedings; no third party has filed
for the opening of insolvency proceedings with respect to such subsidiary.
(r)    Compliance with Laws. The Company and each Restricted Subsidiary thereof
is in compliance with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or (ii) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
(s)    Intellectual Property; Licenses, Etc. The Company and each of its
Restricted Subsidiaries own, or have the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, except
where the failure to own or have the right to use such IP Rights could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Company, the use of such IP Rights by the Company or any Restricted
Subsidiary does not infringe upon any intellectual property rights held by any
other Person, except for any infringement that could not reasonably be expected
to have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Company, threatened, which,


110    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




either individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.
(t)    Senior Debt. The Obligations constitute “Senior Debt” (or the equivalent
term) as such term is defined in each subordinated debt document to which the
Company or any of its Restricted Subsidiaries is a party and that contains such
a definition or any similar definition.
(u)    Foreign Assets Control Regulations; Patriot Act. No Loan Party (i) is or
will become a Person or entity described by section 1 of Executive Order 13224
of September 24, 2001 Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism (12 C.F.R. 595),
and no Loan Party engages in dealings or transactions with any such Persons or
entities; or (ii) is in violation of the Patriot Act or any foreign Law to
similar effect with respect to materiality.
(v)    Collateral Documents. As and when executed and delivered, the provisions
of the Collateral Documents are or will be effective to create in favor of the
Agent for the benefit of the Secured Parties legal, valid and enforceable Liens
on all right, title and interest of the Collateral owned by the Loan Parties and
described therein, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) and by a covenant of good faith and fair dealing. When filings or
recordations are made or other actions taken to reflect the liens and security
interests in the Collateral as required pursuant to the terms of this Agreement
and the Collateral Documents, the Liens in the Collateral described herein and
therein will be perfected and prior to all other Liens, except any Liens
permitted to be prior to the Liens of the Secured Parties under the terms of the
Loan Documents.
(w)    No Financial Assistance. The proceeds of any Advances have not been and
will not be used to finance or refinance the acquisition of or subscription for
shares in any Loan Party incorporated under the laws of the Netherlands.
(x)    No Listed Securities. None of the Borrowers and Guarantors incorporated
in Belgium has issued listed securities, or is a Subsidiary of a Belgian company
that has issued listed securities.
(y)    Trustee. None of the Borrowers or Guarantors organized under the laws of
Australia have entered into any Loan Document, or hold any property, as a
trustee.
(z)    Sanctions, Anti-Money Laundering and Anti-Corruption Laws.
(i)    Neither the Borrowers nor any of their respective Subsidiaries, nor any
of their respective directors or officers, nor, to the knowledge of any
responsible Officer of the Company, any employee, agent, Affiliate or
representative of any Borrower or any of their respective Subsidiaries, is an
individual or entity that is currently the subject of any Sanctions, nor is any
Borrower or any of their respective


111    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Subsidiaries located, organized or resident in a Designated Jurisdiction;
provided, however, that none of the representations set forth in this Section
4.01(z)(i) shall be made by or with respect to any Guarantor that is organized
in the Federal Republic of Germany, to the extent that the making of such
representations would result in any violation of, conflict with or liability
under, Council Regulation (EC) 2271/96 or section 7 foreign trade rules (AWV)
(Aussenwirtschaftsverordnung) or a similar anti-boycott statute.
(ii)    To the knowledge of the Company, the Borrowers and their respective
Subsidiaries, officers, employees, directors, agents and Affiliates, are in
compliance with applicable Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws, and the Borrowers have instituted and maintained reasonable
policies and procedures designed to promote and achieve compliance therewith;
provided, however, that none of the representations set forth in this Section
4.01(z)(ii) shall be made by or with respect to any Guarantor that is organized
in the Federal Republic of Germany, to the extent that the making of such
representations would result in any violation of, conflict with or liability
under, Council Regulation (EC) 2271/96 or section 7 foreign trade rules (AWV)
(Aussenwirtschaftsverordnung) or a similar anti-boycott statute.
(aa)    Beneficial Ownership. As of the Closing Date, the information included
in each Beneficial Ownership Certification is true and correct in all respects.
(bb)    Anti-Social Forces. Neither the Borrowers nor any of their respective
Subsidiaries (i) are or have been classified as an Anti-Social Group (ii) have,
or has had, any Anti-Social Relationship and (iii) engages, or has engaged, in
Anti-Social Conduct, whether directly or indirectly through a third party.
(cc)    Centre of Main Interest. For the purposes of the European Insolvency
Regulation, each Luxembourg Loan Party has its centre of main interests (as that
term is used in Article 3(1) of the European Insolvency Regulation) situated in
Luxembourg and it has no “establishment” (as that term is used in Article 2(10)
of the European Insolvency Regulation) in any other jurisdiction.
ARTICLE V
COVENANTS OF THE COMPANY


112    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 5.01    Affirmative Covenants. So long as any Advance or Letter of
Credit shall remain outstanding or any Lender shall have any Commitment
hereunder:
(a)    Information Covenants. The Company will furnish to the Agent (in
sufficient quantity for each Lender):
(i)    Quarterly Financial Statements. Within 60 days after the close of each of
the first three quarterly accounting periods in each Fiscal Year of the Company,
the Consolidated balance sheet of the Company and its Restricted Subsidiaries as
at the end of such quarterly accounting period and the related Consolidated
statements of income for such quarterly accounting period and for the elapsed
portion of the Fiscal Year ended with the last day of such quarterly accounting
period and the related Consolidated statement of cash flows for the elapsed
portion of the Fiscal Year ended with the last day of such quarterly accounting
period, accompanied by a copy of the certification by the chief executive
officer or the chief financial officer of the Company delivered to the
Securities and Exchange Commission in connection with any report filed by the
Company on a Form 10‑Q (or any successor form), subject to normal year‑end audit
adjustments and to the fact that such financial statements may be abbreviated
and may omit footnotes or contain incomplete footnotes.
(ii)    Annual Financial Statements. Within 120 days after the close of each
Fiscal Year of the Company, the Consolidated balance sheet of the Company and
its Restricted Subsidiaries as at the end of such Fiscal Year and the related
Consolidated statements of income and retained earnings and cash flows for such
Fiscal Year, in each case reported on by independent certified public
accountants of recognized national standing.
(iii)    Compliance Certificate. At the time of the delivery of the financial
statements provided for in Sections 5.01(a)(i) and (ii), a certificate of a
Financial Officer of the Company certifying that to the best of such officer’s
knowledge, no Default has occurred and is continuing (a “Compliance
Certificate”), or if the Financial Officer is unable to make such certification,
such officer shall supply a statement setting forth the reasons for such
inability, specifying the nature and extent of such reasons. Such Compliance
Certificate shall also set forth (a) the calculations required to establish
whether the Company was in compliance with Section 5.03, at the end of such
fiscal quarter or year, as the case may be, (b) a list of names of all Material
Subsidiaries for the following fiscal quarter, certifying that the Subsidiaries
set forth on such list constitute all of the Material Subsidiaries of the
Company, and that all Subsidiaries not named on such list qualify as Immaterial
Subsidiaries, and that all such Subsidiaries not listed, in the aggregate, do
not exceed the limitations set forth in clauses (i) and (ii) of the definition
of the term “Immaterial Subsidiary”, and (c) a list of names of all Unrestricted
Subsidiaries, certifying that each Subsidiary set forth on such list
individually qualifies as an Unrestricted Subsidiary.
(iv)    Notice of Default or Litigation. Promptly, and in any event within five
Business Days after a Senior Financial Officer obtains actual knowledge thereof,


113    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




notice of (A) the occurrence of any Default or Event of Default or (B) a
development or event which would reasonably be expected to have a Material
Adverse Effect.
(v)    Other Information. From time to time, such other information or documents
(financial or otherwise) as any Lender may reasonably request.
Notwithstanding the foregoing, the obligations in clauses (i) and (ii) of this
Section 5.01(a) shall be satisfied with respect to financial information of the
Company and its Restricted Subsidiaries if and when the Company furnishes a
Form 10-K or 10-Q, as applicable, filed with the Securities and Exchange
Commission.
(b)    Books, Records and Inspections. The Company will, and will cause each of
its Restricted Subsidiaries to, permit officers and designated representatives
of the Agent or the Lenders, at their own expense, upon five Business Days’
notice, to visit and inspect (subject to reasonable safety and confidentiality
requirements) any of the properties of the Company or such Restricted
Subsidiary, and to examine the books of account of the Company or such
Restricted Subsidiary and discuss the affairs, finances and accounts of the
Company or such Restricted Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all at such reasonable times
during normal business hours and intervals and to such reasonable extent as the
Agent or the Lenders may request; provided that such Lender shall have given the
Company’s Chief Financial Officer, Treasurer and other appropriate personnel a
reasonable opportunity to participate therein in person or through a designated
representative; provided, further that, excluding any such visits and
inspections during the continuation of an Event of Default, only the Agent on
behalf of the Lenders may exercise rights of the Agent and the Lenders under
this Section 5.01(b) and the Agent shall not exercise such rights more often
than once during any calendar year absent the existence of an Event of Default
at the Borrower’s expense; and provided, further, that when an Event of Default
has occurred and is continuing, the Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and upon reasonable advance notice. The Agent and the Lenders shall give the
Company reasonable prior notice and the opportunity to participate in any
discussions with the Company’s independent public accountants.
(c)    Maintenance of Insurance. Each of the Company and the Restricted
Subsidiaries will maintain insurance issued by financially sound and reputable
insurance companies with respect to its properties and business in such amounts
and against such risks as is usually carried by owners of similar businesses and
properties in the same general areas in which the Company or such Restricted
Subsidiary operates. The Company will furnish to the Agent, upon a reasonable
request of the Agent (which may be at the direction, and for the benefit, of a
Lender) from time to time, a customary insurance broker’s certificate as to the
insurance maintained in accordance with this Section 5.01.
(d)    Maintenance of Existence. The Company and each of its Restricted
Subsidiaries will (i) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Sections 5.02(d) or 5.02(e);
(ii) take all reasonable action to maintain in rights,


114    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




privileges, permits, licenses and franchises necessary for the normal conduct of
its business, the non-maintenance of which could reasonably be expected to have
a Material Adverse Effect; and (iii) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non‑preservation of
which could reasonably be expected to have a Material Adverse Effect.
(e)    Maintenance of Properties. The Company and each of its Restricted
Subsidiaries shall, and shall cause each of their respective Restricted
Subsidiaries to, maintain and preserve (i) in good working order and condition
(subject to ordinary wear and tear) all of its properties necessary in the
conduct of its business, (ii) all rights, permits, licenses, approvals and
privileges necessary in the conduct of its business and (iii) all registered
patents, trademarks, trade names, copyrights and service marks with respect to
its business, except where failure to so maintain and preserve the items set
forth in clauses (i), (ii) and (iii) above could not, in the aggregate of all
such failures, reasonably be expected to have a Material Adverse Effect.
(f)    Compliance with Laws, etc. The Company will, and will cause each of its
Restricted Subsidiaries to, comply in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation, all
Environmental Laws applicable to the ownership or use of real property now or
hereafter owned or operated by the Company or any of its Restricted
Subsidiaries), except where the necessity of compliance therewith is being
contested in good faith or where failure to so comply could not reasonably be
expected to have a Material Adverse Effect.
(g)    ERISA.
(i)    Reportable Events and ERISA Reports. (A) Promptly and in any event within
10 days after any Borrower or any ERISA Affiliate knows or has reason to know
that any Reportable Event that would reasonably be expected to have a Material
Adverse Effect has occurred, a statement of the Company describing such
Reportable Event and the action, if any, that such Borrower or such ERISA
Affiliate has taken and proposes to take with respect thereto and (B) on the
date any records, documents or other information must be furnished to the PBGC
with respect to any Plan pursuant to Section 4010 of ERISA, a copy of such
records, documents and information.
(ii)    Plan Terminations. Promptly and in any event within two Business Days
after receipt thereof by any Borrower or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan.
(iii)    Plan Annual Reports. Promptly upon the written request of the Agent,
copies of each Schedule SB (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Plan.


115    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(iv)    Multiemployer Plan Notices. Promptly and in any event within five
Business Days after receipt thereof by any Borrower or any ERISA Affiliate from
the sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, or (B) such
Multiemployer Plan is Insolvent or a determination has been made that the
Multiemployer Plan is in “endangered” or “critical” status within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA and (C) the
amount of liability incurred, or that may be incurred, by such Borrower or any
ERISA Affiliate in connection with any event described in clause (A) or (B).
(v)    Canadian Pension Plans. The CDN Revolver Borrower shall (a) cause each of
the Canadian Pension Plans of which a Borrower or a Restricted Subsidiary, as
applicable, is the administrator or plan sponsor, to be administered in
accordance with the requirements of the applicable pension plan texts, funding
agreements, the Income Tax Act (Canada) and applicable federal, provincial or
territorial pension benefits legislation, except as would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; (b) other than in the normal course of business, not voluntarily
terminate any Canadian Pension Plan of which a Borrower or a Restricted
Subsidiary is the administrator or plan sponsor if such plan would have a
solvency deficiency or wind-up deficiency on termination that could reasonably
be expected to have, either individually or in the aggregate, including
following a filing by such Borrower or Restricted Subsidiary for protection from
its creditors pursuant to the Companies Creditors Arrangement Act (Canada), a
Material Adverse Effect; (c) promptly provide the Agent with any filed
documentation relating to the Canadian Pension Plans as the Agent may reasonably
request, subject to applicable law; (d) notify the Agent within thirty (30) days
of becoming aware of (i) a material increase in the liabilities of any Canadian
Pension Plan, other than an increase resulting from the merger of any existing
Canadian Pension Plans, (ii) the establishment of a new registered pension plan
that is a defined benefit pension plan, other than one created through the
merger of any existing Canadian Pension Plans, or (iii) the commencement of
payments of contributions to any defined benefit Canadian Pension Plan to which
any Borrower or Restricted Subsidiary had not previously been paying or
contributing, other than one created through the merger of any existing Canadian
Pension Plans, in each case as could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; (e) promptly notify
the Agent on becoming aware of any order or notice of intention to issue an
order from the applicable pensions standards regulator that could reasonably be
expected to cause the termination, in whole or in part, of any Canadian Pension
Plan if such plan would have a solvency deficiency or wind-up deficiency on
termination that could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, and (f) promptly notify the Agent on
becoming aware of the occurrence of any event with respect to a Canadian Pension
Plan that is reasonably likely to result in the occurrence by a Borrower or a
Restricted Subsidiary, of any liability, fine or penalty that would reasonably
be expected to have a Material Adverse Effect, and in the notice to the Agent
thereof, provide copies of all documentation in


116    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




the possession of any Borrower or Restricted Subsidiary (or documentation which
such Borrower or Restricted Subsidiary may reasonably request) relating thereto.
(h)    Covenant to Guarantee Obligations and Give Security.
(i)    Upon (w) the formation or acquisition of any new direct or indirect
Wholly‑Owned Subsidiary by any Loan Party in a jurisdiction listed on Part I of
Schedule 5.01(h) hereto or any other jurisdiction (other than any jurisdiction
listed on Part II of Schedule 5.01(h) until such time as the Agent reasonably
determines that the costs associated with the respective Subsidiaries entering
into guaranties and granting Liens, and the perfection thereof, in such
jurisdiction listed on Part II of Schedule 5.01(h) are materially less than in
effect on the Closing Date) in which, as of the end of the fiscal quarter
immediately preceding the date of determination, the aggregate “EBITDA” (as
defined at the end of this subsection (h)) for the 12 month period ending in
such quarter of the Subsidiaries of the Company operating primarily in such
jurisdiction is greater than 3% of EBITDA of the Company and its Restricted
Subsidiaries for such 12 month period and for which the Agent acting in
consultation with the Company has reasonably determined that the value of the
guarantees and Liens granted by such Subsidiaries outweighs the aggregate costs
associated in connection therewith, (x) any Subsidiary ceasing to qualify as an
Immaterial Subsidiary, (y) the Borrower’s designation of a Wholly-Owned
Unrestricted Subsidiary as a Restricted Subsidiary pursuant to Section 5.01(l)
(unless such Subsidiary is an Immaterial Subsidiary) or (z) the acquisition of
any property by any Loan Party (subject to the applicable limitations set forth
in the Security Agreement) that is not already subject to a perfected first
priority security interest (subject to Permitted Liens) in favor of the Agent
for the benefit of the Secured Parties, the Company shall, in each case at the
Company’s expense:
(A)    in the case of any Domestic Subsidiary, within 90 days after such
formation, acquisition, designation or failure to qualify as an Immaterial
Subsidiary, except to the extent prohibited or restricted by applicable law or
by contract existing on the Closing Date or, in the case of any Domestic
Subsidiary acquired after the Closing Date, existing on the date of acquisition
of such Domestic Subsidiary and not entered into in contemplation thereof, cause
such Domestic Subsidiary to duly execute and deliver to the Agent a counterpart
of the US Subsidiary Guaranty guaranteeing the other Loan Parties’ obligations
under the Loan Documents; provided the foregoing requirement shall not apply to
(i) Domestic Subsidiaries which are owned directly or indirectly, by one or more
Foreign Subsidiaries, (ii) any Wholly‑Owned domestic Restricted Subsidiary
substantially all of the assets of which constitute the equity of controlled
foreign corporations, (iii) Subsidiaries which are designated as, and which
qualify as, Unrestricted Subsidiaries, (iv) captive insurance company
subsidiaries, (v) not‑for‑profit subsidiaries, (vi) special purpose entities and
(vii) Immaterial Subsidiaries.


117    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(B)    in the case of any Foreign Subsidiary, within 90 days after such
formation, acquisition, designation or failure to qualify as an Immaterial
Subsidiary, except to the extent prohibited or restricted by applicable law or
by contract existing on the Closing Date or, in the case of any Foreign
Subsidiary acquired after the Closing Date, existing on the date of acquisition
of such Foreign Subsidiary and not entered into in contemplation thereof, cause
such Foreign Subsidiary to duly execute and deliver to the Agent a counterpart
of the Foreign Subsidiary Guaranty guaranteeing the other Foreign Subsidiaries’
obligations under the Loan Documents; provided that (x) the foregoing
requirement shall not apply to (i) Unrestricted Subsidiaries, (ii) captive
insurance companies, (iii) not‑for‑profit subsidiaries, (iv) special purpose
entities and (v) Immaterial Subsidiaries and (y) if a Foreign Subsidiary
incorporated in Australia is restricted from becoming a Guarantor by reason of
section 260A of the Australian Corporations Act it shall conduct a financial
assistance ‘whitewash’ pursuant to section 260B of the Australian Corporations
Act to overcome that restriction within 90 days of its formation, acquisition,
designation or failure to qualify as an Immaterial Subsidiary, as applicable.
(C)    within 90 days after such formation, acquisition, designation or failure
to qualify as an Immaterial Subsidiary, furnish to the Agent (I) in the case of
a Domestic Subsidiary, a description of the personal properties of such
Subsidiary in detail reasonably satisfactory to the Agent and (II) in the case
of a Foreign Subsidiary, a description of all Wholly-Owned Subsidiaries of that
Foreign Subsidiary;
(D)    within 90 days after such formation, acquisition, designation or failure
to qualify as an Immaterial Subsidiary, take, and cause such Subsidiary to take,
(I) whatever action (including, without limitation, supplements to the Security
Agreement, supplements to the Intellectual Property Security Agreements (if any
are then in effect, or executing and delivering applicable Intellectual Property
Security Agreements if none are then in effect if required by the Agent) and
other security and pledge agreements, in all such cases, as then specified by
and in form and substance reasonably satisfactory to the Agent (including
delivery of all Pledged Debt of such Subsidiary, and other instruments
representing such Pledged Debt indorsed in blank to the extent required by the
applicable Collateral Document)) as may be necessary or advisable to provide a
first-priority perfected Lien over all or substantially all of the assets of
such Subsidiary (subject to exceptions as set forth in the Loan Documents
(including, without limitation, those set forth at the end of this section)) and
(II) whatever action (including, without limitation, supplements to any relevant
Collateral Document and other security and pledge agreements, in all such cases,
as specified by and in form and substance reasonably satisfactory to the Agent)
as may be necessary or advisable to provide a first-priority perfected Lien


118    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




over the capital stock of such Foreign Subsidiary and any Wholly-Owned
Subsidiary of such Foreign Subsidiary (other than any Subsidiary organized in
any jurisdiction listed on Part II of Schedule 5.01(h)), in all such cases to
the same extent that such documents and instruments would have been required to
have been delivered by Persons that were Guarantor Subsidiaries on the Closing
Date, securing payment of all the Obligations of such Subsidiary under the Loan
Documents; provided that in no event shall Excluded Foreign Subsidiaries be
required to grant Liens on their properties to secure the Obligations of the
Company or any Domestic Subsidiary of the Company;
(E)    contemporaneously with the delivery of such Collateral Documents required
to be delivered to the Agent, upon the request of the Agent in its reasonable
discretion, a signed copy of an opinion, addressed to the Agent and the other
Secured Parties, of counsel for the Loan Parties or counsel for the Agent (as
the case may be) reasonably acceptable to the Agent, as to the validity and
enforceability of the agreements entered into pursuant to this Section 5.01(h)
and as to such other related matters as the Agent may reasonably request, within
90 days after such formation or acquisition; and
(F)    at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Agent may reasonably deem necessary or desirable in perfecting and preserving
the Liens of the Secured Parties under the pledges, assignments, security
agreement supplements, Intellectual Property Security Agreement supplements (if
any) and security agreements required under the terms of the Loan Documents.
(ii)    The time periods set forth in this Section 5.01(h) may be extended in
the reasonable discretion of the Agent, upon the request of the Company, if the
Company and the Loan Parties are actively pursuing same. Any documentation
delivered pursuant to this Section 5.01(h) shall constitute a Loan Document
hereunder and any such document creating or purporting to create a Lien in favor
of the Agent for the benefit of the Secured Parties shall constitute a
Collateral Document hereunder.
The foregoing requirements of this Section 5.01(h) (a) shall not apply to
(i) pledges and security interests prohibited or restricted by applicable law
(including any requirement to obtain the consent of any Governmental Authority
or third party); provided that, if a Foreign Subsidiary incorporated in
Australia is restricted from becoming a Guarantor by reason of section 260A of
the Australian Corporations Act it shall conduct a financial assistance
‘whitewash’ pursuant to section 260B of the Australian Corporations Act to
overcome that restriction within 90 days of its formation, acquisition,
designation or failure to qualify as an Immaterial Subsidiary, as applicable,
(ii) pledges and security interests in agreements, licenses and leases that are
prohibited or restricted by such agreements, licenses and leases (including any
requirement to obtain the consent of any Governmental Authority or third


119    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




party), to the extent prohibited or restricted thereby, and except to the extent
such prohibition or restriction is ineffective under the Uniform Commercial Code
or other applicable law, other than proceeds thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code notwithstanding
such prohibition, (iii) any assets or guaranty to the extent a security interest
in such assets or the making of such guaranty would result in material adverse
tax consequences as reasonably determined by the Company and the Agent, (iv) any
real property, (v) any leasehold interest with respect to real property,
(vi) letter of credit rights and commercial tort claims valued at less than
$10,000,000, (vii) any governmental licenses or state or local franchises,
charters and authorizations, to the extent a security interest in any such
license, franchise, charter or authorization is prohibited or restricted
thereby, (viii) Margin Stock and to the extent prohibited by the terms of any
applicable charter, joint venture agreement, shareholders agreement or similar
agreement, equity interests in any Person other than material Wholly-Owned
Restricted Subsidiaries, (ix) any lease, license or agreement or any property
subject to a purchase money security interest or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or purchase money arrangement or create a right
of termination in favor of any other party thereto after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code or other
applicable law notwithstanding such prohibition (x) any assets of any Foreign
Subsidiary other than the Equity Interests of the Wholly-Owned Subsidiaries of
such Foreign Subsidiary, (xi) any assets of any Loan Party located outside of
the United States other than the Equity Interests of the Wholly-Owned
Subsidiaries of such Loan Party and (xii) in the case of the capital stock of
any Excluded Foreign Subsidiary to secure the Obligations of the Company or any
Domestic Subsidiary of the Company, shall be limited to 65% of the stock of such
foreign subsidiary or such U.S. entity, as the case may be, (b) shall require no
actions to perfect a security interest in letter of credit rights, chattel
paper, hedge agreements, tax refunds, motor vehicles and other assets subject to
certificates of title or commercial tort claims other than the filing of a
Uniform Commercial Code financing statement or analogous form, (c) shall require
no control agreements with respect to any Collateral and (d) shall not require
any perfection steps under the laws of any jurisdiction outside of the United
States except to the extent required to perfect the pledge of the Equity
Interests of any of the Wholly-Owned Subsidiaries of any Loan Party; provided
that any Australian Loan Party shall grant a ‘featherweight’ security interest
over substantially all of its assets in a form substantially consistent with the
featherweight security granted by the Australian Loan Parties on the Closing
Date.
For purposes of clause (i) above, “EBITDA” means the net income of the
respective Subsidiary for the respective period adjusted by adding thereto (or
subtracting in the case of a gain) the following amounts to the extent deducted
or included, as applicable, and without duplication, when calculating net income
(a) interest expense, (b) income taxes, (c) any extraordinary gains or losses,
(d) gains or losses from sales of assets (other than from sales of inventory in
the ordinary course of business), (e) all amortization of goodwill and other
intangibles and (f) depreciation.


120    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(i)    Use of Proceeds. The Borrowers shall use the entire amount of the
proceeds of the Advances as provided in Section 2.18.
(j)    Payment of Taxes, Etc. The Company and each Subsidiary shall, pay and
discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies (including but not limited to,
taxes or levies imposed pursuant to ERISA), except where (a) contested in good
faith, by proper proceedings and adequate reserves therefor have been
established on the books of the Company, the appropriate Subsidiary in
conformity with GAAP or (b) the failure to comply with the covenants in this
Section 5.01 would not, in the aggregate over all such failures, have a Material
Adverse Effect.
(k)    Maintenance of Ratings. Use commercially reasonable efforts to maintain
at all times (a) corporate family ratings from Moody’s and corporate credit
ratings from S&P and (b) ratings for the Facilities from Moody’s and S&P.
(l)    Designation of Subsidiaries. The Company may at any time designate any
Subsidiary (other than the Company or any other Borrower) as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Default (including in
respect of Section 5.02(d)) shall have occurred and be continuing and
(b) immediately after giving effect to such designation, the Borrowers shall be
in compliance, on a Pro Forma Basis, with the covenant set forth in
Section 5.03. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an investment by the Borrowers therein (and must comply as such
with the limitations investments under Section 5.02(d)) at the date of
designation in an amount equal to the net book value of the Borrowers’
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time. Any
Subsidiary designated as an Unrestricted Subsidiary may subsequently be
re-designated as a Restricted Subsidiary.
(m)    Post‑Closing Matters. The Borrowers shall ensure that the matters
specified in Schedule 5.01(m) shall be completed or otherwise satisfied as set
forth and in the time periods (as extended by the Agent in its discretion) in
such Schedule.
(n)    KYC Requests. Promptly following any request therefor, provide
information and documentation reasonably requested by the Agent or any Lender
for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.
(o)    Accounting Changes. The Loan Parties and Restricted Subsidiaries shall
provide written notice to the Agent at least thirty (30) days prior to any
changes in (i) its accounting policies or reporting practices, except as
permitted or required by GAAP or (ii) its Fiscal Year.


121    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(p)    Australian PPSA and New Zealand PPSA. If the Agent determines that a Loan
Document (or a transaction in connection with it) is or contains a security
interest for the purposes of the Australian PPSA and/or the New Zealand PPSA,
each Borrower and each Guarantor agrees to do anything (such as obtaining
consents, signing and producing documents, getting documents completed and
signed and supplying information) which the Agent asks and considers necessary
for the purposes of:
(i)    ensuring that the security interest is enforceable, perfected (including,
where possible, by control in addition to registration) and otherwise effective;
or
(ii)    enabling the Agent to apply for any registration, or give any
notification, in connection with the security interest so that the security
interest has the priority required by the Agent; or
(iii)    enabling the Agent to exercise rights in connection with the security
interest.
For the purposes of the New Zealand PPSA, each Borrower and each Guarantor
waives any right it may have to receive a copy of any financing statement,
financing change statement or verification statement that is registered, issued
or received at any time in relation to a Loan Document (or a transaction in
connection with it).
(q)    Sanctions, Anti-Money Laundering and Anti-Corruption Laws. Each Borrower
agrees that it shall not, and shall not permit any of its respective
Subsidiaries to:
(i)    use the proceeds of any Borrowing or any Letter of Credit directly or, to
the knowledge of the Company, indirectly, to fund any activities of, or business
with, any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation of any Sanctions; or
(ii)    use the proceeds of any Borrowing or any Letter of Credit directly, or,
to the knowledge of any Responsible Officer of the Company, indirectly, for any
purpose which would result in any material breach of the United States Foreign
Corrupt Practices Act of 1977, as amended, the UK Bribery Act 2010, the Mexican
Federal Law for the Prevention and Identification of Transactions performed with
Illicit Resources (Ley Federal para la Prevención e Identificación de
Operaciones con Recursos de Procedencia Ilícita), the Corruption of Foreign
Public Officials Act (Canada) or other similar legislation relating to bribery
or corruption in other jurisdictions applicable to the Borrowers or their
respective Subsidiaries (collectively, “Anti-Corruption Laws”) or Anti-Money
Laundering Laws;
provided, however, that the provisions of this Section 5.01(q) shall not apply
to any Group Member organized in the Federal Republic of Germany to the extent
that compliance with the above by such Group Member would result in (A) any
violation of, conflict with or liability under Council Regulation (EC) 2271/96,
or (B) a violation or conflict with section


122    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




7 foreign trade rules (AWV) (Aussenwirtschaftsverordnung) or a similar
anti-boycott statute applicable to any Group Member.
(r)    Anti-Social Forces. The Company will, and will cause each of its
Restricted Subsidiaries to, (x) not become a member of an Anti-Social Group, (y)
not have any Anti-Social Relationship or (z) not engage in any Anti-Social
Conduct, whether directly or indirectly through a third party.
(s)    Centre of main interest and central administration. No Luxembourg Loan
Party will do anything to change the location of its centre of main interests,
and each Luxembourg Loan Party will maintain its central administration in
Luxembourg.
SECTION 5.02    Negative Covenants. So long as any Advance or Letter of Credit
shall remain outstanding or any Lender shall have any Commitment hereunder:
(a)    Liens. The Company will not, and will not permit any of its Restricted
Subsidiaries to, create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:
(i)    Liens arising under the Collateral Documents or any incremental amendment
agreement;
(ii)    Liens on any asset securing Indebtedness permitted under
Section 5.02(b)(viii);
(iii)    Liens existing on the date hereof and listed on
Schedule 5.02(a) hereto;
(iv)    any Lien on any asset of any Person existing at the time such Person
becomes a Subsidiary of the Company and not created in contemplation of such
event;
(v)    any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Company or any of its Subsidiaries and
not created in contemplation of such event;
(vi)    any Lien on any asset existing prior to the acquisition thereof by the
Company or any of its Subsidiaries and not created in contemplation of such
acquisition;
(vii)    any Lien arising out of the renewal, replacement or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses of
this Section; provided that such Indebtedness is not increased other than by an
amount equal to any reasonable financing fees and is not secured by any
additional assets;
(viii)    Liens securing Indebtedness incurred pursuant to, and permitted under,
Section 2.04;
(ix)    Permitted Liens;


123    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(x)    Liens not otherwise permitted by this Section 5.02(a) securing
Indebtedness in an aggregate principal amount outstanding at any time not
exceeding $300,000,000; and
(xi)    Liens pursuant to a Permitted Receivables Financing that is permitted
pursuant to Section 5.02(b)(xi).
provided, that to the extent any Liens are incurred in connection with a Limited
Condition Acquisition, at the election of the Company, the incurrence of Liens
pursuant to this Section 5.02(a) shall be in accordance with the provisions of
Section 1.14.
(b)    Indebtedness. None of the Loan Parties will, or will permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:
(i)    Indebtedness under the Loan Documents;
(ii)    Indebtedness existing on the date hereof and listed on
Schedule 5.02(b) hereto and any Permitted Refinancing Indebtedness in respect
thereof;
(iii)    Indebtedness in respect of the Existing Sealed Air Notes and any
Permitted Refinancing Indebtedness in respect thereof;
(iv)    Indebtedness of any Person existing at the time such Person becomes a
Subsidiary of the Company or is merged or consolidated into the Company or any
of its Subsidiaries and not created in contemplation of such event; provided
that on a Pro Forma Basis (assuming that such event had been consummated on the
first day of the most recently ended period of four fiscal quarters for which
financial statements have been or are required to have been delivered pursuant
to Section 5.01(a)), the Company would have been in compliance with Section 5.03
determined as of the last day of such period, and any renewal, replacement or
refunding thereof so long as such renewal, replacement or refunding does not
increase the amount of such Indebtedness;
(v)    Indebtedness of (A) any Loan Party to any other Loan Party; (B) any Group
Member which is not a Loan Party to any other Group Member which is also not a
Loan Party; (C) any Loan Party to any Group Member which is not a Loan Party and
(D) any Group Member which is not a Loan Party to any Loan Party to the extent
permitted pursuant to Section 5.02(d)(x), and in each case as applicable
including Indebtedness in connection with obligations under Liquidity
Structures; provided that in each case of subclauses (A) through (D) of this
clause (v), (x) all such Indebtedness owing by or payable by a Loan Party, shall
be subordinated to the Secured Obligations on terms reasonably satisfactory to
the Agent and (y) all such Indebtedness to the extent owed to a Loan Party, be
pledged to the Agent for the benefit of the applicable Secured Parties under the
applicable Collateral Documents;


124    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(vi)    Indebtedness in connection with issuance of one or more performance
bonds securing obligations of the type set forth in clauses (a) and (b) of the
definition of “Permitted Liens”;
(vii)    Indebtedness in connection with Cash Management Obligations;
(viii)    Capital Lease Obligations and purchase money obligations for fixed or
capital assets in an aggregate amount not to exceed $100,000,000 outstanding at
any time;
(ix)    subject to the proviso at the end of this Section 5.02(b), other
Indebtedness; provided that no Event of Default has occurred and is continuing
at the time of incurrence thereof and on the date of incurrence thereof (or
would result from such incurrence), either (a) the Company shall be in
compliance with the financial covenant set forth in Section 5.03 (except that
for purposes of determining compliance with this clause (ix), the applicable Net
Total Leverage Ratio in Section 5.03 shall be reduced by 0.50:1.00) determined
as of the end of the fiscal quarter immediately preceding such date on a Pro
Forma Basis to include such Indebtedness and all other Indebtedness incurred
since the end of such fiscal quarter or (b) the Company shall be in compliance
with the financial covenant set forth in Section 5.03 determined as of the end
of the fiscal quarter immediately preceding such date on a Pro Forma Basis to
include such Indebtedness and all other Indebtedness incurred since the end of
such fiscal quarter and the Interest Coverage Ratio is equal to or greater than
2.00:1.00, as determined on a Pro Forma Basis as of the end of the fiscal
quarter immediately preceding such date;
(x)    subject to the proviso at the end of this Section 5.02(b), other
Indebtedness in an aggregate principal amount not to exceed the greater of
(A) $750,000,000, and (B) an amount of Indebtedness such that, at the time of
the incurrence of such Indebtedness, the Net Total Secured Leverage Ratio,
determined as of the end of the fiscal quarter immediately preceding the date of
such incurrence, on a Pro Forma Basis, shall not be greater than 3.50:1:00;
provided, in each case, that no Event of Default has occurred and is continuing
at the time of incurrence thereof and on the date of incurrence thereof (or
would result from such incurrence);
(xi)    Indebtedness in respect of Permitted Receivables Financings; provided
that, in the event the aggregate size of Permitted Receivables Financings
pursuant to this clause (xi) exceeds $400,000,000 (or the Equivalent thereof at
the time of incurrence), then 100% of all additional Indebtedness in respect of
Permitted Receivables Financings shall be applied to the mandatory repayment of
indebtedness under this Agreement under the terms of Section 2.11(b)(ii)(C)
hereof;
(xii)    any liability arising under a declaration of joint and several
liability (hoofdelijke aansprakelijkheid) as referred to in Section 2:403 of the
Dutch Civil Code (and any residual liability arising pursuant to Section
2:402(2) of the Dutch Civil Code);


125    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(xiii)    any liability arising as a result of Group Members forming part of a
fiscal unity (fiscale eenheid);
(xiv)    unsecured Indebtedness of any Foreign Subsidiary in an aggregate amount
not to exceed $500,000,000 outstanding at any time;
(xv)    Indebtedness of the Company or any Restricted Subsidiary in connection
with obligations under Liquidity Structures; and
(xvi)    Indebtedness incurred pursuant to Section 2.04;
provided that notwithstanding anything to the contrary contained in clauses (ix)
and (x) above, the total aggregate amount of Indebtedness incurred thereunder by
all Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed
an aggregate amount of $250,000,000 outstanding at any time and, provided,
further, that to the extent the proceeds of any incurrence of Indebtedness are
intended to be applied to finance a Limited Condition Acquisition, at the
election of the Company, the incurrence of Indebtedness pursuant to this Section
5.02(b) shall be in accordance with the provisions of Section 1.14.
(c)    Restricted Payments. Neither the Company nor any Restricted Subsidiary
will, directly or indirectly, declare or make any Restricted Payment or incur
any obligation (contingent or otherwise) to do so, except:
(i)    the Company and its Restricted Subsidiaries may make dividends and other
distributions payable solely in Equity Interests of such Person;
(ii)    (A) any Group Member may make distributions to the Company or to any
Loan Party, and (B) any Group Member which is not a Loan Party may make
distributions to any other Group Member which is also not a Loan Party; provided
that in the case of Restricted Payments in the form of distributions from
Subsidiaries of the Company that are not Wholly-Owned Subsidiaries of the
Company (whether directly or indirectly held), such distributions are made on a
ratable basis to all equity holders; provided further that in no event shall any
Domestic Subsidiaries be permitted to make Restricted Payments to any Foreign
Subsidiaries that are not Loan Parties under this provision (it being understood
and agreed that (i) distributions may be made by Loan Parties to any Group
Member that is not a Loan Party as part of a related series of transactions in
which the money or property being distributed ultimately is received by a Loan
Party and (ii) distributions may be made by Domestic Subsidiaries to Foreign
Subsidiaries that are not Loan Parties as part of a related series of
transactions in which the money or property being distributed ultimately is
received by a Foreign Subsidiary that is a Loan Party; provided however, that to
the extent any “related series of transactions”, as referred to in this
Section 5.02(c)(ii), involves a transaction that is not a distribution, such
transaction, as determined by the Agent, shall not adversely affect the
interests of the Lenders);


126    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(iii)    repurchases of Equity Interests in a cashless transaction deemed to
occur upon exercise or vesting of restricted stock, stock options or warrants;
(iv)    to the extent constituting Restricted Payments, the Company and its
Restricted Subsidiaries may enter into transactions permitted by
Sections 5.02(e) and 5.02(f);
(v)    the Company may make Restricted Payments in cash so long as (x) the Net
Total Leverage Ratio as of the end of the fiscal quarter immediately preceding
the date of such Restricted Payment, on a Pro Forma Basis, does not exceed
4.50:1.00 and (y) no Default or Event of Default has occurred and is continuing,
or would result therefrom;
(vi)    the Company may make Restricted Payments in cash in an aggregate amount
not to exceed the Available Basket Amount on the date of such Restricted
Payment;
(vii)    the Company may make other Restricted Payments in cash in an aggregate
amount not to exceed in any Fiscal Year (A) $125,000,000 plus (B) any
Roll-Forward Amount from the immediately preceding Fiscal Year; and
(viii)    Restricted Payments to pay for the settlement, repurchase, retirement
or other acquisition or retirement for value, or satisfaction of any obligation,
of Equity Interests of the Company or any direct or indirect parent company of
the Company held by any future, present or former employee, director, manager or
consultant of the Company, any of its Subsidiaries or any direct or indirect
parent company of the Company pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement, or
any stock subscription or shareholder agreement (including, for the avoidance of
doubt, any principal and interest payable on any notes issued by the Company or
any direct or indirect parent company of the Company in connection with such
repurchase, retirement or other acquisition); provided that the aggregate
Restricted Payments made under this clause (viii) do not exceed in any calendar
year $10,000,000 (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum (without giving effect to the
following proviso) of $15,000,000 in any calendar year); provided further that
such amount in any calendar year may be increased by an amount not to exceed:
(A) the cash proceeds from the sale of Equity Interests of the Company and, to
the extent contributed to the Company, the cash proceeds from the sale of Equity
Interests of any direct or indirect parent company of the Company, in each case
to any future, present or former employees, directors, managers or consultants
of the Company, any of its Subsidiaries or any direct or indirect parent company
of the Company that occurs after the Closing Date, plus (B) the cash proceeds of
key man life insurance policies received by the Company and the Restricted
Subsidiaries after the Closing Date, less (C) the amount of any Restricted
Payments previously made pursuant to clauses (A) and (B) of this clause (viii);
and provided further that cancellation of Indebtedness owing to the


127    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Company or any Restricted Subsidiary from any future, present or former
employees, directors, managers or consultants of the Company, any direct or
indirect parent company of the Company or any Restricted Subsidiary in
connection with a repurchase of Equity Interests of the Company or any direct or
indirect parent company of the Company will not be deemed to constitute a
Restricted Payment for purposes of this Section 5.02(c) or any other provision
of this Agreement.
(d)    Investments. Neither the Company nor any Restricted Subsidiary will,
directly or indirectly, make or hold any Investments, except:
(i)    Investments held by the Company or any of its Restricted Subsidiaries in
the form of Cash Equivalents;
(ii)    Investments existing on the date hereof and listed on
Schedule 5.02(d) (or with respect to Investments in Equity Interests, listed on
Schedule 4.01(l)) hereto and extensions, renewals, modifications, restatements
or replacements thereof; provided, that no such extension, renewal, modification
or restatement shall increase the amount of the original loan, advance or
investment, except by an amount equal to any premium or other reasonable amount
paid in respect of the underlying obligations and fees and expenses incurred in
connection with such replacement, renewal or extension;
(iii)    advances to officers, directors and employees of the Company and its
Restricted Subsidiaries in an aggregate amount not to exceed $15,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(iv)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(v)    Investments (including debt obligations and Equity Interests) received in
satisfaction of judgments or in connection with the bankruptcy or reorganization
of suppliers and customers of the Company and its Restricted Subsidiaries and in
settlement of delinquent obligations of, and other disputes with, such customers
and suppliers arising in the ordinary course of business;
(vi)    Permitted Acquisitions;
(vii)    Investments consisting of extensions of credit or endorsements for
collection or deposit in the ordinary course of business;


128    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(viii)    promissory notes and other similar non‑cash consideration received by
the Company and its Restricted Subsidiaries in connection with dispositions not
otherwise prohibited under this Agreement;
(ix)    Investments in Swap Contracts entered into in order to manage existing
or anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes;
(x)    (A) Investments by the Company or its Restricted Subsidiaries in any Loan
Party or entity that becomes a Loan Party as a result of such Investment,
provided that, the amount of Investments by any Domestic Loan Party under this
clause (x)(A) in any Loan Party that is not a Domestic Loan Party shall be
subject to the applicable restriction in the definition of Liquidity Structures,
(B) Investments by any Group Member which is not a Loan Party in any other Group
Member which is also not a Loan Party and (C) Investments by any Loan Party in a
Group Member which is not a Loan Party in an aggregate amount not to exceed
$250,000,000 (exclusive of any amounts permitted pursuant to clause (A) above)
at any time (net of any returns of capital);
(xi)    Guarantees of Leases and of other obligations not constituting
Indebtedness of the Company and its Restricted Subsidiaries entered into in the
ordinary course of business;
(xii)    Investments by the Company or any of its Restricted Subsidiaries so
long as (x) the Net Total Leverage Ratio as of the end of the fiscal quarter
immediately preceding the date of such Investment, on a Pro Forma Basis, is at
least 0.25:1.00 less than the maximum Net Total Leverage Ratio otherwise then
required pursuant to Section 5.03, and (y) no Default or Event of Default has
occurred and is continuing or would result therefrom;
(xiii)    Investments by the Company and its Restricted Subsidiaries in an
aggregate amount not to exceed the Available Basket Amount on the date of such
Investment;
(xiv)    Investments by the Company and its Restricted Subsidiaries made in cash
in an aggregate amount not to exceed $150,000,000 at any time outstanding; and
(xv)    Investments constituting loans and advances among the Company and its
Restricted Subsidiaries for working capital and other ordinary course purposes
pursuant to, and in accordance with, the Liquidity Structures.
provided, further, that to the extent Investments are made in connection with a
Limited Condition Acquisition, at the election of the Company, the making of
such Investments pursuant to this Section 5.02(d) shall be in accordance with
the provisions of Section 1.14.


129    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(e)    Dispositions. Neither the Company nor any Restricted Subsidiary will make
any Disposition, except:
(i)    Dispositions of obsolete, worn out, damaged, surplus or otherwise no
longer used or useful machinery, parts, equipment or other assets no longer used
or useful in the conduct of the business of the Company or any of its Restricted
Subsidiaries in the ordinary course of business;
(ii)    Dispositions of Cash Equivalents and inventory in the ordinary course of
business (including the sale, transfer or other disposition of overdue or
disputed accounts receivable, in connection with the compromise or collection
thereof) and the conversion of cash into Cash Equivalents and Cash Equivalents
into cash;
(iii)    Dispositions of property subject to Events of Loss;
(iv)    the sale or issuance of any Subsidiary’s Equity Interests to the Company
or any Restricted Subsidiary; provided that any Subsidiary Guarantor shall only
issue or sell its Equity Interests to the Company or another Loan Party;
(v)    Dispositions by the Company to any Subsidiary, or by any Subsidiary to
the Company or to another Subsidiary of the Company; provided that if the
transferor is a Restricted Subsidiary, the transferee thereof must either be the
Company or a Restricted Subsidiary; provided, further that if the transferor is
the Company or a Guarantor, the transferee must be either the Company or a
Guarantor; provided, further that the immediately preceding proviso shall not be
applicable if either (i) (w) the transferor is a Domestic Loan Party and the
transferee is a Foreign Subsidiary that is not a Loan Party, (x) the assets
being transferred are Equity Interests in a Foreign Subsidiary and are being
transferred as part of a foreign subsidiary rationalization program effected in
good faith by the Company and (y) the transfer is made for fair market value as
determined by the Company in its reasonable discretion or (ii) (w) the
transferor is a Foreign Subsidiary that is Loan Party and the transferee is a
Foreign Subsidiary that is not a Loan Party, (x) the assets being
transferred are Equity Interests, (y) the transfer is made for cash
consideration payable in immediately available funds and (z) the transfer is
made for fair market value as determined by the Company in its reasonable
discretion (it being understood and agreed that Dispositions may be made between
Loan Parties as part of a related series of transactions in which the money or
property being transferred ultimately is received by a Loan Party; provided
however, to the extent any “related series of transactions”, as referred to in
this Section 5.02(e)(v), involves a transaction with a Person that is not a Loan
Party, such transaction shall not adversely affect the interests of the Lenders
as determined by the Agent);
(vi)    Dispositions that are Investments not prohibited by Section 5.02(d);
(vii)    Dispositions of property or assets (A) with a fair market value (as
reasonably determined by the Company) of less than $5,000,000; and (B) with a
fair


130    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




market value (as reasonably determined by the Company) of $5,000,000 or more
from a Loan Party to a Subsidiary that is not a Loan Party or to a joint venture
of a Loan Party, provided, that as of the date of such Disposition the aggregate
fair market value of all property and assets subject to such Dispositions
(reasonably determined by the Company at the time of such Dispositions) pursuant
to clause (B) of this clause (vii) since the Closing Date does not exceed
$50,000,000;
(viii)    Dispositions of Unrestricted Subsidiaries;
(ix)    Leases, subleases, licenses or sublicenses of assets or properties in
the ordinary course of business and which do not materially interfere with the
business of the Company and its Restricted Subsidiaries;
(x)    Dispositions of IP Rights which, in the reasonable good faith
determination of the Borrower, are not material to the conduct of the business
of the Company and its Restricted Subsidiaries, the expiration and abandonment
of IP Rights and other transfers of IP Rights and copyrighted material in the
ordinary course of business or that are otherwise not material to the conduct of
the business of the Company and its Restricted Subsidiaries;
(xi)    Dispositions of assets or properties to the extent that such assets or
properties are exchanged for credit against the purchase price of similar
replacement assets or properties or the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement assets or
properties, in each case, in the ordinary course of business;
(xii)    termination of Swap Contracts;
(xiii)    other Dispositions by the Company and its Restricted Subsidiaries;
provided that (A) at the time of such Disposition, no Event of Default has
occurred and is continuing (or would result therefrom), (B) the aggregate book
value of all property Disposed of in reliance on this clause (xiii) in any
Fiscal Year shall not exceed 15% of the Company’s Consolidated Net Tangible
Assets, as determined as of the last day of the preceding Fiscal Year, and
(C) with respect to any Disposition or series of related Dispositions with an
aggregate sale price in excess of $10,000,000, at least 75% of the consideration
received for each such Disposition or series of related Dispositions shall be in
the form of cash or Cash Equivalents;
(xiv)    any other Disposition set forth on Schedule 5.02(e) hereto;
(xv)    sales of any receivables in connection with Permitted Receivables
Financings permitted pursuant to Section 5.02(b)(xi) with a total aggregate
maximum facility size not to exceed $400,000,000 (or the Equivalent thereof at
the time of incurrence); and


131    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(xvi)    sales of receivables (other than as part of a Permitted Receivables
Financing) so long as (A) no Default or Event of Default has occurred and is
continuing or would result therefrom, (B) each such sale is for cash which is
paid at the time of such sale, (C) each such receivable sold is not past due,
and (D) following such sale, such receivable is no longer recourse to the
Company or any of its Subsidiaries (except with respect to customary
indemnification obligations and customary recourse arising from breach of
representations).
(f)    Fundamental Changes. The Company will not, and will not permit any of the
Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:
(i)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, any Subsidiary of the Company or any other Person may
be merged, amalgamated or consolidated with or into the Company or any Borrower;
provided that (A) the Company or such Borrower shall be the continuing or
surviving entity or (B) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not the Company or such Borrower (such other
Person, the “Successor Borrower”), (1) the Successor Borrower shall, as the case
may be, be an entity organized or existing under the laws of the United States,
any state thereof, the District of Columbia or any territory thereof or in the
case of a Borrower that is a Foreign Subsidiary, under the law of the
jurisdiction where the relevant Borrower that is a Foreign Subsidiary was
organized, (2) the Successor Borrower shall expressly assume all the obligations
of the Company or such Borrower under this Agreement and the other Loan
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Agent, (3) each Guarantor, unless it is the other party to
such merger, amalgamation or consolidation, shall have by a supplement to the
Guaranty confirmed that its guaranty thereunder shall apply to any Successor
Borrower’s obligations under this Agreement, (4) each Subsidiary grantor and
each Subsidiary pledgor, unless it is the other party to such merger,
amalgamation or consolidation, shall have by a supplement to any applicable
Collateral Document, affirmed that all of its obligations thereunder shall still
apply and (5) the Successor Borrower shall have delivered to the Agent an
officer’s certificate stating that such merger, amalgamation or consolidation
and such supplements preserve the enforceability of the Guaranty and the
perfection and priority of the Liens under the applicable Collateral Documents
(it being understood that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Company or such Borrower, as
applicable, under this Agreement);
(ii)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, any Subsidiary of the Company (other than any
Subsidiary that is a Borrower) or any other Person may be merged, amalgamated or
consolidated with or into any one or more Subsidiaries of the Company (other
than any Subsidiary


132    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




that is a Borrower), provided that (i) in the case of any merger, amalgamation
or consolidation involving one or more Restricted Subsidiaries, (A) a Restricted
Subsidiary shall be the continuing or surviving Person or (B) the Company shall
take all steps necessary to cause the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Restricted Subsidiary) to
become a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Guarantor) shall, execute
a supplement to the Guaranty and the relevant Collateral Documents in form and
substance reasonably satisfactory to the Agent in order to become a Guarantor
and pledgor, mortgagor and grantor, as applicable, thereunder for the benefit of
the Secured Parties, (iii) no Default or Event of Default has occurred and is
continuing or would result from the consummation of such merger, amalgamation or
consolidation and (iv) the Company shall have delivered to the Agent an
officers’ certificate stating that such merger, amalgamation or consolidation
and any such supplements to any Collateral Document preserve the enforceability
of the Guaranties and the perfection and priority of the Liens under the
applicable Collateral Documents;
(iii)    any Restricted Subsidiary that is not a Loan Party may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Company or any other Restricted Subsidiary;
(iv)    any Subsidiary may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any Loan Party,
provided that the consideration for any such disposition by any Person other
than a Guarantor shall not exceed the fair value of such assets;
(v)    any Restricted Subsidiary may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders;
(vi)    to the extent that no Default or Event of Default would result from the
consummation of such disposition or investment, the Company and the Restricted
Subsidiaries may consummate a merger, dissolution, liquidation, consolidation,
investment or disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 5.02(e) or an Investment permitted pursuant to
Section 5.02(d);
(vii)    the Company and the Restricted Subsidiaries may consummate a
Disposition constituting the sale of manufacturing facilities and related
assets, in connection with establishing outsourcing arrangements providing
substantially similar functionality; and
(viii)    any other transaction set forth on Schedule 5.02(e) may be
consummated;


133    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




provided, however, except as permitted by Section 5.02(e)(v),
Section 5.02(e)(xiv) or Section 5.02(f)(vii), neither the Company nor any
Domestic Subsidiary will convey, sell, lease, assign, transfer or otherwise
dispose of (collectively, a “transfer”) any of its property, business or assets
(including, without limitation leasehold interests), whether now owned or
hereafter acquired, to any Foreign Subsidiary, except to the extent that such
transfer or series of related transfers (A) individually or in the aggregate,
would not reasonably be expected to materially and adversely affect the
business, results of operations or financial condition of the Company and its
Subsidiaries taken as a whole, (B) are made for cash consideration payable in
immediately available funds (provided that this clause (B) shall not apply to
any transfer of Equity Interest for which reasonable equivalent non-cash value
is given), and (C) are made for consideration equal to the value of the asset or
assets that would be attributed to such asset or assets being transferred by an
independent and unaffiliated third party purchasing such assets in an
arms-length sale transaction as of such date, as determined in good faith by the
Company.
(g)    Change in Nature of Business. The Company will not, and will not permit
any of its Restricted Subsidiaries to, engage in any business other than the
businesses in which the Company and its Subsidiaries, taken as a whole, are
engaged on the Closing Date, plus extensions and expansions thereof, and
businesses and activities ancillary or complimentary thereto.
(h)    Transactions with Affiliates. Neither any Loan Party nor any Restricted
Subsidiary will effect any transaction with any Affiliate of the Company that is
not a Restricted Subsidiary, having a value, or for consideration having a
value, in excess of $50,000,000 unless the board of directors (or the person
duly authorized to perform similar functions) of the Company or such Restricted
Subsidiary shall make a good faith determination that the terms of such
transaction are, taken as a whole, no less favorable to the Company or such
Restricted Subsidiary, as the case may be, than would at the time be obtainable
for a comparable transaction in arms‑length dealing with an unrelated third
party; provided, however, that this Section 5.02(h) shall not apply to
(i) overhead and other ordinary course allocations of costs and services on a
reasonable basis, (ii) allocations of tax liabilities and other tax‑related
items among the Company and its Affiliates based principally upon the financial
income, taxable income, credits and other amounts directly related to the
respective parties, to the extent that the share of such liabilities and other
items allocable to the Company and its Restricted Subsidiaries shall not exceed
the amount that such Persons would have been responsible for as a direct
taxpayer and (iii) any Investment permitted by Section 5.02(d) or any Restricted
Junior Payment permitted by Section 5.02(l), and (iv) the Liquidity Structure;
provided, further, that this provision shall not permit Dispositions, sales,
loans, leases, assignments, transfers or other dispositions to any Foreign
Subsidiary which is otherwise restricted under any other provisions of this
Section 5.02.
(i)    Speculative Hedging Activities. Neither the Company nor any Restricted
Subsidiary will enter into any Swap Contracts other than in the ordinary course
of business for non‑speculative purposes and consistent with sound business
practice.


134    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(j)    Sales and Leasebacks. Except as set forth on Schedule 5.02(j), neither
any Loan Party nor any Restricted Subsidiary will (i) become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property, whether now owned or hereafter acquired (A) which such Loan Party has
sold or transferred or is to sell or transfer to any other Person (other than
another Loan Party) or (B) which such Loan Party intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by a Loan Party to any Person (other than another Loan
Party) in connection with such lease, or (ii) create, incur, assume or suffer to
exist any obligations as lessee under operating leases or agreements to lease
having an original term of one year or more that would cause the direct and
contingent liabilities of the Company and its Subsidiaries, on a consolidated
basis, in respect of all such obligations to exceed $50,000,000 payable in any
period of 12 consecutive months; provided that nothing in this Section 5.02(j)
shall be construed to prevent the obligations described herein from being
incurred pursuant to Section 5.02(b)(x) (to the extent such obligations could
otherwise be incurred pursuant to Section 5.02(b)(x)).
(k)    Negative Pledge. Neither any Loan Party nor any Restricted Subsidiary
will enter into or suffer to exist, or permit any of its Restricted Subsidiaries
to enter into or suffer to exist, any agreement prohibiting, restricting or
conditioning the creation, maintenance, reapplication or assumption of any Lien
on the Collateral securing the Obligations pursuant to the Collateral Documents,
except (i) agreements in favor of the Secured Parties, (ii) agreements governing
Indebtedness or other arrangements secured by Liens permitted under
Section 5.02(a)) so long as such restrictions extend only to (x) the property
acquired with or subject to such Indebtedness or (y) the property subject to
such other arrangements, as the case may be, (iii) agreements in existence on
the Closing Date and set forth on Schedule 5.02(k) including any renewals,
extensions or replacements of such agreements on terms not materially less
favorable to the interests of the Lenders than those in effect on the date of
this Agreement, (iv) purchase money obligations for property acquired in the
ordinary course of business, (v) pursuant to any requirement of law or any
applicable rule, regulation or order, (vi) any agreement or other instrument of
a Person acquired by or merged or consolidated with or into the Company or any
Restricted Subsidiary, or of an Unrestricted Subsidiary that is designated a
Restricted Subsidiary, or that is assumed in connection with the acquisition of
assets from such Person, in each case that is in existence at the time of such
transaction (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired or designated, (vii) contracts for
the sale of assets, including customary restrictions with respect to a
Subsidiary of the Company pursuant to an agreement that has been entered into
for the sale or disposition of all or substantially all of the capital stock or
assets of such Subsidiary, (viii) restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business, (ix) customary provisions in joint venture agreements or
arrangements and other similar agreements or arrangements relating solely to
such joint venture, (x) customary provisions contained in leases, sub-leases,
licenses, sub-licenses or similar agreements, in each case, entered into in the
ordinary course of business, (xi) restrictions created in connection with any
Permitted Receivables Financing


135    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




that, in the good faith determination of the Company, are necessary or advisable
to effect such Permitted Receivables Financing, (xii) agreements relating to
Liquidity Structures to which the Agent, any Co-Documentation Agent, any
Co-Syndication Agent or any Affiliate of any of the aforementioned is a party
and (xiii) so long as no Optional Release Date has occurred, and so long as the
terms and scope of the restrictions or conditions therein with respect to the
assumption of any Lien (x) are reasonably related to the purpose of such
agreement and (y) would not restrict or condition the Liens of the Secured
Parties on any material portion of the Collateral, any other agreements
expressly permitted under the terms of the Loan Documents.
(l)    Restricted Junior Payments. Neither any Loan Party nor any Restricted
Subsidiary will, or will permit any of their Restricted Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Junior Payment, except:
(i)    the Company may make Restricted Junior Payments so long as (A) the Net
Total Leverage Ratio as of the end of the fiscal quarter immediately preceding
the date of such Restricted Junior Payment, on a Pro Forma Basis, is less than
the Net Total Leverage Ratio then required pursuant to Section 5.03, and (B) the
Company is Liquidity Test Compliant both before and, on a Pro Forma Basis, after
the consummation of any such Restricted Junior Payment;
(ii)    the Company may make Restricted Junior Payments in cash in an aggregate
amount not to exceed the Available Basket Amount on the date of such Restricted
Junior Payment;
(iii)    the Company may make Restricted Junior Payments by the conversion of
the applicable Indebtedness to common equity of the Company or Qualified
Preferred Equity of the Company, applying the Net Cash Proceeds of the issuance
of such common equity or such Qualified Preferred Equity to the payment of such
Indebtedness or exchanging such Indebtedness solely for such common equity or
such Qualified Preferred Equity or Subordinated Indebtedness of the Company; and
(iv)    the Company may make other Restricted Junior Payments in cash in an
aggregate amount not to exceed $125,000,000 since the Closing Date.
(m)    Capital Increase. The Company and the Loan Parties shall procure that the
stated share capital of (i) any Loan Party incorporated in Germany as a limited
liability company (Gesellschaft mit beschränkter Haftung) or (ii) any general
partner of a Loan Party which is established in Germany as a limited liability
partnership or a partnership (GmbH & Co. KG / GmbH & Co. oHG) will not be
increased without the prior written consent of the Agent.
Notwithstanding anything in this Agreement to the contrary, (i) during any
period of time that (A) the Covenant Ratings Condition has been satisfied and,
as of the applicable date of determination, has remained satisfied for an
uninterrupted period of at least 30 consecutive days, and (B) no Event of
Default has occurred and is continuing (the simultaneous occurrence of both of
the events described


136    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




in the foregoing clauses (A) and (B) being collectively referred to as a
“Covenant Suspension Event”), the Company and the Restricted Subsidiaries will
not be required to comply with the terms of Sections 5.02(c), 5.02(d), 5.02(e),
5.02(j) and 5.02(l) collectively, the “Suspension Covenants”), and (ii) during
any period of time when a Covenant Suspension Event shall have occurred and be
continuing and the Interest Coverage Ratio is greater than or equal to 2.00:1.00
(as determined on a Pro Forma Basis, giving effect to each anticipated
indebtedness incurrence event, as of the end of the fiscal quarter immediately
preceding such date), the Company and the Restricted Subsidiaries will not be
required to comply with Section 5.02(b) other than the proviso at the end of
Section 5.02(b) (the “Suspension Debt Covenant”). In the event that the Company
and the Restricted Subsidiaries are not required to comply with the Suspension
Covenants or the Suspension Debt Covenant for any period of time as a result of
the foregoing, and on any subsequent date (the “Reversion Date”) the Covenant
Ratings Condition is not satisfied (or in the case of the Suspension Debt
Covenant, the Interest Coverage Ratio shall be less than 2.00:1.00 as of such
date), then the Company and the Restricted Subsidiaries will thereafter again be
required to comply with the Suspension Covenants, and the Suspension Debt
Covenant with respect to any future events or transactions. Notwithstanding that
the Suspension Covenants and the Suspension Debt Covenant may be reinstated, no
Default, Event of Default or breach of any kind shall be deemed to exist under
any Loan Document with respect to the Suspension Covenants or Suspension Debt
Covenant, as the case may be, and none of the Company or any of its Subsidiaries
shall bear any liability for any actions taken or events occurring during the
Suspension Period, or any actions taken at any time pursuant to any contractual
obligation arising prior to the Reversion Date, as a result of a failure to
comply with the Suspension Covenants or the Suspension Debt Covenant during the
Suspension Period (or upon termination of the Suspension Period or after that
time based solely on events that occurred during the Suspension Period);
provided, that all prepayment obligations contained herein that make reference
to any Suspension Covenant shall survive regardless of the occurrence of a
Covenant Suspension Event.
SECTION 5.03    Company Net Total Leverage Ratio. So long as any Advance or
Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, the Company will not permit the Net Total Leverage Ratio
for any Test Period ending on the last day of any full fiscal quarter following
the Closing Date to exceed: (a) 4.50:1.00; provided, that the maximum Net Total
Leverage Ratio permitted for the purpose of determining compliance with this
Section 5.03 shall be increased to 5.00:1.00 for the first four full fiscal
quarters following the consummation of a Material Acquisition (for the avoidance
of doubt, no such increase in the maximum permitted Net Total Leverage Ratio
pursuant to this proviso shall be used in any calculation of the


137    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Net Total Leverage Ratio and/or determination of compliance with this Section
5.03 for purposes of any provision of Section 5.02); provided, further,
notwithstanding the consummation of any subsequent Material Acquisition(s) in no
event shall the foregoing increase in the maximum permitted Total Net Leverage
Ratio apply for more than four consecutive fiscal quarters; or (b) at all times
following satisfaction of the Collateral Ratings Condition and the release of
the Collateral pursuant to Section 9.17(a) hereof, and notwithstanding anything
to the contrary in this Section 5.03, 3.50:1.00.
ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    Payments. Any Borrower shall (i) default in the payment when due of any
payment of principal of its Advances or Notes or (ii) default, and such default
shall continue unremedied for at least five Business Days, of any payment of
interest on its Advances or Notes, of any fees or other amounts owing by it
hereunder or thereunder; or
(b)    Representations, etc. Any representation, warranty or statement made by
any Borrower herein or in any other Loan Document or in any certificate
delivered pursuant hereto or thereto shall prove to have been, when made, untrue
in any material respect; or
(c)    Covenants. Any Borrower shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in
Sections 5.01(a)(iv)(A), 5.01(d), 5.01(i), 5.02 (other than subsections (f) or
(g) thereof) or 5.03, or (ii) default in the due performance or observance by it
of any term, covenant or agreement (other than those referred to in
Sections 6.01(a) or (b) and clause (i) of this Section 6.01(c) and other than
Section 5.03 but including Sections 5.02(f) and (g)) contained in this Agreement
and such default described in this clause (ii) shall continue unremedied for a
period of 30 days after written notice to the Company by the Agent or the
Required Lenders; or
(d)    Default Under Other Agreements. (i)  The Company or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Notes) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Notes) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause (determined without regard
to whether any notice is required), any such Indebtedness to become due prior to
its stated maturity, or (ii) any Indebtedness of the Company or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled or other mandatory required prepayment or by
reason of optional prepayment or tender by the issuer at its discretion, prior
to the stated maturity thereof; provided that it shall not constitute an Event
of Default pursuant to this clause (d) unless the


138    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




aggregate amount of all Indebtedness referred to in clauses (i) and (ii) above
exceeds $85,000,000 at any one time; or
(e)    Bankruptcy, etc. The Company or any of its Material Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”) or, in the case of a Foreign Subsidiary, any
similar proceedings in the jurisdiction or state under the laws of which such
Foreign Subsidiary is organized; or an involuntary case is commenced against the
Company or any of its Material Subsidiaries, and the petition is not dismissed
within 60 days, after commencement of the case; or a custodian (as defined in
the Bankruptcy Code) or similar officer is appointed for, or takes charge of,
all or substantially all of the property of the Company or any of its Material
Subsidiaries, or the Company or any of its Material Subsidiaries commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
of its Material Subsidiaries, or there is commenced against the Company or any
of its Material Subsidiaries any such proceeding which remains undismissed for a
period of 60 days, or the Company or any of its Material Subsidiaries is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company or any of its
Material Subsidiaries suffers any appointment of any custodian or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of 60 days; or the Company or any of its Material Subsidiaries
makes a general assignment for the benefit of creditors; or any corporate action
is taken by the Company or any of its Material Subsidiaries for the purpose of
effecting any of the foregoing; or any Material Subsidiary having its center of
main interests in Germany is unable to pay its debts when they fall due
(zahlungsunfähig) or over-indebted (überschuldet) within the meaning of sect. 17
or 19 of the German Insolvency Code, or any third party has filed for the
opening of insolvency proceedings with respect to such Material Subsidiary
unless such filing is obviously frivolous (offensichtlich rechtsmissbräuchlich)
and is dismissed by the relevant insolvency court within 14 days, or the
managing directors of such Material Subsidiary have filed for the opening of
insolvency proceedings; or any Material Subsidiary incorporated in Australia or
New Zealand (i) is unable to pay all of its debts as and when they become due
and payable or is otherwise presumed to be insolvent under the Corporations Act
or similar law of any jurisdiction, (ii) is in liquidation, in provisional
liquidation, under administration or wound up or has had a Controller (as
defined in the Corporations Act) or an insolvency official under the laws of
another jurisdiction appointed to its property or (iii) is subject to any
arrangement, assignment, moratorium or composition, protected from creditors
under any statute or dissolved (in each case, other than to carry out a
reconstruction or amalgamation while solvent on terms approved by the Agent); or
any step is taken to appoint, or with a view to appointing, a statutory manager
(including the making of any recommendation in that regard by the Financial
Markets Authority of New Zealand) under the Corporations (Investigation and
Management) Act 1989 of New Zealand in respect of any Material Subsidiary, or
any Material Subsidiary is declared at risk pursuant to the provisions of that
Act; or


139    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(f)    ERISA.
(i)    any Reportable Event shall have occurred with respect to a Plan and the
sum (determined as of the date of occurrence of such Reportable Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which a Reportable Event shall have occurred and then exist (or the
liability of the Borrowers and the ERISA Affiliates related to such Reportable
Event) would reasonably be expected to have a Material Adverse Effect;
(ii)    any Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Borrowers and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), would reasonably be expected to have a Material Adverse Effect;
(iii)    any Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is Insolvent or has
been determined to be in “endangered” or “critical” status within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA, and as a
result of such insolvency or determination, the aggregate annual contributions
of the Borrowers and the ERISA Affiliates to all Multiemployer Plans that are
then Insolvent or in “endangered” or “critical” status have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such insolvency or determination occurs would reasonably be expected to have a
Material Adverse Effect; and
(iv)    a Canadian Pension Event shall occur which would reasonably be expected
to have a Material Adverse Effect.
(g)    Judgments. One or more judgments or decrees shall be entered against the
Company or any of its Subsidiaries involving in the aggregate for the Company
and its Subsidiaries a liability (not paid or fully covered by insurance) of
$85,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or
(h)    Guaranty. Article VII hereof, the Subsidiary Guaranties or any material
provision thereof shall cease to be in full force or effect, or the Company or
any Subsidiary Guarantor or any Person acting by or on behalf of the Company or
any Subsidiary Guarantor shall deny or disaffirm such Subsidiary Guarantor’s
obligations under Article VII hereof or the Subsidiary Guaranties, as the case
may be; or
(i)    Change of Control. A Change of Control shall occur; or
(j)    any Lien purported to be created under any Collateral Document shall
cease to be a valid and perfected Lien on Collateral with aggregate fair market
value of at least $85,000,000


140    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




with the priority required by the applicable Collateral Document, or any Lien
purported to be created under any Collateral Document shall be asserted by any
Loan Party not to be a valid and perfected Lien on any Collateral with the
priority required by the applicable Collateral Document, except (i) as a result
of the release of a Loan Party or the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Agreement; or
(k)    (A) the Obligations shall fail to constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the documentation governing any subordinated obligations of any Loan
Party, or (B) the subordination provisions thereunder shall be invalidated or
otherwise cease, or shall be asserted in writing by any Loan Party to be invalid
or to cease, to be legal, valid and binding obligations of the parties thereto,
enforceable in accordance with their terms;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Advances to be made by a
Lender pursuant to Section 2.02(b) or by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrowers, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon such
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrowers; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code, (A) the obligation of
each Lender to make Advances (other than Advances to be made by a Lender
pursuant to Section 2.02(b) or by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrowers.
Solely for the purposes of determining whether an Event of Default has occurred
under clause (d), (e) or (g) of Section 6.01, any reference in any such
clause to any Subsidiary shall be deemed not to include any Immaterial
Subsidiary affected by any event or circumstance referred to in any such clause.
SECTION 6.02    Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Company to, and forthwith upon such demand the Company
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the L/C Cash Deposit
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other reasonable arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the


141    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Required Lenders; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower under the Bankruptcy
Code, (A) the obligation of the Borrowers to pay to the Agent on behalf of the
Lenders in same day funds at the Agent’s office designated in such demand, for
deposit in the L/C Cash Deposit Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrowers.
If at any time the Agent reasonably determines that any funds held in the L/C
Cash Deposit Account are subject to any right or interest of any Person other
than the Agent and the Lenders or that the total amount of such funds is less
than the aggregate Available Amount of all Letters of Credit, the Borrowers
will, forthwith upon demand by the Agent, pay to the Agent, as additional funds
to be deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that are free and clear
of any such right and interest. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Deposit Account, such funds shall be
applied to reimburse the Issuing Banks to the extent permitted by applicable
law, and if so applied, then such reimbursement shall be deemed a repayment of
the corresponding Advance in respect of such Letter of Credit. After all such
Letters of Credit shall have expired or been fully drawn upon and all other
obligations of the Borrowers hereunder and under the Notes shall have been paid
in full, the balance, if any, in such L/C Cash Deposit Account shall be promptly
returned to the Company.
ARTICLE VII
GUARANTY
SECTION 7.01    Guaranty. The Company hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of each other Borrower now or hereafter existing
under or in respect of (i) this Agreement or any Notes (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise, (ii) Cash
Management Obligations and (iii) Swap Obligations (all such obligations referred
to clause (i), (ii) and (iii) being the “Guaranteed Obligations”), and agrees to
pay all reasonable and documented out-of-pocket expenses (including, without
limitation, fees and expenses of counsel) incurred by the Agent or any Lender in
enforcing any rights under this Guaranty. Without limiting the generality of the
foregoing, the Company’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by any other Borrower to
the Agent or any Lender under or in respect of this Agreement or any Notes but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other
Borrower.
SECTION 7.02    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations


142    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




under each applicable Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 7.02 for the maximum amount of such liability that can be hereby or
thereby incurred without rendering its obligations under this Section 7.02, or
otherwise under such Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until a discharge or release of the (i) Guaranteed
Obligations, (ii) the “Guaranteed Obligations” (as defined in the Foreign
Subsidiary Guaranty), (iii) the “Guaranteed Obligations” (as defined in the US
Subsidiary Guaranty), and (iv) all guaranteed obligations under each other
Guaranty. Each Qualified ECP Guarantor intends that this Section 7.02
constitutes, and this Section 7.02 shall be deemed to constitutes, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 7.03    Guaranty Absolute. The Company guarantees payment of the
Guaranteed Obligations strictly in accordance with the terms of this Agreement
and any Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The obligations of the Company under
or in respect of this Guaranty are independent of the Guaranteed Obligations or
any other obligations of any other Borrower under or in respect of this
Agreement and any Notes, and a separate action or actions may be brought and
prosecuted against the Company to enforce this Guaranty, irrespective of whether
any action is brought against any other Borrower or whether any other Borrower
is joined in any such action or actions. The liability of the Company under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
the Company hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:
(a)    any lack of validity or enforceability of this Agreement, the Notes or
any agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any other Borrower under or in respect of this Agreement and any Notes, or any
other amendment or waiver of or any consent to departure from this Agreement or
any Note, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Borrower or
any of its Subsidiaries or otherwise;
(c)    any taking, exchange, release or non‑perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of any collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any other collateral for all or any of the Guaranteed Obligations or any
other obligations of any Borrower under this Agreement and any Notes or any
other assets of any Borrower or any of its Subsidiaries;


143    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(e)    any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;
(f)    any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);
(g)    the failure of any other Person to execute or deliver this any other
guaranty or agreement or the release or reduction of liability of any other
guarantor or surety with respect to the Guaranteed Obligations; or
(h)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any other Borrower or
otherwise, all as though such payment had not been made.
SECTION 7.04    Waivers and Acknowledgments. The Company hereby unconditionally
and irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Agent or any Lender
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Borrower or any other Person or
any collateral.
(a)    The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
(b)    The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Company or other rights of the
Company to proceed against any of the other Borrower, any other guarantor or any
other Person or any collateral and (ii) any defense based on any right of
set‑off or counterclaim against or in respect of the obligations of the Company
hereunder.
(c)    The Company hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to the Company any matter, fact or
thing relating to


144    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




the business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Borrower or any of its Subsidiaries now or
hereafter known by the Agent or such Lender.
(d)    The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and any Notes and that the waivers set forth in Section 7.03 and this
Section 7.04 are knowingly made in contemplation of such benefits.
SECTION 7.05    Subrogation. The Company hereby unconditionally and irrevocably
agrees until the later of the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty and the
last-occurring Termination Date not to exercise any rights that it may now have
or hereafter acquire against any other Borrower or any other insider guarantor
that arise from the existence, payment, performance or enforcement of the
Company’s obligations under or in respect of this Guaranty, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Agent or any Lender against any Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set‑off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or been terminated. If any amount shall be paid to the Company in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (b) the last‑occurring Termination Date,
such amount shall be received and held in trust for the benefit of the Agent and
the Lenders, shall be segregated from other property and funds of the Company
and shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of this
Agreement and any Notes, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) the Company shall make payment to the Agent or any Lender of all or any part
of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash
and (iii) the last-occurring Termination Date shall have occurred, the Agent and
the Lenders will, at the Company’s request and expense, execute and deliver to
the Company appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to the Company of
an interest in the Guaranteed Obligations resulting from such payment made by
the Company pursuant to this Guaranty.
SECTION 7.06    Subordination. The Company hereby subordinates any and all
debts, liabilities and other obligations owed to the Company by each other
Borrower (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.06:


145    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(a)    Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), the Company may receive
regularly scheduled payments from any other Borrower on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), however, unless the Required
Lenders otherwise agree, the Company shall not demand, accept or take any action
to collect any payment on account of the Subordinated Obligations.
(b)    Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Borrower, the Company agrees that the Agent
and the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Company receives payment of any Subordinated Obligations.
(c)    Turn‑Over. After the occurrence and during the continuance of any Event
of Default, the Company shall, if the Agent so requests, collect, enforce and
receive payments on account of the Subordinated Obligations as trustee for the
Agent and the Lenders and deliver such payments to the Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of the Company under the other provisions
of this Guaranty.
(d)    Agent Authorization. After the occurrence and during the continuance of
any Event of Default, the Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of the Company, to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
the Company (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Agent for application to the Guaranteed Obligations (including any and
all Post Petition Interest).
SECTION 7.07    Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty (other than the Cash Management Obligations
and the Swap Obligations) and (ii) the last-occurring Termination Date, (b) be
binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and any Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07. In the event that a


146    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




transfer by the Agent or any Lender of its rights and/or obligations under this
Agreement (and any relevant Loan Documents) occurred or was deemed to occur by
way of novation, the Secured Parties explicitly agree that all securities and
guarantees created under any Loan Documents shall be preserved for the benefit
of the new Lender and the other Secured Parties in accordance with the
provisions of article 1278 of the Luxembourg Civil Code. The Company shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Agent and the Lenders.
ARTICLE VIII
THE AGENT
SECTION 8.01    Authorization and Action.
(a)    Each Lender (in its capacities as a Lender, Swing Line Bank and/or
Issuing Bank, as applicable) hereby appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement and the other Loan Documents, including as collateral agent
for such Lender and the other Secured Parties under the Collateral Documents as
are delegated to the Agent by the terms hereof and the other Loan Documents,
together with such powers and discretion as are reasonably incidental thereto.
For such purposes, each Lender (including in its capacities as a Lender, Swing
Line Bank and/or Issuing Bank, as applicable) hereby appoints and authorizes the
Agent as its agent (Comisionista) pursuant to the Articles 273 and 274 of the
Mexican Commerce Code (Código de Comercio) to execute, deliver and perform its
obligations under this Agreement and the other Loan Documents. As to any matters
not expressly provided for by this Agreement (including, without limitation,
enforcement or collection of the Notes), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Agent shall not be required to take any action that
exposes the Agent to personal liability or that is contrary to this Agreement or
applicable law. The Agent agrees to give to each Lender prompt notice of each
notice given to it by the Borrowers pursuant to the terms of this Agreement.
(b)    In furtherance of the foregoing, each Lender (in its capacities as a
Lender, Swing Line Bank and Issuing Bank, as applicable) hereby appoints and
authorizes the Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto (including, but not limited
to, execution, amendment, transfer, termination and renewal of Collateral
Documents, and application for registration of creation, transfer and release of
Lien on any Collateral).
(c)    Each Lender (in its capacities as a Lender, Swing Line Bank and Issuing
Bank, as applicable) irrevocably authorizes each of the Agent, at its option and
in its discretion, (i) to release any Lien on any property granted to or held by
the Agent under any Loan Document (A) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration, termination or Cash Collateralization of all
Letters


147    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




of Credit, (B) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (C) if approved,
authorized or ratified in writing in accordance with Section 9.01 hereof,
(ii) to release any Guarantor from its obligations under the Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and (iii) to subordinate any Lien on any property granted to or held
by the Agent under any Loan Document to the holder of any Lien on such property
that is permitted by Section 5.02(a)(ii). Upon request by the Agent at any time,
the Required Lenders will confirm in writing the Agent’s authority to release
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Loan Documents.
SECTION 8.02    Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Indebtedness resulting
therefrom until the Agent receives and accepts an Assignment and Acceptance
entered into by such Lender, as assignor, and an Eligible Assignee, as assignee,
as provided in Section 9.07; (ii) may consult with legal counsel (including
counsel for the Company), independent public accountants and other experts
selected by it and shall not be liable for any action reasonably taken or
omitted to be taken in good faith by it in accordance with the reasonable advice
of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of any Borrower or
the existence at any time of any Default or to inspect the property (including
the books and records) of any Borrower; (v) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, this
Agreement or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier or telegram) believed by it to be genuine and signed or sent by
the proper party or parties.
SECTION 8.03    Bank of America and Affiliates. With respect to its Commitments,
the Advances made by it and the Note issued to it, Bank of America shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Bank of America
in its individual capacity. Bank of America and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Company, any of its Subsidiaries and any Person who may do business
with or own securities of the Company or any such Subsidiary, all as if Bank of
America were not the Agent and without any duty to account therefor to the
Lenders. The Agent shall have no duty to disclose any information obtained or
received by it or any of its Affiliates relating to the Company or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as Agent.


148    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 8.04    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, any Joint Lead Arranger or
any Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any Joint Lead Arranger, or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
SECTION 8.05    Indemnification.
(a)    Each Lender severally agrees to indemnify the Agent (to the extent not
reimbursed by a Borrower), from and against such Lender’s Ratable Share
(determined at the time indemnification is sought hereunder) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent under
this Agreement (collectively, the “Indemnified Costs”), provided that no Lender
shall be liable for any portion of the Indemnified Costs resulting from the
Agent’s gross negligence, bad faith or willful misconduct. Without limitation of
the foregoing, each Lender agrees to reimburse the Agent promptly upon demand
for its Ratable Share (determined at the time indemnification is sought
hereunder) of any out‑of‑pocket expenses (including counsel fees) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by a Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.
(b)    Each Lender severally agrees to indemnify the Issuing Banks (to the
extent not promptly reimbursed by the Company) from and against such Lender’s
Ratable Share (determined at the time indemnification is sought hereunder) of
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against any such
Issuing Bank in any way relating to or arising out of this Agreement or any
action taken or omitted by such Issuing Bank hereunder or in connection
herewith; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Issuing Bank’s gross
negligence, bad faith or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share (determined at the time indemnification is sought
hereunder) of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Company under Section 9.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Company. In the case of any investigation, litigation or proceeding to which
this Section 8.05(b) applies, such indemnity shall be effective whether any such
investigation, litigation or proceeding is brought by an Issuing Bank, any
Lender or a third party.


149    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(c)    The failure of any Lender to reimburse the Agent or any Issuing Bank
promptly upon demand for its Ratable Share of any amount required to be paid by
the Lenders to the Agent as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse the Agent or any Issuing Bank for its
Ratable Share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Agent or any Issuing Bank for such other
Lender’s Ratable Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 8.05 that are
subsequently reimbursed by the Company or any Borrower.
SECTION 8.06    Appointment as Agent and Administrator in Relation to German
Collateral.
(a)    In relation to the German Collateral, the Agent shall:
(i)    hold, administer and (subject to the same having become enforceable and
to the terms of this Agreement) realise any such German Collateral which is
Collateral transferred or assigned (Sicherungseigentum/Sicherungsabtretung) or
otherwise granted under a non-accessory security right (nicht akzessorische
Sicherheit) to it in its own name as trustee (treuhänderisch) for the benefit of
the Secured Parties; and
(ii)    administer and (subject to the same having become enforceable and to the
terms of this Agreement) realise in the name of and on behalf of the Secured
Parties any German Collateral which is pledged (Verpfändung) or otherwise
transferred to any Secured Party under an accessory security right
(akzessorische Sicherheit) in the name and on behalf of the Secured Parties.
(b)    Each Secured Party (other than the Agent) hereby authorises the Agent to
accept as its representative (Stellvertreter) any pledge or other creation of
any accessory security right made to such Secured Party in relation to the Loan
Documents and to act and execute on its behalf as its representative
(Stellvertreter), subject to the terms of the Loan Documents, amendments or
releases of, accessions and alterations to, and to carry out similar dealings
with regard to any German Collateral Document which creates a pledge or any
other accessory security right (akzessorische Sicherheit).
(c)    Each Secured Party which becomes a party to any Loan Document ratifies
and approves all acts and declarations previously done by the Agent on such
Secured Party’s behalf (including for the avoidance of doubt the declarations
made by the Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht)) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of any Secured Party in respect of the German
Collateral Documents.
(d)    Each relevant Loan Party and the Company and each relevant Secured Party
agrees that the German Collateral Documents shall be subject to the terms of
this Agreement.


150    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(e)    The Agent shall and is hereby authorised by each of the Secured Parties
(and to the extent it may have any interest therein, every other party hereto)
to execute on behalf of itself and each other party hereto where relevant
without the need for any further referral to, or authority from, any other
Person all necessary releases or confirmations of any security created under the
German Collateral Documents in relation to the disposal of any asset which is
permitted under the German Collateral Documents or consented or agreed upon in
accordance with the Loan Documents.
(f)    Each Secured Party hereby irrevocably authorises the Agent to act on its
behalf and if required under applicable law, or if otherwise appropriate, in its
name and on its behalf in connection with the preparation, execution and
delivery of the German Collateral Documents and the perfection and monitoring of
the German Collateral, including but not limited to, any share pledge, mortgage,
assignment or transfer of title for security purposes. The Agent is authorised
to make all statements necessary or appropriate in connection with the foregoing
sentence.
(g)    Each of the Loan Parties and the Secured Parties hereby relieves the
Agent, in each case to the extent legally possible, from the restrictions
pursuant to section 181 of the German Civil Code (Bürgerliches Gesetzbuch BGB)
or any comparable provision under any other jurisdiction restricting
self-dealing and/or representing several parties at the same time in order to
enable the Agent to perform its duties and obligations as Agent hereunder. A
Loan Party which is barred by its constitutional documents or by-laws from
granting such exemption shall notify the Agent accordingly.
(h)    It is hereby agreed that, in relation to any jurisdiction the courts of
which would not recognise or give effect to the trust expressed to be created by
this Section 8.06, the relationship of the Secured Parties to the Agent in
relation to any German Collateral shall be construed as one of principal and
agent but, to the extent permissible under the laws of such jurisdiction, all
the other provisions of this by this Section 8.06 shall have full force and
effect between the parties to this Agreement.
SECTION 8.07    Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Company and such resignation shall
be effective upon the earlier of (i) the appointment of a successor Agent
pursuant to this Section 8.07 and (ii) the date that is 30 days after the Agent
delivers such notice. Upon any such resignation or removal, the Required Lenders
shall, with the Company’s consent (not to be unreasonably withheld, conditioned
or delayed), have the right to appoint a successor Agent; provided that such
successor shall, be (x) a U.S. Person, a branch of a non-U.S. bank treated as a
U.S. Person in accordance with Treasury Regulation section 1.1441-1(b)(2)(iv)
(or, in each case, an Affiliate thereof which is a U.S. Person) and (y) treated
as a financial institution pursuant to Treasury
Regulation section 1.1441-1(b)(2). If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Agent (or if the Company shall not
have consented to a successor Agent selected by the Required Lenders during such
30 day period), then the retiring Agent may (but shall not be obligated to), on
behalf of the Lenders, appoint a successor Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance


151    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Agent’s resignation or removal hereunder as Agent, the provisions
of this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement.
Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Agent is (without taking into
account any provision in the definition of “Defaulting Lender” requiring notice
from the Agent or any other party) a Defaulting Lender, the Required Lenders
(determined after giving effect to Section 9.01) may by notice to the Company
and such Person remove such Person as Agent and appoint a replacement Agent
hereunder with the consent of the Company (such consent not to be unreasonably
withheld), provided that (i) such removal shall, to the fullest extent permitted
by applicable law, in any event become effective if no such replacement Agent is
appointed hereunder within 30 days after the giving of such notice and (ii) no
such consent of the Company shall be required if an Event of Default has
occurred and is continuing at the time of such appointment.
SECTION 8.08    Other Agents. Each Lender hereby acknowledges that none of the
Co-Syndication Agents, the Co-Documentation Agents, the Joint Bookrunners, the
Joint Lead Arrangers, or any other Lender designated as any “Agent” on the
signature pages hereof has any liability hereunder other than in its capacity as
a Lender.
SECTION 8.09    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more co-agents or sub‑agents appointed by the
Agent. The Agent and any such co-agent or sub‑agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. Each such co-agent and sub‑agent and the Related Parties of the
Agent and each such co-agent and sub‑agent shall be entitled to the benefits of
all provisions of this Article VIII and Article IX (as though such co-agents and
sub-agents were the “Agent” under the Loan Documents) as if set forth in full
herein with respect thereto.
SECTION 8.10    Appointment for the Province of Québec. (a) For greater
certainty, and without limiting the powers of the Agent, each of the Secured
Parties hereby irrevocably appoints Bank of America, N.A. as the hypothecary
representative within the meaning of Article 2692 of the Civil Code of Québec in
order to hold hypothecs and security granted by any Loan Party on property
pursuant to the laws of the Province of Québec in order to secure the
Obligations of any Loan Party, and hereby agrees that the Agent may act as the
holder and mandatary (i.e. agent) with respect to any shares, capital stock or
other securities that may be issued by any Loan Party and pledged in favour of
the Agent, for the benefit of the Secured Parties. The execution by Bank of
America, N.A., acting as hypothecary representative and mandatary, prior to the
Credit Agreement of any deeds of hypothec or other security documents is hereby
ratified and confirmed.
(b)    The appointment of Bank of America, N.A. as hypothecary representative,
and of the Agent as holder and mandatary with respect to any shares, capital
stock or other securities that may be issued and pledged from time to time to
the Agent for the benefit of the Secured Parties,


152    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




shall be deemed to have been ratified and confirmed by each Person accepting an
assignment of, a participation in or an arrangement in respect of, all or any
portion of any Secured Parties’ rights and obligations under this Agreement by
the execution of an assignment, including an Assignment and Assumption Agreement
or a joinder agreement in the case of any Lender Affiliate that is a secured
hedge counterparty, or other agreement pursuant to which it becomes such
assignee or participant, and by each successor Agent by the execution of an
Assignment and Assumption Agreement or other agreement, or by the compliance
with other formalities, as the case may be, pursuant to which it becomes a
successor Agent under this Agreement.
(c)    Bank of America, N.A. acting as hypothecary representative shall have the
same rights, powers, immunities, indemnities and exclusions from liability as
are prescribed in favour of the Agent in this Agreement, which shall apply
mutatis mutandis to Bank of America, N.A. acting as hypothecary representative.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders and acknowledged by the Agent, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by (or consented to by)
each Lender affected thereby, do any of the following:
(a)    waive any of the conditions specified in Section 3.01;
(b)    increase or extend the Revolving Credit Commitments of such Lender;
(c)    reduce the principal of, or rate of interest on, the Revolving Credit
Advances, the Term Advances, the Letters of Credit, the Swing Line Advances or
any fees or other amounts payable hereunder (excluding waivers of interest at
the Default Rate);
(d)    postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder (excluding any
prepayments required under Section 2.11(b)(ii) or Section 2.11(b)(iii));
(e)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Revolving Credit Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder;
(f)    other than pursuant to the terms of the Subsidiary Guaranties, release
the Subsidiary Guarantors (or otherwise limit such Subsidiary Guarantors’
liability with respect to the obligations owing to the Agent and the Lenders
under the Subsidiary Guaranties) if


153    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




such release or limitation is in respect of substantially all of the value of
the Subsidiary Guaranties to the Agent and the Lenders;
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions;
(h)    release the Company (or otherwise limit the Company’s liability with
respect to the obligations of the Borrowers) from its guaranty set forth in
Article VII hereof; or
(i)    amend this Section 9.01 or the definition of “Required Lenders”;
and provided further that (w) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note, (x) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Bank in addition to the Lenders required above to take
such action, adversely affect the rights or obligations of the Swing Line Bank
in its capacities as such under this Agreement and (y) no amendment, waiver or
consent shall, unless in writing and signed by the Issuing Banks in addition to
the Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks in their capacities as such under this
Agreement and (z) the consent of Lenders having at least a majority (based on
the Equivalent in Dollars at such time) in interest of a Facility shall be
required with respect to any amendment or waiver that by its terms adversely
affects the rights of Lenders under such Facility in respect of payments
hereunder in a manner different than such amendment or waiver affects other
Facilities. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (x) the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.
Notwithstanding the foregoing, in addition to any credit extensions and related
incremental amendment agreements and amendments to the Loan Documents
effectuated without the consent of Lenders in accordance with Section 2.04(b) or
(e), this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Agent and the Company (a) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Advances hereunder and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and other
definitions related to such new loans.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Agent, the Company and the Lenders providing the
relevant Replacement Term Loans (as defined below) to permit the refinancing,
replacement or modification of all outstanding Term A Advances or all
outstanding Sterling Term A Advances (“Replaced Term Loans”) with a replacement
term loan tranche hereunder (“Replacement Term Loans”), provided that (a) the


154    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Replaced Term Loans, (b) the Applicable
Margin for such Replacement Term Loans shall not be higher than the Applicable
Margin for such Replaced Term Loans, (c) the weighted average life to maturity
of such Replacement Term Loans shall not be shorter than the weighted average
life to maturity of such Replaced Term Loans at the time of such refinancing,
and (d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or no less favorable to the Lenders providing such
Replacement Term Loans taken as a whole than, those applicable to such Replaced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the
Term Advances as applicable in effect immediately prior to such refinancing.
Furthermore, and notwithstanding anything else to the contrary contained in this
Section 9.01, (i) if the Agent and the Company shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of this Agreement or any other Loan Document, then the Agent and
the Company shall be permitted to amend such provision and (ii) the Agent and
the Company shall be permitted to amend any provision of any Collateral Document
to better implement the intentions of this Agreement and the other Loan
Documents, and in each case, such amendments shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof.
SECTION 9.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Company or any other Loan Party, the Agent, an Initial Issuing
Bank or the Swing Line Bank, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 9.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications


155    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Agent that it is incapable of receiving notices under such Article by
electronic communication. The Agent, the Swing Line Bank, the Issuing Banks or
the Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
(c)    The Platform. Each Borrower hereby acknowledges that (a) the Agent and/or
the Joint Lead Arrangers may, but shall not be obligated to, make available to
the Lenders and the Issuing Banks materials and/or information provided by or on
behalf of such Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to any of the
Borrowers or their respective Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Agent, the Arranger, the Issuing Bank and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrowers or their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.08); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Agent and the Arranger shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE


156    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender, the Issuing Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Company’s, any Loan Party’s or the Agent’s transmission of
Borrower Materials or notices through the platform, any other electronic
platform or electronic messaging service, or through the Internet.
(d)    Change of Address, Etc. Each of the Borrowers, the Agent, the L/C Issuer
and the Swing Line Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Company, the
Agent, the Issuing Banks and the Swing Line Bank. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, facsimile
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Company or its securities for purposes of United States Federal or state
securities laws.
(e)    Reliance by Agent, Issuing Banks and Lenders. The Agent, the Issuing
Banks and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices, Notices of Borrowing, Notices of Issuance and
Notices of Swing Line Borrowing) purportedly given by or on behalf of any
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Agent, the Issuing Banks, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of any Borrower.
All telephonic notices to and other telephonic communications with the Agent may
be recorded by the Agent, and each of the parties hereto hereby consents to such
recording.


157    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 9.03    No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 9.04    Costs and Expenses.
(a)    The Company agrees to pay on demand all reasonable and documented
out‑of‑pocket costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement and the other documents to be delivered hereunder, including,
without limitation, (i) the syndication of the Facilities provided for herein,
the preparation, negotiation, execution, delivery, interpretation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) the
creation, perfection or protection of the Liens under any Loan Document and
(iii) the reasonable and documented legal fees, costs and expenses of one firm
of counsel to the Agent and the Lenders and, if necessary, one local legal
counsel in each relevant jurisdiction (and, to the extent required by the
subject matter, one specialist counsel for each such specialized area of law in
each appropriate jurisdiction). The Company further agrees to pay on demand all
costs and expenses of the Agent and the Lenders, if any (including the
reasonable and documented legal fees, costs and expenses of one firm of counsel
to the Agent, the Issuing Banks and the Lenders and, if necessary, one local
legal counsel in each relevant jurisdiction (and, to the extent required by the
subject matter, one specialist counsel for each such specialized area of law in
each appropriate jurisdiction), in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement and the
other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 9.04(a).
(b)    Each Borrower agrees to indemnify and hold harmless the Agent, each Joint
Lead Arranger, each Joint Bookrunner, each Issuing Bank, the Swing Line Bank,
each Co-Syndication Agent, each Co-Documentation Agent and each Lender and each
of their respective Related Parties (each, an “Indemnified Party”) from and
against any and all claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including the reasonable
and documented legal fees, costs and expenses of one firm of counsel and one
local legal counsel in each relevant jurisdiction and, to the extent required by
the subject matter, one specialist counsel for each such specialized area of law
in each appropriate jurisdiction and, upon notice from an Indemnified Party of a
conflict of interest (as determined in the sole discretion of such Indemnified
Party), one counsel for each such affected Indemnified Party) or disbursements
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances, (i) except to the extent such claim, damage, loss, liability or
expense is found in a final, non‑appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,


158    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




bad faith or willful misconduct, (ii) which resulted from a material breach of
any Loan Documents by such Indemnified Party as determined in a final,
non‑appealable judgment by a court of competent jurisdiction or (iii) any
dispute solely among the indemnified persons and not arising out of any act or
omission of the Company, or any of their Affiliates (except when one of the
parties to such action was acting in its capacity as an agent, an arranger a
bookrunner or another agency capacity); provided that the Company shall not be
liable for any indirect, special, punitive or consequential damages (other than
in respect of any such damages required to be indemnified pursuant to this
Section 9.04 including, without limitation, as to any claims by Persons not
party to the Loan Documents, or claims brought in violation of this paragraph.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 9.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by a
Borrower, its directors, equity holders or creditors or an Indemnified Party or
any other Person, whether or not any Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
Each Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Joint Lead Arranger,
any Lender, any of their Affiliates, or any of their respective directors,
officers, employees, attorneys and agents, on any theory of liability, arising
out of or otherwise relating to this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances.
(c)    If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.09, 2.10, 2.11 or 2.13, acceleration
of the maturity of the Advances or Notes pursuant to Section 6.01 or for any
other reason, or (ii) as a result of a payment or Conversion pursuant to
Section 2.09, 2.10, 2.13 or 2.20 such Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. If the amount of the Committed Currency purchased by any
Lender in the case of a Conversion or exchange of Advances in the case of
Section 2.09 or 2.13 exceeds the sum required to satisfy such Lender’s liability
in respect of such Advances, such Lender agrees to remit to the Company such
excess. A certificate as to such amounts submitted to the Company and the Agent
by such Lender pursuant to this Section 9.04(c) (which certificate shall, if the
Company so requests, include reasonably detailed calculations) shall be
conclusive and binding for all purposes, absent manifest error.
(d)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.12, 2.14(e), 2.15, 9.12 and 9.14(b)  and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.


159    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 9.05    Right of Set‑off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the
applicable Borrower after any such set‑off and application, provided that the
failure to give such notice shall not affect the validity of such set‑off and
application. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set‑off) that such Lender and its Affiliates may have.
SECTION 9.06    Binding Effect. This Agreement shall become effective (other
than Sections 2.01 and 2.03, which shall only become effective upon satisfaction
of the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Company and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of each Borrower, the
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
SECTION 9.07    Assignments and Participations. Any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Advances at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(a)    Minimum Amounts.
(i)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and/or the Advances at the time owing to it under
the Facility being assigned or in the case of an assignment to a Lender or an
Affiliate of a Lender, no minimum amount need be assigned; and
(ii)    in any case not described in paragraph (a)(i) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Acceptance Agreement, as of the
Trade Date) shall not be less than $5,000,000 in respect of the Revolving Credit
Facilities or $2,000,000 in respect of the Term Facilities, unless each of the
Agent and, so long as no Event of Default


160    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




has occurred and is continuing, the Company otherwise consents (each such
consent not to be unreasonably withheld or delayed).
(b)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitments
assigned.
(c)    Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (a)(ii) of this Section and, in addition:
(i)    the consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (x) an Event of Default under
Section 6.01(a) or (e) has occurred and is continuing at the time of such
assignment, or (y) such assignment is to a Lender, an Approved Fund, an
Affiliate of a Lender or to any Federal Reserve Bank as collateral security
pursuant to Regulation A of the F.R.S. Board and any Operating Circular issued
by such Federal Reserve Bank; provided that, in the case of an assignment of any
Term Advance, the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
5 Business Days after having received notice thereof and provided, further, that
the Borrower’s consent shall not be required for assignments during the primary
syndication of the Commitments and Loans that are originally to be made on the
Closing Date pursuant to this Agreement, which assignments are made within
90 days of the Closing Date to financial institutions identified to the Company
by the Agent on a list provided prior to the date hereof;
(ii)    the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of the Commitments if
such assignment is to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund, unless such assignment is to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank; and
(iii)    the consent of each Issuing Bank and the Swing Line Bank (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of Multicurrency Revolving Credit Commitments unless such assignment
is to any Federal Reserve Bank as collateral security pursuant to Regulation A
of the F.R.S. Board and any Operating Circular issued by such Federal Reserve
Bank.
(d)    Register. The Agent, acting solely for this purpose as a non-fiduciary
Agent of the Company shall maintain at its address referred to in Section 9.02 a
copy of each Assignment and Acceptance delivered to and accepted by it (and will
record such information in the Register) and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount (and right to payments of interest) of the Advances owing to, each Lender
from time to time (the “Register”). The entries in the


161    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Agent and the Lenders shall treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrowers
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.
(e)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Acceptance, for its acceptance and
recording in the Register, together with a processing and recordation fee of
$3,500; provided that the Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided, further,
no processing and recordation fee shall be required upon any assignment to any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
F.R.S. Board and any Operating Circular issued by such Federal Reserve Bank. The
assignee, if it is not already a Lender, shall deliver to the Agent an
Administrative Questionnaire.
(f)    No Assignment to Certain Persons. (i)No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries except as
provided in Section 2.11(c), (B) to any Defaulting Lender or any of their
respective Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (f) or
(C) to any Offshore Associate of any Australian Borrower.
(ii)    A transfer or assignment under this Section 9.07 may only be made to a
Person who is a Non-Public Lender. For the purpose of this Section 9.07, a
“Non-Public Lender” means: (A) an entity that provides repayable funds to a
Borrower for a minimum amount of EUR 100,000 (or its equivalent), and to the
extent the amount of EUR 100,000 (or its equivalent) does not result in such
entity not qualifying as forming part of the “public” (as referred to in Article
4, subsection 1 under (1) of the Capital Requirements Regulation (EU/575/2013)),
such other amount or such criterion as a result of which such entity shall
qualify as not forming part of the “public”; and (B) following the publication
of any interpretation of the “public” by any competent authority, such amount or
such criterion as a result of which such entity shall qualify as not forming
part of the “public”.
(g)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(h)    Certain Pledges. Notwithstanding anything to the contrary contained
herein, any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


162    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(i)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable Ratable
Share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank, the Swing Line Bank and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full Ratable Share of all Advances and participations
in Letters of Credit and Swing Line Advances. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c)(ii) of this Section, from and after the effective date specified
in each Lender Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.15, 2.16, 8.05, 9.04, 9.05
and 9.08 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c)(iii) of this Section.
(j)    Any Lender may at any time, without the consent of, or notice to, the
Company or the Agent, sell to one or more commercial banks or other financial
institutions (each of such commercial banks and other financial institutions
being herein called a “Participant”) participating interests in any of its
Advances, its Commitment, or other interests of such Lender hereunder, including
participations pursuant to the Intercreditor Agreement; provided that:
(i)    no participation contemplated in this Section 9.07(j) shall relieve such
Lender from its Commitment(s) or its other obligations hereunder;


163    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(ii)    such Lender shall remain solely responsible for the performance of its
Commitment(s) and such other obligations;
(iii)    the Company and the Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and each of the other Loan Documents;
(iv)    no Participant, unless such Participant is an Affiliate of such Lender,
shall be entitled to require such Lender to take or refrain from taking any
action hereunder or under any other Loan Document, except that such Lender may
agree with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clause (a) or (c) of
Section 9.01;
(v)    no Borrower shall be required to pay any amount under Sections 2.12 and
2.15 that is greater than the amount which it would have been required to pay
had no participating interest been sold and no Borrower shall be required to pay
any amount under Section 2.15 unless such Participant has complied with
Section 2.15(e) and (f) as if it were a Lender; and
(vi)    each Lender that sells a participation under this Section 9.07(j) shall,
acting solely for this purpose as a non‑fiduciary agent of the Company, maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and rights to payment of stated interest on) each of the
Participant’s interest in the Lender’s Advances, Commitments or other interests
hereunder (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes hereunder. No Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person except to
the extent that such disclosure is necessary to establish that such Advance,
Commitment, or other interest is in registered form for United States federal
tax purposes. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
The Company acknowledges and agrees that each Participant, for purposes of
Sections 2.12 and 2.15 only, shall be considered a Lender.
(k)    Each Loan Party incorporated under the laws of Luxembourg expressly
accepts and confirms for the purposes of article 1281 and article 1278 of the
Luxembourg civil code that, notwithstanding any assignment and/or transfer made
pursuant to this Agreement, any guarantee given by it and any security interest
created under the Loan Documents to which it is a party, shall be preserved for
the benefit of any new Lender or Participant.
SECTION 9.08    Confidentiality. Each of the Agent and the Lender Parties agree
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its Related
Parties (it being understood that the Persons to


164    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self‑regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any (i)  assignee in, or prospective assignee in, any of its rights
and obligations under this Agreement, (ii) Participant or prospective
Participant or (iii) actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Company and its obligations, this Agreement or payments
hereunder; (g) on a confidential basis to (i) any rating agency in connection
with rating the Company or its Subsidiaries or the Advances or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Advances; (h) with the consent
of the Company; (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, or (y) becomes
available to any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company; (j) to any credit
insurance provider relating to the Borrowers and their Obligations (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); or (k) to market data collectors and similar service
providers to the lending industry (the Information that may be disclosed to be
limited, for purposes of this clause (k), to the existence of this Agreement and
information about this Agreement). For purposes of this Section, “Information”
means all information received from the Company or any of its Subsidiaries
relating to the Company or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to any Lender on a
nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries; provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 9.09    Designated Borrower.
(a)    The Company may at any time, (i) in the case of any Domestic Subsidiary,
upon at least ten Business Days’ prior notice from the Company to the Agent and
(ii) in the case of any Foreign Subsidiary, at least 15 Business Days’ prior
notice from the Company to the Agent (or such shorter period as may be agreed by
the Agent in its sole discretion), designate any Wholly-Owned Subsidiary of the
Company (an “Applicant Borrower”) as a Designated Borrower to receive Loans
hereunder by delivering to the Agent (which shall promptly deliver counterparts
thereof to each Lender) a duly executed notice and agreement in substantially
the form of Exhibit I. The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein, the Agent and the Lenders under such credit facilities
shall have


165    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, including all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and, in the case of any Applicant Borrower that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to such Applicant Borrower to any Lender that so
requests, in each case form, content and scope reasonably satisfactory to the
Agent, as may be required by the Agent or such Lenders in their sole discretion,
and Notes signed by such new Borrowers to the extent any of such Lenders so
require. If the Agent and, with respect only to a putative Borrower (x) under a
Facility under which Borrowings of any Foreign Currency may be made or (y) that
is an entity organized or formed outside of the United States of America, each
Lender under such Facility, approve (in each case its sole discretion) an
Applicant Borrower and agree that an Applicant Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information (provided, that if the Agent shall have already reasonably recently
received any such required information or corporate formality with respect to an
Applicant Borrower, then the Agent may, in its sole discretion, waive the
delivery of such information or corporate formality which would otherwise be
required pursuant hereto), the Agent shall send a notice in substantially the
form of Exhibit J to the Company and the Lenders specifying the effective date
upon which the Applicant Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of the Lenders agrees to permit such Designated
Borrower to receive Loans hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no Notice
of Borrowing or Notice of Application may be submitted by or on behalf of such
Designated Borrower until the date five Business Days after such effective date.
Upon the effectiveness of the designation of any Designated Borrower pursuant to
this Section 9.09, such Designated Borrower shall be deemed to be a Transpacific
Revolver Borrower, Multicurrency Revolver Borrower and/or Borrower for purposes
of any other Facility, as specified by the Company and the Agent in the notices
delivered pursuant to Exhibit I and Exhibit J and, in any event, subject to the
consent of the applicable Lenders in accordance with the immediately preceding
sentence. In addition, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect such designation, and any such deemed
amendment may be memorialized in writing by the Agent and the Company and
furnished to the other Persons then party to this Agreement.
(b)    The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be several in nature.  
(c)    Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 9.09 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by


166    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




the Company, whether or not any such other Borrower joins therein. Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.
(d)    The Company may from time to time, upon not less than 10 Business Days’
notice from the Company to the Agent (or such shorter period as may be agreed by
the Agent in its sole discretion), terminate a Designated Borrower’s status as
such, provided that there are no outstanding Loans payable by such Designated
Borrower, or other amounts payable by such Designated Borrower on account of any
Loans made to it, as of the effective date of such termination. The Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.
SECTION 9.10    Governing Law. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK’S GENERAL OBLIGATIONS LAW.
SECTION 9.11    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.
SECTION 9.12    Judgment. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Agent could purchase
the first currency with such other currency on the Business Day preceding that
on which final judgment is given. The obligation of each Borrower in respect of
any such sum due from it to the Agent or any Lender hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Agent or such Lender, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Agent or any Lender from any Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Agent or such Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Agent or any Lender in
such currency, the Agent or such Lender, as the case may be, agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).


167    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 9.13    Jurisdiction, Etc. (a) Each Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Agent, any Lender or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than any New York State court sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the Notes, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each Borrower hereby agrees
that service of process in any such action or proceeding brought in the any such
New York State court or in such federal court may be made upon the Company at
its offices specified in Section 9.02(a) and each Borrower hereby irrevocably
appoints the Company its authorized agent to accept such service of process, and
agrees that the failure of the Company to give any notice of any such service
shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon. Each Borrower hereby further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to such Borrower at its address specified
pursuant to Section 9.02(a). Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Other than with respect to actions brought by or against the
Mexican Revolver Borrower or any other Loan Party organized in Mexico (whose
submission to jurisdiction shall, for the avoidance of doubt, be exclusive to
the parties involved), nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement or the Notes in the courts of any jurisdiction. To the extent that any
Borrower or Designated Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, each Borrower and each
Designated Borrower hereby irrevocably waives such immunity in respect of its
obligations under this Agreement.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any right to any other
jurisdiction that it may have by reason of domicile or any other reason and
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
SECTION 9.14    Substitution of Currency. (a) If a change in any Foreign
Currency occurs pursuant to any applicable law, rule or regulation of any
governmental, monetary or


168    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




multi‑national authority, this Agreement (including, without limitation, the
definitions of Eurocurrency Rate and TIIE Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the Company)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Foreign Currency had occurred;
(b)    If a judgment or order made by any court for the payment of any amount in
respect of any Obligations of a Loan Party under, or with respect to, this
Agreement or the Advances is expressed in a currency other than the currency
that such Advances were originally funded in, the Borrowers and the Domestic
Loan Parties will indemnify the Lenders against any deficiency arising from any
variation in rates of exchange between the date as of which the denomination
currency is notionally converted into the judgment currency for the purposes of
the judgment or order and the date of actual payment; provided that the Agent
and the Lenders shall reimburse the relevant Loan Party if there is any excess
amount arising from any variation in rates of exchange between the date as of
which the denomination currency is notionally converted into the judgment
currency for the purposes of the judgment or order and the date of actual
payment.
SECTION 9.15    No Liability of the Issuing Banks. None of the Agent, the
Lenders nor any Issuing Bank, nor any of their Affiliates, or the respective
directors, officers, employees, agents and advisors of such Person or such
Affiliate, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder, or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or any failure to honor a
Letter of Credit where such Issuing Bank is, under applicable law, required to
honor it. The parties hereto expressly agree that, as long as the Issuing Bank
has not acted with gross negligence or willful misconduct, such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation or refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.
SECTION 9.16    Patriot Act. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Agent, as applicable, to identify such Loan Party in accordance with the
Patriot


169    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Act. The Company and each other Borrower shall, and shall cause each of their
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the Agent or
any Lender in order to assist the Agent and such Lender in maintaining
compliance with its ongoing obligations under applicable “know your customer”
and anti-money laundering rules and regulations, including, the Patriot Act.
SECTION 9.17    Release of Collateral. (a) Notwithstanding any other provision
herein or in any other Loan Document, the Agent is hereby authorized and shall
release the Collateral from the Liens granted under the Collateral Documents
securing the obligations under this Agreement on a Business Day specified by the
Company (the “Optional Release Date”), upon the satisfaction of the following
conditions precedent (the “Optional Release Conditions”).
(i)    the Company shall have given notice to the Agent at least 10 days prior
to the Optional Release Date, specifying the proposed Optional Release Date;
(ii)    the Collateral Ratings Condition has been satisfied, as of the date of
such notice has remained satisfied for an uninterrupted period of at least 30
consecutive days, and shall remain satisfied as of the Optional Release Date;
(iii)    no Default shall have occurred and be continuing as of the date of such
notice or as of the Optional Release Date;
(iv)    all Liens on the Collateral securing the Notes, any Incremental Notes
and any other obligations pursuant to the Collateral Documents, have been
released as of the Optional Release Date or are released simultaneously with the
release of the Collateral from the Liens securing obligations under the Loan
Documents pursuant to this Section; and
(v)    on the Optional Release Date, the Agent shall have received (A) a
certificate, dated the Optional Release Date and executed on behalf of the
Company by a Senior Financial Officer thereof, confirming the satisfaction of
the Optional Release Conditions set forth in clauses (ii), (iii) and (iv) above
and (B) such other evidence and calculations as the Agent may reasonably require
confirming the satisfaction of the Optional Release Conditions set forth above.
If the conditions set forth above are satisfied on the Optional Release Date,
then (i) on and after the Optional Release Date, the Agent shall execute and
deliver all such instruments, releases, financing statements or other
agreements, and take all such further actions, at the request and expense of the
Company, as shall be necessary to effectuate the release of the Liens granted
under the Collateral Documents and (ii) as of the Optional Release Date all
representations and warranties and covenants contained in this Agreement, the
Security Agreement and any other Collateral Document related to the grant or
perfection of Liens on the Collateral shall be deemed to be of no force or
effect. Any such release shall be without recourse to, or representation or
warranty by, the Agent and shall not require the consent of any Lender.


170    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(b)    Without limiting the provisions of Section 9.04, the Company shall
reimburse the Agent for all costs and expenses, including attorneys’ fees and
disbursements, incurred by it in connection with any action contemplated by this
Section.
(c)    The Lenders hereby irrevocably agree that the Liens granted to the Agent
by the Loan Parties on any Collateral shall be automatically released (i) in
full, upon the termination of this Agreement and the payment of all Obligations
hereunder (except for contingent indemnification obligations in respect of which
a claim has not yet been made and any obligations which are expressly stated to
survive), (ii) upon the sale or other disposition of such Collateral (including
as part of or in connection with any other sale or other disposition permitted
hereunder) to any Person other than another Loan Party, to the extent such sale
or other disposition is made in compliance with the terms of this Agreement (and
the Agent may rely conclusively on a certificate to that effect provided to it
by any Loan Party upon its reasonable request without further inquiry), (iii) to
the extent such Collateral is comprised of property leased to a Loan Party, upon
termination or expiration of such lease, (iv) if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (or such
other percentage of the Lenders whose consent may be required in accordance with
Section 9.01), (v) to the extent the property constituting such Collateral is
owned by any Loan Party, upon the release of such Loan Party from its
obligations under the applicable Guaranty (in accordance with the following
sentence), (vi) with respect to any Obligations of the Company or its Domestic
Subsidiaries, upon the sale or other disposition of such Collateral (including
as part of or in connection with any other sale or other disposition permitted
hereunder) to any Excluded Foreign Subsidiary, to the extent such sale or other
disposition is made in compliance with the terms of this Agreement (and the
Agent may rely conclusively on a certificate to that effect provided to it by
any Loan Party upon its reasonable request without further inquiry), (vii) as
required to effect any sale or other disposition of Collateral in connection
with any exercise of remedies of the Agent pursuant to the Collateral Documents
and (viii) upon any Principal Property (as defined in the Existing Sealed Air
Notes) or capital stock constituting Collateral triggering the equal and ratable
clauses under the Existing Sealed Air Notes, such Principal Property and capital
stock constituting Collateral, while any Existing Sealed Air Notes remain
outstanding. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Loan
Documents. Additionally, the Lenders hereby irrevocably agree that any
Restricted Subsidiary that is a Loan Party shall be released from the Guaranties
upon consummation of any permitted transaction resulting in such Subsidiary
ceasing to constitute a Restricted Subsidiary. The Lenders hereby authorize the
Agent to, and the Agent shall upon request of any Loan Party, execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm (A) the release of any Loan Party or Collateral and/or (B)
the exclusion from the definition of “Collateral”, and from the Liens of the
Secured Parties on the Collateral, of personal property Leased by any Loan Party
from a third party, in each case pursuant to the foregoing provisions of this
paragraph, all without the further consent or joinder of any Lender.
SECTION 9.18    Waiver of Jury Trial. EACH OF THE BORROWERS, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY


171    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES OR THE
ACTIONS OF THE AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 9.19    Parallel Debt. (a) Definitions. In this Section:
“Corresponding Debt” means the Obligations.
“Parallel Debt” means any amount which a Borrower owes to the Agent under this
Clause.
(b)    Each Loan Party irrevocably and unconditionally undertakes to pay to the
Agent amounts equal to, and in the currency or currencies of, its Corresponding
Debt.
(c)    The Parallel Debt of each Loan Party:
(i)    shall become due and payable at the same time as its Corresponding Debt;
and
(ii)    is independent and separate from, and without prejudice to, its
Corresponding Debt.
(d)    For purposes of this Section, the Agent:
(i)    is the independent and separate creditor of each Parallel Debt;
(ii)    acts in its own name and not as agent, representative or trustee of the
Lenders and its claims in respect of each Parallel Debt shall not be held on
trust; and
(iii)    shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding).
(e)    The Parallel Debt of a Loan Party shall be (a) decreased to the extent
that its Corresponding Debt has been irrevocably and unconditionally paid or
discharged, and (b) increased to the extent to that its Corresponding Debt has
increased, and the Corresponding Debt of a Loan Party shall be (x) decreased to
the extent that its Parallel Debt has been irrevocably and unconditionally paid
or discharged, and (y) increased to the extent that its Parallel Debt has
increased,


172    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




in each case provided that the Parallel Debt of a Loan Party shall never exceed
its Corresponding Debt.
(f)    All amounts received or recovered by the Agent in connection with this
Section, to the extent permitted by applicable law, shall be applied in
accordance with Section 2.11(b)(ii)(C).
(g)    This Section applies for the purpose of determining the secured
obligations in any Collateral Document (other than Collateral Documents governed
by Luxembourg law) and is (i) for the purpose of the Dutch law Collateral
Documents governed by Dutch law and (ii) for the purpose of the Japanese law
Collateral Documents governed by Japanese law.
SECTION 9.20    Intercreditor Agreement. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER FROM TIME TO TIME IS DEEMED TO HAVE EXECUTED
THE INTERCREDITOR AGREEMENT AND (A) AGREES THAT IT WILL BE BOUND BY AND COMPLY
WITH THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, (B) CONSENTS TO THE
ALLOCATION OF PARTICIPATIONS PROVIDED FOR THEREIN, (C) MAKES ALL REPRESENTATIONS
AND WARRANTIES SPECIFIED IN THE INTERCREDITOR AGREEMENT, (D) AGREES TO TAKE NO
ACTION CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND (E)
AUTHORIZES AND INSTRUCTS THE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT AS
AGENT AND ON BEHALF OF SUCH LENDER.
SECTION 9.21    Exceptions to the Application of the Bank Transaction Agreement.
The Agreement on Bank Transactions (ginko torihiki yakujosho) and the Agreement
on Financial Transactions (kinyu torihiki yakujosho) separately submitted by any
Japanese Loan Parties to any of the Lenders or entered into between any Japanese
Loan Parties and any of the Lenders, if any, shall not apply to this Agreement
and the transactions contemplated in this Agreement.
SECTION 9.22    Financial Assistance Australian Loan Party. Notwithstanding any
other provision of this Agreement or any of the Loan Documents, the parties
agree that in respect of each Australian Loan Party, the provisions of this
Agreement and each other Loan Document and the obligations incurred under them
in so far as such obligations may constitute financial assistance under
Section 260A of the Corporations Act have no effect in respect of, and do not
apply to, any Australian Loan Party until such time as the steps set out in
Section 260B of the Corporations Act have been complied with and all statutory
periods required under Section 260B of the Corporations Act have elapsed.
SECTION 9.23    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the


173    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank party hereto that is an EEA
Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 9.24    Fiduciary Duties. The Agent, each Lender and their Affiliates
(collectively, for purposes of this paragraph only, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Loan Party, its stockholders or its Affiliates, on the
other. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, stockholders, creditors or any other Person. Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.
SECTION 9.25    Process Agent. Each Loan Party that is organized outside of the
United States of America hereby irrevocably designates, appoints and empowers
the Company (the


174    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




“Process Agent”), in the case of any suit, action or proceeding brought in the
United States of America as its designee, appointee and agent to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents that may be served
in any action or proceeding arising out of or in connection with this Agreement
or any Loan Document. Such service may be made by mailing (by registered or
certified mail, postage prepaid) or delivering a copy of such process to such
Loan Party in care of the Process Agent at the Process Agent’s address specified
in Section 9.02(a) hereof, and such Loan Party hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
SECTION 9.26    Designation of Different Applicable Lending Office. Each Lender
may make any extensions of credit to the Borrower through any Applicable Lending
Office, provided that the exercise of this option shall not affect the
obligation of the Borrower to repay the extensions of credit in accordance with
the terms of this Agreement.
SECTION 9.27    Consent and Agent Direction; Specified Collateral Release. In
connection with the Specified Collateral Release, each Lender hereby consents to
the release of any Liens or Guarantees existing on the Closing Date that are not
required to be provided or maintained pursuant to Section 5.01(h), and consents
to any actions the Agent may take in connection with any such releases,
including any amendments or modifications to the Collateral Documents as the
Agent deems necessary, appropriate or advisable to effect the Specified
Collateral Release. In furtherance of the foregoing, each Lender hereby (i)
releases (and where applicable, consents to the release, subject to any rights
(including indemnifications) expressly stated to survive termination), with
effect on the Closing Date, (A) any security interest over any assets not
required to comprise the Collateral and (B) any guarantee by any Person not
required be a Guarantor, and (ii) directs the Agent to take all such actions,
and to execute and/or deliver all such documents, releases, amendments,
possessory collateral and agreements as it deems necessary, appropriate or
desirable in order to effect the Specified Collateral Release (in each case, at
the sole cost and expense of the Company).
SECTION 9.28    Electronic Execution. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Acceptances, amendments or
other modifications, Notices of Borrowing, Notices of Swing Line Borrowing,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Agent, or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Agent pursuant to procedures approved by it.


175    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 9.29    Lender Representations. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent,
and each Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrowers or any other Loan
Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and each Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:


176    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




(i)    none of the Agent or any Joint Lead Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Agent or any
Joint Lead Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.
(c)    The Agent and each Joint Lead Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


177    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




SECTION 9.30    Amendment and Restatement. To the extent the Existing
Obligations remain outstanding after giving effect to the Closing Date
Refinancing, such Existing Obligations shall comprise Obligations under this
Agreement and the other Loan Documents, and neither this Agreement nor any other
Loan Document entered into on the Closing Date or otherwise in connection with
the Closing Date Refinancing shall constitute a novation or a termination of
such Existing Obligations, and the Collateral (as defined in the Existing Credit
Agreement) shall, except to the extent released pursuant to the Specified
Collateral Release, comprise Collateral for purposes of this Agreement and the
other Loan Documents and shall secure, support and otherwise benefit the
Obligations of the Loan Parties under this Agreement and the other Loan
Documents.
SECTION 9.31    Obligations Among Borrowers. The Obligations of the Company and
each Borrower that is a Domestic Subsidiary shall be joint and several in
nature. Notwithstanding anything to the contrary herein, the Obligations of all
Borrowers that are Foreign Subsidiaries shall be several in nature (and not
joint). The failure of any Borrower to make any payment (including, without
limitation, in respect of principal repayment, any prepayments, any interest
payments and/or any fee payments) pursuant to the terms of this Agreement or any
other Loan Document, in each case, on any date required hereunder or thereunder,
as applicable, shall not relieve any other Borrower of its corresponding
obligation to do so on such date, and no Foreign Borrower shall be responsible
for the failure of any other Borrower to so make its payments hereunder or
thereunder, as applicable.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


178    Sealed Air – 3rd A&R Syndicated Facility Agt

--------------------------------------------------------------------------------




EXECUTION VERSION


AMENDMENT NO. 1 TO
Third Amended and Restated Syndicated Facility Agreement
This AMENDMENT NO. 1 TO Third Amended and Restated Syndicated Facility
Agreement, dated as of July 12, 2018 (this “Amendment”), amending the Facility
Agreement (as defined below), is made by and among SEALED AIR CORPORATION, a
Delaware corporation (for itself and in its capacity as the Borrower
Representative for and on behalf of each Borrower under the Facility Agreement,
the “Company”), each of THE Lenders (as defined below) under the Facility
Agreement, and BANK OF AMERICA, N.A., as agent for and on behalf of the Lenders
and other secured parties thereunder (in such capacity, the “Agent”). Terms used
but not defined herein have the meaning assigned thereto in the Facility
Agreement.
PRELIMINARY STATEMENTS
WHEREAS, reference is made to that certain Third Amended and Restated Syndicated
Facility Agreement, dated as of July 12, 2018 (as further amended, amended and
restated, supplemented, refinanced, replaced or otherwise modified from time to
time, the “Facility Agreement”), made by and among the Company, the other
Borrowers (as defined therein) party thereto, the lenders from time to time
party thereto (the “Lenders”), the Agent, and the other parties referred to
therein; and
WHEREAS, the Company has requested that the Facility Agreement be amended as
otherwise hereinafter set forth and that the Lenders grant such consents as
otherwise hereinafter set forth;
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:
SECTION 1. Amendments to the Facility Agreement. The Company, the Agent, and
each Lender party hereto (which Lenders, taken together, constitute all Lenders
under the Facility Agreement as of the date hereof) hereby agree that, subject
to the satisfaction of the conditions precedent set forth in Section 2 hereof,
the Facility Agreement is hereby amended to change the definition of “Applicable
Margin” by changing pricing grid set forth therein as follows:
(a)
For Pricing Level 2, the applicable Net Total Leverage Ratio shall be changed
from “Greater than 3.00:1.00 but less than or equal to 3.50:1.00” to “Greater
than 3.00:1.00 but less than or equal to 4.00:1.00”; and

(b)
For Pricing Level 3, the applicable Net Total Leverage Ratio shall be changed
from “Greater than 3.50:1.00 but less than or equal to 4.50:1.00” to “Greater
than 4.00:1.00 but less than or equal to 4.50:1.00”.

SECTION 2. Conditions Amendments. The Amendments set forth in Section 1 hereof
shall become effective as of the first date when, and only when, the following
conditions have been satisfied, or waived in accordance with the provisions of
the Facility Agreement (the “Amendment Effective Date”):
(a)
Execution and Delivery. The Agent shall have received this Amendment, duly
executed and delivered by the Company, the Agent and each Lender under the
Facility Agreement at such time.

(b)
No Default. No Default or Event of Default has occurred and is continuing, or
would result from the effectiveness of this Amendment.





 
- 1-
Sealed Air - Amendment No. 1




--------------------------------------------------------------------------------





(c)
Representations and Warranties. Both prior to, and after giving effect to, this
Amendment, the representations and warranties set forth in the Facility
Agreement and in each other Loan Document shall be true and correct in all
material respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date and except to the
extent that such representations and warranties are already qualified as to
materiality, in which case such qualified representations and warranties shall
be true and correct.

SECTION 3. Reference to and Effect on the Loan Documents.
(a)
On and after the Amendment Effective Date, each reference in the Facility
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Facility Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Facility Agreement”, “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Facility
Agreement, shall mean and be a reference to the Facility Agreement, as amended
and modified by this Amendment.

(b)
The Facility Agreement, the Notes and each of the other Loan Documents, as
specifically amended and modified by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents to the extent provided in the Collateral Documents.

(c)
Save as expressly provided herein, the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power, privilege or
remedy of any Lender, any Issuing Bank, any Swing Line Lender or the Agent under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents.

(d)
The Agent agrees to promptly post this Amendment for the Lenders on the
Platform.

SECTION 4. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.
SECTION 5. Expenses. The Company agrees to reimburse the Agent for its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with this Amendment, in accordance with the provisions of Section
9.04(a) of the Facility Agreement (and without duplication of such provision or
any provision of this Amendment).
SECTION 6. Miscellaneous. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Any provision of this
Amendment that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 7. Loan Document. Each of the parties hereto hereby agrees that this
Amendment shall be


 
- 2-
Sealed Air - Amendment No. 1








--------------------------------------------------------------------------------





a Loan Document for all purposes of the Facility Agreement and the other Loan
Documents, and the definition of “Loan Documents” set forth in the Facility
Agreement shall be deemed to have been amended to include this Amendment
therein.
SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY RIGHT TO ANY
OTHER JURISDICTION THAT IT MAY HAVE BY REASON OF DOMICILE OR ANY OTHER REASON
AND OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
[Remainder of Page Intentionally Left Blank]






 
- 3-
Sealed Air - Amendment No. 1




